         Case 8-19-76260-ast        Doc 155       Filed 10/16/19        Entered 10/16/19 09:25:42


LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

3URSRVHG&RXQVHOWRWKH'HEWRUV
DQG'HEWRUVLQ3RVVHVVLRQ

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260
                                                        )      Case No. 19-76263
In re:                                                  )      Case No. 19-76267
                                                        )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269
                                                        )      Case No. 19-76270
                          Debtors.1                     )      Case No. 19-76271
                                                        )      Case No. 19-76272
                                                        )
                                                        )      (Jointly Administered)


                   SCHEDULE OF ASSETS AND LIABILITIES FOR
              ABSOLUT CENTER FOR NURSING AND REHABILITATION AT
                      AURORA PARK, LLC (CASE NO. 19-76267)




          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
         Case 8-19-76260-ast         Doc 155        Filed 10/16/19        Entered 10/16/19 09:25:42




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260-ast
                                                          )     Case No. 19-76263-ast
In re:                                                    )     Case No. 19-76267-ast
                                                          )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269-ast
                                                          )     Case No. 19-76270-ast
                          Debtors. 1                      )     Case No. 19-76271-ast
                                                          )     Case No. 19-76272-ast
                                                          )
                                                          )     (Jointly Administered)
                                                          )

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                  Introduction

        Absolut Facilities Management, LLC and its affiliated debtors and debtors-in-possession
(collectively, the “Debtors”) with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements,” and together with the Schedules, the “Schedules and Statements”) with
the United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy
Court”), pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
       These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statement of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in, and comprise an integral part of each Debtor’s
Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
connection with any review of the Schedules and Statements.
        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor (whether

1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).


18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 155     Filed 10/16/19      Entered 10/16/19 09:25:42




publicly filed or otherwise). Additionally, the Schedules and Statements contain unaudited
information that is subject to further review and potential adjustment, and reflect the Debtors’
reasonable efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.
       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements.
        The Debtors and their officers, employees, agents, attorneys, and financial advisors do not
guarantee or warrant the accuracy or completeness of the data that is provided in the Schedules
and Statements and shall not be liable for any loss or injury arising out of or caused in whole or
in part by the acts, omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating or delivering the information contained in the
Schedules and Statements. Except as expressly required by the Bankruptcy Code, the Debtors
and their officers, employees, agents, attorneys and financial advisors expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided in the
Schedules and Statements or to notify any third party should the information be updated, modified,
revised, or re-categorized. The Debtors, on behalf of themselves, their officers, employees, agents
and advisors disclaim any liability to any third party arising out of or related to the information
contained in the Schedules and Statements and reserve all rights with respect thereto.
        The Schedules and Statements have been signed by an authorized representative of each
of the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
upon the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example and without limitation, statements and
representations concerning amounts owed to creditors and their addresses.
                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may exist.
    The Debtors reserve all rights to amend or supplement the Schedules and Statements from
    time to time, in all respects, as may be necessary or appropriate, including, without
    limitation, the right to amend the Schedules and Statements with respect to any claim
    (“Claim”) description, designation, or Debtor against which the Claim is asserted; dispute
    or otherwise assert offsets or defenses to any Claim reflected in the Schedules and
    Statements as to amount, liability, priority, status, or classification; subsequently designate
    any Claim as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
    enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in
    the Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
    constitute an admission by the Debtors that such Claim or amount is not “disputed,”
    “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
    liability by the Debtor against which the Claim is listed or against any of the Debtors.
    Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver
    of rights with respect to the Debtors’ chapter 11 cases, including, without limitation,
    issues involving Claims, substantive consolidation, defenses, equitable subordination,


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 155     Filed 10/16/19      Entered 10/16/19 09:25:42




      recharacterization, and/or causes of action arising under the provisions of chapter 5 of the
      Bankruptcy Code, and any other relevant non- bankruptcy laws to recover assets or avoid
      transfers. Any specific reservation of rights contained elsewhere in the Global Notes
      does not limit in any respect the general reservation of rights contained in this paragraph.
      Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
      and Statements.
      The listing in the Schedules or Statements (including, without limitation, Schedule
      A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
      another Debtor is a statement of what appears in the Debtors’ books and records and does
      not reflect any admission or conclusion of the Debtors regarding whether such amount would
      be allowed as a Claim or how such obligations may be classified and/or characterized in a
      plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On September 10, 2019 (the
    “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their properties
    as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
    On September 20, 2019, the Bankruptcy Court entered an order directing procedural
    consolidation and joint administration of the Debtors’ chapter 11 cases [Docket No. 48].
      The asset information provided in the Schedules and Statements, except as otherwise
      noted, represents the asset data of the Debtors as of September 10, 2019.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of the close of business on September 10, 2019, in
    the Debtors’ books and records. Additionally, because the book values of certain assets,
    may materially differ from their fair market values, they may be listed as undetermined
    amounts as of the Petition Date. Furthermore, as applicable, assets that have fully
    depreciated or were expensed for accounting purposes may not appear in the Schedules
    and Statements if they have no net book value.
 4. Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
    unexpired leases, and other items reported in the Schedules and Statements, the Debtors
    may, nevertheless, have improperly characterized, classified, categorized, designated, or
    omitted certain items due to, among other things, the complexity and size of the Debtors’
    businesses.     Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary, to the extent appropriate or to the extent additional
    information becomes available, including, without limitation, whether contracts or leases
    listed herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition, whether claims are secured or unsecured or whether
    claims are entitled to priority or no priority.
 5. Real Property and Personal Property–Leased. In the ordinary course of their businesses,
    the Debtors leased real property and various articles of personal property, including,
    fixtures, and equipment, from certain third-party lessors. The Debtors have made

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 155     Filed 10/16/19     Entered 10/16/19 09:25:42




      reasonable efforts to list all such leases in the Schedules and Statements. The Debtors
      have made reasonable efforts to include lease obligations on Schedule D (secured debt) to
      the extent applicable and to the extent the lessor filed a UCC-1. However, nothing in the
      Schedules or Statements is or shall be construed as an admission or determination as to
      the legal status of any lease (including whether to assume and assign or reject such lease
      or whether it is a true lease or properly designated as a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
      The liabilities listed on the Schedules do not reflect any analysis of Claims under section
      503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights
      to dispute or challenge the validity of any asserted Claims under section 503(b)(9) of
      the Bankruptcy Code or the characterization of the structure of any such transaction
      or any document or instrument related to any creditor’s Claim.
      The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
      the Schedules and Statements, including, without limitation, goodwill, accrued salaries,
      certain employee benefit accruals, and deferred gains. In addition, certain immaterial
      assets and liabilities may have been excluded.
      The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
      outstanding Claims on a post-petition basis. Prepetition liabilities which have been paid
      post-petition have been excluded from the Schedules and Statements. To the extent the
      Debtors pay any of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Bankruptcy Court, the Debtors reserve all rights to amend and supplement
      the Schedules and Statements and take other action, such as filing claims objections, as is
      necessary and appropriate to avoid overpayment or duplicate payment for such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) equity holders holding 1% or more of
    the equity interest of the Debtor entities; and (c) relatives of any of the foregoing (to the
    extent known by the Debtors). Entities listed as “insiders” have been included for
    informational purposes and their inclusion shall not constitute an admission that those
    entities are insiders for purposes of section 101(31) of the Bankruptcy Code.
 8. Intercompany and Other Transactions. For certain reporting and internal accounting
    purposes, the Debtors record certain intercompany receivables and payables. Receivables
    and payables among the Debtors are reported as assets on Schedule A/B or liabilities on
    Schedule E/F part 2, as appropriate (collectively, the “Intercompany Claims”).
    Intercompany receivables reported on Schedule A/B 77 and Intercompany claims reported
    on Schedule E/F, part 2, are reported as of August 31, 2019. While the Debtors have used
    commercially reasonable efforts to ensure that the proper intercompany balance is attributed
    to each legal entity, the Debtors and their estates reserve all rights to amend the
    Intercompany Claims in the Schedules and Statements, including, without limitation, to
    change the characterization, classification, categorization or designation of such claims,
    including, but not limited to, the right to assert that any or all Intercompany Claims are, in

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 155     Filed 10/16/19      Entered 10/16/19 09:25:42




      fact, consolidated or otherwise properly assets or liabilities of a different Debtor entity.
      Although separate Schedules and Statements have been prepared and filed for each of the
      Debtors, certain of the information set forth in the Schedules and Statements has been
      prepared on a consolidated basis. As a result, the Schedules and Statements may not reflect
      all intercompany activity.
 9. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
    attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
    in certain instances, the Debtors may have inadvertently failed to do so due to the
    complexity and size of the Debtors’ businesses.
      Moreover, other than real property leases reported in Schedule A/B 55, the Debtors have
      not necessarily set forth executory contracts and unexpired leases as assets in the Schedules
      and Statements, even though these contracts and leases may have some value to the
      Debtors’ estates. The Debtors’ executory contracts and unexpired leases have been set forth
      in Schedule G.
 10. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements are
     presented without consideration of any materialman’s or mechanic’s liens.
 11. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b) Schedule
     E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d) Schedule G as
     “executory” or “unexpired,” does not constitute an admission by the Debtors of the
     legal rights of the Claimant, or a waiver of the Debtors’ rights to recharacterize or reclassify
     such Claims, or contracts or leases, to file claim objections in respect of same, or to exercise
     their rights to setoff against or other rights with respect to such Claims.
 12. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 13. Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
     may not have listed all of their causes of action or potential causes of action against third-
     parties as assets in the Schedules and Statements, including, without limitation, causes of
     actions arising under the provisions of chapter 5 of the Bankruptcy Code and any other
     relevant non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all
     of their rights with respect to any cause of action (including avoidance actions),
     controversy, right of setoff, cross-Claim, counter-Claim, or recoupment and any Claim on
     contracts or for breaches of duties imposed by law or in equity, demand, right, action,
     lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense,
     power, privilege, license, and franchise of any kind or character whatsoever, known,
     unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
     liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
     directly or derivatively, whether arising before, on, or after the Petition Date, in contract
     or in tort, in law, or in equity, or pursuant to any other theory of law (collectively,
     “Causes of Action”) they may have, and neither these Global Notes nor the Schedules and
     Statements shall be deemed a waiver of any Claims or Causes of Action or in any way

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 155     Filed 10/16/19      Entered 10/16/19 09:25:42




      prejudice or impair the assertion of such Claims or Causes of Action.
 14. Summary of Significant Reporting Policies. The following is a summary of significant
     reporting policies:
                 a.     Undetermined Amounts. The description of an amount
                        as “unknown,” “TBD” or “undetermined” is not
                        intended to reflect upon the materiality of such amount.

                 b.     Totals. All totals that are included in the Schedules and
                        Statements represent totals of all known amounts. To
                        the extent there are unknown or undetermined amounts,
                        the actual total may be different than the listed total.
                 c.     Liens. Property and equipment listed in the Schedules
                        and Statements are presented without consideration of any
                        liens that may attach (or have attached) to such
                        property and equipment.

 15. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 16. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 17. Intercompany. The listing in the Schedules or Statements (including, without limitation,
     Schedule A/B or Schedule E/F) by the Debtors of any obligation between a Debtor
     and another Debtor is a statement of what appears in the Debtors’ books and records and
     does not reflect any admission or conclusion of the Debtors regarding whether such amount
     would be allowed as a Claim or how such obligations may be classified and/or
     characterized in a plan of reorganization or by the Bankruptcy Court.
 18. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary course
     of business. Offsets in the ordinary course can result from various items, including, without
     limitation, intercompany transactions, pricing discrepancies, returns, refunds, warranties,
     debit memos, credits, and other disputes between the Debtors and their suppliers and/or
     customers. These offsets and other similar rights are consistent with the ordinary course
     of business in the Debtors’ industry and are not tracked separately. Therefore, although
     such offsets and other similar rights may have been accounted for when certain amounts
     were included in the Schedules, offsets are not independently accounted for, and as such,
     are or may be excluded from the Debtors’ Schedules and Statements.
 19. Resident Names and Addresses. Resident and guardian names and addresses have been
     removed from the entries listed on the Schedules and Statements and have been replaced
     with reference to a unique resident number. Such redacted information is available upon
     entry of an order by the Bankruptcy Court authorizing the production of such redacted
     information.
 20. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
     the Global Notes shall control.


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 155     Filed 10/16/19    Entered 10/16/19 09:25:42




                   Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’ assets
 as of September 10, 2019, unless otherwise noted below. Other than real property leases
 reported on Schedule A/B 55, the Debtors have not included leases and contracts on Schedule
 A/B. Leases and contracts are listed on Schedule G.

          Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
          as of September 10, 2019. Details with respect to the Debtors’ cash management
          system and bank accounts are provided in the Debtors’ Emergency Motion for Interim
          and Final Orders (I) Authorizing the Debtors to (A) Continue Using their Cash
          Management System and (B) Maintain Existing Bank Accounts and Business Forms;
          (II) Waiving Certain Deposit Guidelines; and (III) Granting Related Relief [Docket No.
          11] (the “Cash Management Motion”).
          Schedule A/B 11. Accounts receivable do not include intercompany receivables.
          Intercompany receivables are reported on Schedule A/B 77.
          Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
          A/B 15 as an undetermined amount because the fair market value of such ownership
          is dependent on numerous variables and factors and likely differs significantly from
          their net book value.
          Schedule A/B 55. The Debtors do not own any real property. The Debtors have also
          listed their real property leases in Schedule A/B 55, along with the Debtors leasehold
          improvements, if any.
          Schedule A/B 63. The Debtors maintain a resident database/list. The amount is listed
          as undetermined because the fair market value of such ownership cannot be
          determined.
          Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may have
          accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs, refunds,
          or warranty Claims. Additionally, certain of the Debtors may be a party to pending
          litigation in which the Debtors have asserted, or may assert, Claims as a plaintiff or
          counter-Claims as a defendant. Because such Claims are unknown to the Debtors and
          not quantifiable as of the Petition Date, they are not listed on Schedule A/B 74 or 75.
          The Debtors’ failure to list any contingent and/or unliquidated claim held by the
          Debtors in response to these questions shall not constitute a waiver, release,
          relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various dates;
 a determination of the date upon which each Claim arose or was incurred would be
 unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a complete
 description of the collateral and the nature, extent, and priority of liens. Nothing in the
 Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42




 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by the
 Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to recharacterize
 or reclassify such Claim or contract, including by filing a claim objection or adversary
 proceeding in respect of same.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general unsecured
 Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’ books and records
 as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or arose
 would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not list a
 date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on Schedule E/F
 part 2 may have been aggregated by unique creditor name and remit to address and may include
 several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 may also
 include potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to pending
 litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and disputed claims,
 to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases.     Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired lease,
 was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and contracts
 listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.



18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 155      Filed 10/16/19     Entered 10/16/19 09:25:42




 Certain of the contracts and agreements listed on Schedule G may consist of several parts,
 including, purchase orders, amendments, restatements, waivers, letters, and other documents
 that may not be listed on Schedule G or that may be listed as a single entry. In some cases, the
 same supplier or provider may appear multiple times on Schedule G. This multiple listing is
 intended to reflect distinct agreements between the applicable Debtor and such supplier or
 provider. The Debtors expressly reserve their rights to challenge whether such related
 materials constitute an executory contract, a single contract or agreement, or multiple, severable
 or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired, have been
 terminated or may have been modified, amended, or supplemented from time to time by
 various amendments, restatements, waivers, estoppel certificates, letters, memoranda and
 other documents, instruments, and agreements that may not be listed therein despite the
 Debtors’ use of reasonable efforts to identify such documents. Further, unless otherwise
 specified on Schedule G, each executory contract or unexpired lease listed thereon shall
 include all exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or unexpired
 lease, without respect to whether such agreement, instrument, or other document is listed
 thereon.
 In addition, the Debtors may have entered into various other types of agreements in the ordinary
 course of their businesses, such as subordination, nondisturbance, and attornment agreements,
 supplemental agreements, settlement agreements, amendments/letter agreements, title
 agreements and confidentiality agreements. Such documents may not be set forth on Schedule
 G. Certain of the executory agreements may not have been memorialized and could be subject
 to dispute. Executory agreements that are oral in nature have not been included on the Schedule
 G.
 Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
 or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
 The Debtors may not have identified certain guarantees associated with the Debtors’ executory
 contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
 In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
 litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
 may assert cross-Claims and counter-Claims against other parties. Because the Debtors have
 treated all such Claims as contingent, disputed, or unliquidated, such Claims have not been
 set forth individually on Schedule H. Litigation matters can be found on each Debtor’s
 Schedule E/F part 2 and Statement 7, as applicable.
                  Specific Disclosures with Respect to the Debtors’ Statements
 Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors
 within 90 days before the Petition Date except for those made to insiders (which payments
 appear in response to Statement question 4), employees, and bankruptcy professionals (which
 payments appear in Statement 11 and include any retainers paid to bankruptcy professionals).
 The amounts listed in Statement 3 reflect the Debtors’ disbursements netted against any check
 level detail; thus, to the extent a disbursement was made to pay for multiple invoices, only
 one entry has been listed on Statement 3.

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 155     Filed 10/16/19      Entered 10/16/19 09:25:42




 Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
 well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
 reflect the universe of payments and transfers to such individuals including compensation,
 bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
 Amounts paid on behalf of such employee for certain life and disability coverage, which
 coverage is provided to all of the Debtors’ employees, has not been included.
 Statement 5.    Statement 5 excludes goods returned in the ordinary course of
 business.
 Statement 7. Any information contained in Statement 7 shall not be a binding representation
 of the Debtors’ liabilities with respect to any of the suits and proceedings identified therein.
 Statement 10. The Debtors occasionally incur losses for a variety of reasons, including theft
 and property damage. The Debtors, however, may not have records of all such losses if
 such losses do not have a material impact on the Debtors’ businesses or are not reported for
 insurance purposes.
 Statement 11. Out of an abundance of caution, the Debtors have included payments to all
 professionals who have rendered any advice related the Debtors’ bankruptcy proceedings
 in Statement 11. However, it is possible that the disclosed fees also relate to other, non-
 bankruptcy related services, and may include services rendered to other parties.
 Statement 26d. The Debtors have provided financial statements in the ordinary course of their
 businesses to numerous financial institutions, creditors, and other parties within two years
 immediately before the Petition Date. Considering the number of such recipients and the
 possibility that such information may have been shared with parties without the Debtors’
 knowledge or consent or subject to confidentiality agreements, the Debtors have not disclosed
 any parties that may have received such financial statements for the purposes of Statement
 26d.
 Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
 the Debtors have included a comprehensive response to Statement 30 in Statement 4.




18271345.1
233620-10001
                        Case 8-19-76260-ast                                    Doc 155                  Filed 10/16/19                         Entered 10/16/19 09:25:42


 Fill in this information to identify the case:

 Debtor name            Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)               19-76267
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       13,707,719.03

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       13,707,719.03


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        7,084,789.26


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $        1,764,660.24

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,664,299.97


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         11,513,749.47




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 155     Filed 10/16/19        Entered 10/16/19 09:25:42


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76267
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $530.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     CFG Depository Accounts                                 Gov't - Checking                1712                                             $0.00




           3.2.     CFG Depository Accounts                                 Non-Gov't - Checking            1720                                             $0.00




           3.3.     CFG Depository Accounts                                 HUD master - Checking           2371                                             $0.00



                                                                            Depository - Corporate
           3.4.     M&T Bank                                                Checking                        5749                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $530.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 155     Filed 10/16/19             Entered 10/16/19 09:25:42


 Debtor           Absolut Center for Nursing and Rehabilitation at                                Case number (If known) 19-76267
                  Aurora Park, LLC
                  Name


        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     292 Main Street, LLC - Security Deposity with the Landlord                                                               $293,013.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                              $293,013.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                            6,485,676.39    -                          791,581.38 =....                   $5,694,095.01
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                            $5,694,095.01
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Food                                       8/31/19                             $15,928.76       Recent cost                        $15,928.76




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 155     Filed 10/16/19          Entered 10/16/19 09:25:42


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76267
                Aurora Park, LLC
                Name


 23.       Total of Part 5.                                                                                                           $15,928.76
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value               Unknown Valuation method           Book               Current Value                  Unknown

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See Schedule A/B: Part 7, Questions 39-45
           Attachment                                                              $5,017,579.34      Book                             $5,017,579.34



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $5,017,579.34
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 155      Filed 10/16/19       Entered 10/16/19 09:25:42


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76267
                Aurora Park, LLC
                Name


        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     292 Main Street, East
                     Aurora, New York                     Leasehold                    Unknown                                               Unknown




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Patient List                                                               Unknown         Book                                  Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 155         Filed 10/16/19   Entered 10/16/19 09:25:42


 Debtor         Absolut Center for Nursing and Rehabilitation at                             Case number (If known) 19-76267
                Aurora Park, LLC
                Name

            Goodwill                                                                    Unknown      Book                                  Unknown



 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Insurance (18 Resident Claims) Denials/Appeals
            Medicare (1 Resident Claim) ALJ Hearing
            Medicaid (5 Resident Claims) Denials/Appeals
            Private Pay (92 Resident Claims) Attorney
            Referrals/Negotiations with Families/Collection Agency                                                                    $2,003,944.93
            Nature of claim
            Amount requested                                         $2,003,944.93



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Pending Medicaid (11 Resident Claims) Attorney
            Referral
            NYS Dept of Health Staff training expense
            reimbursement                                                                                                               $506,510.47
            Nature of claim
            Amount requested                                          $506,510.47




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 155     Filed 10/16/19       Entered 10/16/19 09:25:42


 Debtor         Absolut Center for Nursing and Rehabilitation at                             Case number (If known) 19-76267
                Aurora Park, LLC
                Name



           292 Main Street, LLC and its affiliates                                                                                    Unknown
           Nature of claim        Claims including breach of
                                  contract and tort
           Amount requested                           $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Sweet Brook of Williamstown -Related Party Claim                                                                             $481.52



           Concord Care Center Toledo - Related Party Claim                                                                           $1,080.80


           Niagara Rehabilitation and Nursing Center - Related
           Party Claim                                                                                                                $1,646.40



           Concord Care Center Sandusky -Related Party Claim                                                                          $1,915.60



           Concord Care Center Hartford - Related Party Claim                                                                         $2,012.88



           Fiddler's Green Manor - Related Party Claim                                                                                $2,026.16



           Concord Care Center Cortland - Related Party Claim                                                                         $2,047.36


           Humboldt House Nursing and Rehab - Related Party
           Claim                                                                                                                      $2,559.20



           Absolut Facilities Mgt, LLC - Intercompany Claim                                                                       $162,347.60




 78.       Total of Part 11.                                                                                                   $2,686,572.92
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                       Case 8-19-76260-ast                            Doc 155               Filed 10/16/19                   Entered 10/16/19 09:25:42


 Debtor          Absolut Center for Nursing and Rehabilitation at                                                    Case number (If known) 19-76267
                 Aurora Park, LLC
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $530.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $293,013.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $5,694,095.01

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $15,928.76

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $5,017,579.34

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $2,686,572.92

 91. Total. Add lines 80 through 90 for each column                                                       $13,707,719.03             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $13,707,719.03




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(1) HP Thin client/MS Office                                $94.08            Book                          $94.08
(1) Mattress                                               $262.42            Book                         $262.42
(1) wound surf alt pres matt                               $668.36            Book                         $668.36
(10) Divided Leg Slings                                    $115.69            Book                         $115.69
(10) Entry Floor Mats                                      $332.55            Book                         $332.55
(10) Install New Windows                                 $5,951.35            Book                       $5,951.35
(10) Mattresses                                          $1,464.63            Book                       $1,464.63
(10) Mattresses                                          $2,942.02            Book                       $2,942.02
(10) Rexx Electric Low Beds                              $9,125.47            Book                       $9,125.47
(10) Stackable Arm Chairs                                $1,158.26            Book                       $1,158.26
(10) Stackable Arm Chairs                                $1,173.83            Book                       $1,173.83
(10) Stacking Chairs                                     $1,441.33            Book                       $1,441.33
(10) Stacking Chairs                                     $1,447.69            Book                       $1,447.69
(11) Body & Leg Slings                                     $112.13            Book                         $112.13
(11) Fallshield Floor Mats                                 $574.32            Book                         $574.32
(11) Fallshield Floor Mats                                 $582.06            Book                         $582.06
(12) Security Cameras                                      $102.23            Book                         $102.23
(12) Tektone Room Stations                                 $345.77            Book                         $345.77
(13) Extinguishers                                         $583.71            Book                         $583.71
(14) Bari/Body/Div Leg Slings                            $1,241.81            Book                       $1,241.81
(14) Starry Night Cushions                                   $0.00            Book                            $0.00
(15) Divided Leg Slings                                    $527.51            Book                         $527.51
(17) Wireless Access Points                                $147.59            Book                         $147.59
(19) Leg Slings                                            $726.13            Book                         $726.13
(19) Mattresses                                          $2,373.68            Book                       $2,373.68
(19) Mattresses                                          $2,532.33            Book                       $2,532.33
(19) Mattresses                                          $2,550.08            Book                       $2,550.08
(19) Mattresses                                          $2,550.08            Book                       $2,550.08
(19) Mattresses                                          $2,550.08            Book                       $2,550.08
(19) Starry Night Cushions                                   $0.00            Book                            $0.00


                                                      1 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
(2) 10LConcentrators                                     $1,023.18            Book                       $1,023.18
(2) 10x20 Sheds                                          $5,948.57            Book                       $5,948.57
(2) 18" Tracer Wheelchairs                                 $250.57            Book                         $250.57
(2) 22" LCD TVs & Wall Mounts                                $0.00            Book                            $0.00
(2) 3-Shelf Utility Carts                                  $276.35            Book                         $276.35
(2) 40" TV's w/mount-Inlighten                             $149.93            Book                         $149.93
(2) 5L Concentrators                                       $350.96            Book                         $350.96
(2) 5L Concentrators                                       $350.96            Book                         $350.96
(2) 5L Concentrators                                       $350.96            Book                         $350.96
(2) 5L Concentrators                                       $350.96            Book                         $350.96
(2) 5L Concentrators                                       $350.96            Book                         $350.96
(2) 5L Concentrators                                       $350.96            Book                         $350.96
(2) 5L Concentrators                                       $350.96            Book                         $350.96
(2) 5L Concentrators                                       $350.96            Book                         $350.96
(2) 5L Concentrators                                       $491.35            Book                         $491.35
(2) 5L Concentrators                                       $491.35            Book                         $491.35
(2) 5L Concentrators                                       $491.35            Book                         $491.35
(2) 5L Concentrators                                       $631.73            Book                         $631.73
(2) 5L Oxygen Concentrators                                  $0.00            Book                            $0.00
(2) 5L Oxygen Concentrators                                  $0.00            Book                            $0.00
(2) 5LPM Concentrators                                     $188.42            Book                         $188.42
(2) 8btn/(1) 30btn Telephones                                $0.00            Book                            $0.00
(2) Accent Chairs/(1)Table Set                             $671.51            Book                         $671.51
(2) Air Mattresses                                       $1,379.94            Book                       $1,379.94
(2) Alt Press Mattrs w/overlay                             $599.61            Book                         $599.61
(2) Alt Pressure Mattress                                $1,308.37            Book                       $1,308.37
(2) Alt Pressure Mattresses                                $829.64            Book                         $829.64
(2) Alt Pressure Mattresses                              $1,373.48            Book                       $1,373.48
(2) Alt Pressure Mttrs w/Ovrly                           $1,180.53            Book                       $1,180.53
(2) Bariatric Bed w/HB,FB,Rails & Matt                   $2,594.13            Book                       $2,594.13


                                                      2 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(2) Bronze Circulating Pumps                             $2,077.72            Book                       $2,077.72
(2) Dbl Lock/Dr Narcotic Safes                             $464.30            Book                         $464.30
(2) Deluxe 3-Position Recliners                            $408.28            Book                         $408.28
(2) Electric Hi-Lo Beds                                  $1,497.86            Book                       $1,497.86
(2) Executive Leather Chairs                               $408.53            Book                         $408.53
(2) Handheld Pulse Oximeters                               $593.53            Book                         $593.53
(2) Handpunch Timeclocks                                     $0.00            Book                            $0.00
(2) Heavy Duty Wheelchairs                                 $204.56            Book                         $204.56
(2) Heavy Duty Wheelchairs                                 $333.13            Book                         $333.13
(2) HP Monitors/(2) Thin Clients                           $645.98            Book                         $645.98
(2) HP Thin Client Laptops                                 $275.08            Book                         $275.08
(2) HP Thin Client t520 Tower/Monitor                      $903.36            Book                         $903.36
(2) HP Thin client-Activities                               $89.24            Book                          $89.24
(2) HP Thin client-MDS                                      $89.47            Book                          $89.47
(2) HP Thin Clients                                        $138.75            Book                         $138.75
(2) HP Thin Clients & Monitors                               $0.00            Book                            $0.00
(2) Invacare Concentrators                                 $907.65            Book                         $907.65
(2) Laundry Carts                                          $517.65            Book                         $517.65
(2) Laundry Carts w/Cover                                  $457.41            Book                         $457.41
(2) Mattresses                                             $182.58            Book                         $182.58
(2) Mattresses                                             $182.58            Book                         $182.58
(2) Mattresses                                             $262.86            Book                         $262.86
(2) Mattresses                                             $368.24            Book                         $368.24
(2) Mattresses                                             $450.08            Book                         $450.08
(2) Mattresses                                             $522.35            Book                         $522.35
(2) Narcotic Boxes                                         $712.48            Book                         $712.48
(2) NPWT Pro Therapy Device                              $1,009.83            Book                       $1,009.83
(2) NPWT PRO Therapy Devices                             $1,017.82            Book                       $1,017.82
(2) Portable Hot Food Tables                               $595.86            Book                         $595.86
(2) Power Patient Lifts                                  $2,735.95            Book                       $2,735.95


                                                      3 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(2) Pressure Mattresses                                  $1,413.57            Book                       $1,413.57
(2) Pulse Oximeters                                        $275.02            Book                         $275.02
(2) Pulse Oximeters                                        $368.33            Book                         $368.33
(2) Reclining Shower Chairs                                $411.82            Book                         $411.82
(2) Reclining Wheelchairs                                  $206.68            Book                         $206.68
(2) Rexx Elecric Beds w/HB & FB                          $1,648.56            Book                       $1,648.56
(2) REXX Electic Beds                                    $1,237.32            Book                       $1,237.32
(2) Riccar Vacuums                                         $305.85            Book                         $305.85
(2) ROHO Cushions                                            $0.00            Book                            $0.00
(2) ROHO Slct W/C Cushions                                   $0.00            Book                            $0.00
(2) ROHO Slct WC Cushions                                    $0.00            Book                            $0.00
(2) ROHO W/C Cushions                                        $0.00            Book                            $0.00
(2) ROHO W/C Cushions                                        $0.00            Book                            $0.00
(2) Shower Chairs                                          $205.40            Book                         $205.40
(2) Snowblowers                                            $143.42            Book                         $143.42
(2) SS Reclining Wheelchairs                               $207.88            Book                         $207.88
(2) Storage Cabinets                                       $453.53            Book                         $453.53
(2) Thermopane Windows                                     $468.98            Book                         $468.98
(2) Thermopane Windows                                     $628.57            Book                         $628.57
(2) Thermoscan Thermometers                                $271.88            Book                         $271.88
(2) ThermoScan Thermomters                                 $163.12            Book                         $163.12
(2) Tracer EX Wheelchairs                                   $69.06            Book                          $69.06
(2) Vibrance Deluxe Vacuums                                  $0.00            Book                            $0.00
(2) Vibrance Vacuums                                       $672.88            Book                         $672.88
(2) Visionare 5L Concentrators                             $350.96            Book                         $350.96
(2) Wnd Vac Machines                                       $724.21            Book                         $724.21
(2) Wound Surface Mattresses                             $1,441.33            Book                       $1,441.33
(2)Alternatng Pressure Mattrss                           $1,067.74            Book                       $1,067.74
(2)Bari Pressure Reductn Mtrss                             $216.91            Book                         $216.91
(2)Gazabos,Deck Bxs/(1) Canopy                             $862.02            Book                         $862.02


                                                      4 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(2)Pressure Reduction Mattress                             $486.89            Book                         $486.89
(2)Rexx Electric Beds w/HB,FB                            $1,793.64            Book                       $1,793.64
(2)ThermoScan Pro Thermometers                             $163.13            Book                         $163.13
(2)Visionaire 5L Concentrators                             $350.96            Book                         $350.96
(2)Xtra Wide 3-Postn Recliners                             $747.03            Book                         $747.03
(21) Leg/Body Slings                                       $562.23            Book                         $562.23
(25) Floor Mats                                            $608.00            Book                         $608.00
(3) 20" Tracer EX wheelchairs                                $0.00            Book                            $0.00
(3) 300 lb cap Wheelchairs                                   $0.00            Book                            $0.00
(3) 4-drawer chests                                        $346.91            Book                         $346.91
(3) 5L Concentrators                                       $947.59            Book                         $947.59
(3) 8 btn Vodavi phones                                      $0.00            Book                            $0.00
(3) 8-Button Phones                                          $0.00            Book                            $0.00
(3) 8-button Phones                                          $0.00            Book                            $0.00
(3) Acer Chromebooks                                         $0.00            Book                            $0.00
(3) Advantage PE Mattresses                                 $39.38            Book                          $39.38
(3) Alt Pressure Mattresses                              $2,719.02            Book                       $2,719.02
(3) Camera Systems/Hard Drives                             $237.70            Book                         $237.70
(3) Electric Beds                                        $1,124.80            Book                       $1,124.80
(3) Elevator Security Keypads                            $3,531.91            Book                       $3,531.91
(3) File Cabinets                                          $522.98            Book                         $522.98
(3) Gel Overlays-GeriChair/WC                                $0.00            Book                            $0.00
(3) Hoover TaskVac                                         $580.52            Book                         $580.52
(3) Hoover Vacuums                                         $321.74            Book                         $321.74
(3) iPad Air 2 Wi-Fi Tablets                               $271.05            Book                         $271.05
(3) Mattresses                                              $39.37            Book                          $39.37
(3) Mattresses                                             $270.86            Book                         $270.86
(3) Mattresses                                             $297.51            Book                         $297.51
(3) Mattresses                                             $301.40            Book                         $301.40
(3) Mattresses                                             $313.22            Book                         $313.22


                                                      5 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(3) Mattresses                                             $438.32            Book                         $438.32
(3) Mattresses                                             $439.12            Book                         $439.12
(3) NPWT Pro Therapy Device                              $2,603.65            Book                       $2,603.65
(3) Pulse Oximeter                                         $527.00            Book                         $527.00
(3) Radios/(3)MP3 Players                                   $56.92            Book                          $56.92
(3) ROHO W/C Cushions                                        $0.00            Book                            $0.00
(3) Service Faucets                                        $427.30            Book                         $427.30
(3) Steel Transport Chairs                                 $763.54            Book                         $763.54
(3) Stools                                                 $230.87            Book                         $230.87
(3) Televisions w/Wallmount                                $186.35            Book                         $186.35
(3) Tracer EX Wheelchairs                                    $0.00            Book                            $0.00
(3) Tracer EX Wheelchairs                                    $0.00            Book                            $0.00
(3) Tracer EX Wheelchairs                                  $173.26            Book                         $173.26
(3) Tracer EX Wheelchairs                                  $409.18            Book                         $409.18
(3) Tracer SX Wheelchairs                                  $497.12            Book                         $497.12
(3) Vodavi 8 btn Telephones                                  $0.00            Book                            $0.00
(3) Vodavi 8btn Telephones                                   $0.00            Book                            $0.00
(3) Vodavi 8btn Telephones                                   $0.00            Book                            $0.00
(3) Wheel Chairs                                            $68.75            Book                          $68.75
(4) 20" Tracer EX wheelchairs                                $0.00            Book                            $0.00
(4) Adult Transmitters                                     $188.26            Book                         $188.26
(4) Adult Transmitters/Straps                              $439.74            Book                         $439.74
(4) EMAX MATTRESSES                                          $0.00            Book                            $0.00
(4) Gel Cushions                                             $0.00            Book                            $0.00
(4) Gerichair Cozyseats                                      $0.00            Book                            $0.00
(4) GeriChr Cozy/Comfort seats                               $0.00            Book                            $0.00
(4) High-Speed Laser Fax                                     $0.00            Book                            $0.00
(4) Janitor Carts w/Bags                                   $757.04            Book                         $757.04
(4) Keyless Entry Locks                                    $533.12            Book                         $533.12
(4) Keypad/(8) Apollo Levers                               $100.42            Book                         $100.42


                                                      6 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(4) Landing Strip Floor Mats                                 $0.00            Book                            $0.00
(4) Landing Strip Floor Mats                                $64.58            Book                          $64.58
(4) Landing Strip floor mats                                $66.09            Book                          $66.09
(4) Lap Trays                                              $153.45            Book                         $153.45
(4) Mattresses                                             $399.88            Book                         $399.88
(4) Mattresses                                             $573.76            Book                         $573.76
(4) Mattresses                                             $719.25            Book                         $719.25
(4) Mattresses                                           $1,038.47            Book                       $1,038.47
(4) Pulse Oximeters                                        $276.40            Book                         $276.40
(4) Rexx Electric Beds & Rails                           $2,494.15            Book                       $2,494.15
(4) Royal Upright Vacuums                                  $337.73            Book                         $337.73
(4) Tracer EX Wheelchairs                                    $0.00            Book                            $0.00
(4) Tracer EX Wheelchairs                                    $0.00            Book                            $0.00
(4) Tracer EX Wheelchairs                                   $63.69            Book                          $63.69
(4) Tracer EX Wheelchairs                                   $64.71            Book                          $64.71
(4) Tracer EX Wheelchairs                                  $226.78            Book                         $226.78
(4) Tracer EX Wheelchairs                                  $369.96            Book                         $369.96
(4) Tracer Wheelchairs                                     $371.05            Book                         $371.05
(4) TV For Rehab Unit                                      $321.90            Book                         $321.90
(4) Vodavi 8btn LCD Phones                                 $424.12            Book                         $424.12
(4) Vodavi 8btn Telephones                                  $84.82            Book                          $84.82
(4)Tracer EX Wheelchairs                                    $60.46            Book                          $60.46
(40) Towel Dispensers                                    $1,485.14            Book                       $1,485.14
(40) Towel Dispensers                                    $1,485.14            Book                       $1,485.14
(5) 28"/(1) 48" TV & Mounts                                $474.90            Book                         $474.90
(5) 8 Button Phones                                        $318.10            Book                         $318.10
(5) Acer Chromebooks                                         $0.00            Book                            $0.00
(5) Adult Tramsmitters                                     $695.83            Book                         $695.83
(5) Adult Transmitters                                     $386.24            Book                         $386.24
(5) Adult Transmitters                                     $516.84            Book                         $516.84


                                                      7 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(5) Adult Transmitters                                     $541.20            Book                         $541.20
(5) Adult Transmitters                                     $541.20            Book                         $541.20
(5) Adult Transmitters                                     $664.51            Book                         $664.51
(5) Adult Transmitters                                     $762.38            Book                         $762.38
(5) Concentrators                                        $1,786.87            Book                       $1,786.87
(5) Condensate Pumps                                       $430.61            Book                         $430.61
(5) Contour/Adjuster Cushions                                $0.00            Book                            $0.00
(5) Divided Leg Slings                                     $176.61            Book                         $176.61
(5) Fallshield Floor Mats                                  $154.29            Book                         $154.29
(5) Fallshield Floor Mats                                  $159.52            Book                         $159.52
(5) Fallshield Floor Mats                                  $450.36            Book                         $450.36
(5) Install New Windows                                    $448.61            Book                         $448.61
(5) Install New Windows                                    $530.17            Book                         $530.17
(5) Install New Windows                                    $530.17            Book                         $530.17
(5) Install New Windows                                    $672.90            Book                         $672.90
(5) Install New Windows                                  $2,975.67            Book                       $2,975.67
(5) Install New Windows                                  $2,975.67            Book                       $2,975.67
(5) iPads/Otrbx/Sftwr-Dementia Unt                         $388.53            Book                         $388.53
(5) Laundry Rack Covers                                      $0.00            Book                            $0.00
(5) Mattresses                                             $488.40            Book                         $488.40
(5) Mattresses                                             $631.13            Book                         $631.13
(5) Mattresses                                             $687.64            Book                         $687.64
(5) Mattresses                                             $687.89            Book                         $687.89
(5) Mattresses                                             $687.89            Book                         $687.89
(5) Mattresses                                             $893.96            Book                         $893.96
(5) Oxygen Concentrators                                 $1,875.42            Book                       $1,875.42
(5) Pedal Exercisers                                       $644.24            Book                         $644.24
(5) Standard Wheelchairs                                     $0.00            Book                            $0.00
(5) Standard Wheelchairs                                     $0.00            Book                            $0.00
(5) Tracer EX Wheelchairs                                    $0.00            Book                            $0.00


                                                      8 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(5) Tracer Wheelchairs                                       $0.00            Book                            $0.00
(5) Visco Wheelchair Cushions                                $0.00            Book                            $0.00
(5) Vodavi LCD Phones                                      $350.72            Book                         $350.72
(5) Vodavi Phones                                          $780.28            Book                         $780.28
(5) Vodavi Telephones                                      $111.46            Book                         $111.46
(50) Surge Suppressors                                       $0.00            Book                            $0.00
(6) 8-Button Phones                                          $0.00            Book                            $0.00
(6) Condensate Pumps                                       $449.50            Book                         $449.50
(6) Condensate Removal Pumps                               $470.25            Book                         $470.25
(6) E-max ROI mattresses                                     $0.00            Book                            $0.00
(6) Fallshield Floor Mats                                  $187.66            Book                         $187.66
(6) Fallshield Floor Mats                                  $187.66            Book                         $187.66
(6) Fallshield Floor Mats                                  $187.90            Book                         $187.90
(6) Fallshield Floor Mats                                  $188.97            Book                         $188.97
(6) Fallshield Floor Mats                                  $189.80            Book                         $189.80
(6) Fallshield Floor Mats                                  $329.49            Book                         $329.49
(6) Install New Windows                                    $613.08            Book                         $613.08
(6) Landing Strip floor mats                               $101.44            Book                         $101.44
(6) Laptop Carts                                         $2,558.60            Book                       $2,558.60
(6) Mattresses                                             $775.80            Book                         $775.80
(6) Vodavi 8btn Phones                                     $460.00            Book                         $460.00
(6)GeriChr Czy/Cmfrt/Gel seats                               $0.00            Book                            $0.00
(7) 300lb Capacity Wheelchairs                               $0.00            Book                            $0.00
(7) Condensate Pumps                                       $524.40            Book                         $524.40
(7) Divided Leg Slings                                     $254.84            Book                         $254.84
(7) Head/Foot board sets                                   $802.67            Book                         $802.67
(7) Landing strip floor mats                               $344.44            Book                         $344.44
(7) Storeroom leversets                                     $65.45            Book                          $65.45
(8) 24" TV's w/Wallmounts                                  $399.17            Book                         $399.17
(8) Acer Chromebooks                                       $398.75            Book                         $398.75


                                                      9 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(8) Condensate Pumps                                       $626.40            Book                         $626.40
(8) Condensate Pumps                                       $714.61            Book                         $714.61
(8) Econo Gel Cushions                                     $487.01            Book                         $487.01
(8) Fallsheild Floor Mats                                  $243.99            Book                         $243.99
(8) Janitor Cart Cabinets                                  $478.46            Book                         $478.46
(8) Patio Umbrellas                                         $93.58            Book                          $93.58
(8) Table tops w/bases                                   $2,166.85            Book                       $2,166.85
(8) Time Clocks                                              $0.00            Book                            $0.00
(80) Magnetic Keypad Dr Alarms                             $716.61            Book                         $716.61
(9) Anti-Thrust Gel Cushions                                 $0.00            Book                            $0.00
10 Bedsd Cabints/10 4Drw Chest                           $3,838.61            Book                       $3,838.61
10 Stackable Chairs                                      $1,514.87            Book                       $1,514.87
10 Wheelchairs                                               $0.00            Book                            $0.00
10.5x13' Vinyl Storage Shed                              $1,636.57            Book                       $1,636.57
10L Concentrator                                           $715.56            Book                         $715.56
10L Concentrator                                           $717.70            Book                         $717.70
10L Concentrator                                           $862.79            Book                         $862.79
10L Oxygen Concentrator                                    $522.39            Book                         $522.39
115V Condensate Pumps                                       $62.78            Book                          $62.78
120lb. Gas Commercial Dryer                              $7,421.47            Book                       $7,421.47
18x16 ROHO w/c cushions                                      $0.00            Book                            $0.00
2 Bariatric Beds w/Mattress                              $1,082.06            Book                       $1,082.06
2 Dyson Vacuum cleaners                                      $0.00            Book                            $0.00
2 Dyson Vacuums                                              $0.00            Book                            $0.00
2 Elect Hi/Lo beds w/Hd&Ft bds                             $958.22            Book                         $958.22
2 Electric Hi/Lo Beds                                      $656.27            Book                         $656.27
2 Electric Hi-Lo Beds                                    $1,209.98            Book                       $1,209.98
2 Electric low beds                                          $0.00            Book                            $0.00
2 Electric Low-Beds w/Hd-Ft bd                           $1,398.40            Book                       $1,398.40
2 Genius II Thermometers                                     $0.00            Book                            $0.00


                                                     10 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
2 Genius Thermometers                                        $0.00            Book                            $0.00
2 Low air loss Mattress system                               $0.00            Book                            $0.00
2 Low Air Loss Mattresses                                    $0.00            Book                            $0.00
2 Narcotic Cabinets                                        $119.28            Book                         $119.28
2 Patient Power Lifts                                        $0.00            Book                            $0.00
2 Tracer SX Reclng Wheelchairs                               $0.00            Book                            $0.00
2 TVs Hamlin Unit C - 3 lou                                  $0.00            Book                            $0.00
2 Ultimate Walkers                                           $0.00            Book                            $0.00
2 Vibrance Deluxe Vacuums                                    $0.00            Book                            $0.00
2 Vibrance Deluxe Vacuums                                    $0.00            Book                            $0.00
2 Vibrance Deluxe Vacuums                                    $0.00            Book                            $0.00
2 Wanderer Phones                                            $0.00            Book                            $0.00
2.5 Robo Coup                                               $84.01            Book                          $84.01
20 Bulletin Boards                                           $0.00            Book                            $0.00
20 Overbed tables                                          $390.77            Book                         $390.77
20" Elite Tilt Recliner w/Cvr                              $858.05            Book                         $858.05
20" Elite Tilt Recliner w/Cvr                            $1,717.71            Book                       $1,717.71
20" Tornado Burnisher                                      $651.96            Book                         $651.96
20" Tornado Burnisher                                      $651.96            Book                         $651.96
20" Tracer EX Wheelchairs                                    $0.00            Book                            $0.00
2000 SQF Concrete - Dumpsters                            $3,146.12            Book                       $3,146.12
20'x20' Wood Sided Shed                                  $8,088.28            Book                       $8,088.28
22 Wheelchairs                                               $0.00            Book                            $0.00
22" Heavy Duty W/C                                          $62.74            Book                          $62.74
24" Landing Strip Floor Mats                                 $0.00            Book                            $0.00
24" Landing Strip Floor Mats                                 $0.00            Book                            $0.00
24x18 Bariatric W/C Cushions                                 $0.00            Book                            $0.00
26"Sentra wheelchair 700lb cap                               $0.00            Book                            $0.00
2-sided Facility Sign                                    $1,121.47            Book                       $1,121.47
2x4 TROFFER LIGHTS                                          $33.41            Book                          $33.41


                                                     11 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
3 EMAX Mattresses                                            $0.00            Book                            $0.00
3 EMAX ROI MATTRESSES                                        $0.00            Book                            $0.00
3 E-Max ROI Mattresses                                       $0.00            Book                            $0.00
3 E-Max ROI Mattresses                                      $48.96            Book                          $48.96
3 E-Max ROI Mattresses                                      $49.76            Book                          $49.76
3 E-Max ROI Mattresses                                      $49.76            Book                          $49.76
3 E-Max ROI Mattresses                                      $49.79            Book                          $49.79
3 E-Max ROI Mattresses                                      $49.79            Book                          $49.79
3 LCD TVs w/mount kits                                       $0.00            Book                            $0.00
3 Mattresses                                               $178.08            Book                         $178.08
3 Mattresses                                               $178.08            Book                         $178.08
3 Mattresses                                               $178.11            Book                         $178.11
3 Mattresses                                               $178.12            Book                         $178.12
3 Mattresses                                               $178.16            Book                         $178.16
3 position recliner                                        $416.62            Book                         $416.62
3 Pressure Red Mattresses                                    $0.00            Book                            $0.00
3 Responslink Base unts/Pndnts                             $281.39            Book                         $281.39
3 Telephones                                                 $0.00            Book                            $0.00
3 Tracer Wheelchairs                                         $0.00            Book                            $0.00
3 Vibrance Premium Vacuums                                  $91.75            Book                          $91.75
32" LCD TV                                                   $0.00            Book                            $0.00
3-tier Black Utilty Cart                                     $0.00            Book                            $0.00
4 Electric Beds                                            $807.54            Book                         $807.54
4 LCD TVs                                                    $0.00            Book                            $0.00
4 Mattresses                                                $77.04            Book                          $77.04
4 port Voice Mail System                                 $1,112.45            Book                       $1,112.45
4 Tracer EX 2 Wheelchairs                                    $0.00            Book                            $0.00
4 Tracer EX Wheelchairs                                      $0.00            Book                            $0.00
4 Vadavi 8-button phones                                     $0.00            Book                            $0.00
4 Windows                                                    $0.00            Book                            $0.00


                                                     12 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
4 Wirels Access pt/48pt Switch                               $0.00            Book                            $0.00
40" LCD TV & Wallmount                                       $0.00            Book                            $0.00
42" Bariatric Bed w/ Mattress                              $433.43            Book                         $433.43
46ft Double-sided Fencing                                    $0.00            Book                            $0.00
49 cu ft Refrigerator                                    $1,257.86            Book                       $1,257.86
4-drawer Chest                                             $420.95            Book                         $420.95
4x6 Aluminum Sign w/ logo                                    $0.00            Book                            $0.00
5 Industrial Fans                                          $733.64            Book                         $733.64
5 Mini Condensate Pumps                                    $310.79            Book                         $310.79
5 Responslink Base unts/Pndnts                             $281.40            Book                         $281.40
55" 4K LED TV w/Wallmount                                  $387.06            Book                         $387.06
5-Drawer Dressing Cart                                       $0.00            Book                            $0.00
5L Concentrator                                            $315.86            Book                         $315.86
5L Concentrator                                            $315.86            Book                         $315.86
5L Concentrator                                            $315.86            Book                         $315.86
5LPM Concentrator                                           $94.21            Book                          $94.21
5LPM Concentrator                                          $157.02            Book                         $157.02
5LPM Concentrator                                          $157.02            Book                         $157.02
5lpm O2 Concentrator                                        $94.21            Book                          $94.21
5lpm O2 Concentrator                                        $94.21            Book                          $94.21
5LPM O2 Concentrator                                        $94.21            Book                          $94.21
65in Smart TV-Dining Room                                  $662.27            Book                         $662.27
8 Button Phones                                              $0.00            Book                            $0.00
8 Phones                                                     $0.00            Book                            $0.00
8 Thin Clients-Aurora Park                                   $0.00            Book                            $0.00
80" ALTADYNE low airloss alter                               $0.00            Book                            $0.00
80" Carroll CS7 hi-lo bed                                  $343.46            Book                         $343.46
80" Electric Hi/Lo Beds                                    $387.56            Book                         $387.56
96"x70" Window-Hamlin Porch                                $848.25            Book                         $848.25
A/C IN HAMILIN DINING ROOM                               $4,541.51            Book                       $4,541.51


                                                     13 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Acer C910 Chromebook                                       $501.47            Book                         $501.47
Add Phone Line-Therapy Room                                $965.92            Book                         $965.92
Admin Office HVAC Unit                                 $10,837.50             Book                     $10,837.50
Air Conditiones (2)                                        $650.46            Book                         $650.46
Air Sep 02 concentrator 5 L                                  $0.00            Book                            $0.00
Air Sep 5 Liter concentrator                                 $0.00            Book                            $0.00
Airless Paint Sprayer                                      $367.30            Book                         $367.30
AirSep 5 Liter Concentrator                                  $0.00            Book                            $0.00
AirSep 5 liter oxygen concentr                               $0.00            Book                            $0.00
Airsep 5 ltr O2 concentrators                                $0.00            Book                            $0.00
AKIN 4 drawer chest, Stuart C                              $252.05            Book                         $252.05
Alert Mats/Chair Alarms                                      $0.00            Book                            $0.00
Alert-Mate Alarms                                            $0.00            Book                            $0.00
All-in-1 Commodes/HD Commodes                               $58.68            Book                          $58.68
Alt Pressure Mattress                                      $533.43            Book                         $533.43
Alt Pressure Mattress                                      $561.80            Book                         $561.80
Alt Pressure Mattrss w/Overlay                             $725.49            Book                         $725.49
Alt Prssure Mattress w/Overlay                             $718.89            Book                         $718.89
Altadyne Low Air Loss Mattress                               $0.00            Book                            $0.00
Alternating Pressure Mattress                              $427.25            Book                         $427.25
Alternating Pressure Mattress                              $654.90            Book                         $654.90
Alternating Pressure Mattress                              $654.90            Book                         $654.90
Alternating Pressure Mattress                              $656.43            Book                         $656.43
Amplifier-Paging system                                      $0.00            Book                            $0.00
Anti-thrst Wheelchair cushions                               $0.00            Book                            $0.00
Anti-Thrust/Stary Ngt Cushions                               $0.00            Book                            $0.00
Arrow Beds w/ End Panels                                     $0.00            Book                            $0.00
Asphalt Mill/Overlay-Front Lot                           $6,386.39            Book                       $6,386.39
Asphalt/Tack Coat/Expand Pkg Lot                         $2,423.43            Book                       $2,423.43
Auto Door Opener-Front Dr                                  $566.86            Book                         $566.86


                                                     14 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
Auto External Defibrillator                              $1,101.10            Book                       $1,101.10
Automatic Door Opener                                      $370.00            Book                         $370.00
Backsplash Wash Station                                  $1,809.60            Book                       $1,809.60
Bari Alt Pressure Mattress                                 $596.42            Book                         $596.42
Bari Lift Base                                             $555.71            Book                         $555.71
Bari Low Air Loss Matt System                              $643.94            Book                         $643.94
Bari Low Air Loss Mattress                                 $466.60            Book                         $466.60
Bari Mattress System                                       $465.36            Book                         $465.36
Bari Wheelchair                                            $407.27            Book                         $407.27
Bariatric Alt Press LAL Mattrs                             $897.16            Book                         $897.16
Bariatric Bed                                              $386.70            Book                         $386.70
Bariatric Bed                                            $1,036.48            Book                       $1,036.48
Bariatric Bed                                            $1,051.12            Book                       $1,051.12
Bariatric Bed                                            $1,057.45            Book                       $1,057.45
Bariatric Bed w/HB,FB & Mattrs                           $1,065.26            Book                       $1,065.26
Bariatric Bed w/HB,FB,Mattress                           $1,009.62            Book                       $1,009.62
Bariatric Bed w/HB,FB,Mattress                           $1,091.08            Book                       $1,091.08
Bariatric Bed w/HB,FB,Mattress                           $1,124.97            Book                       $1,124.97
Bariatric Bed w/HB,FB,Mattress                           $1,163.51            Book                       $1,163.51
Bariatric Bed w/HB,FB,Rails & Matt                       $1,151.21            Book                       $1,151.21
Bariatric Bed w/HD-FT bds&Matt                           $1,084.37            Book                       $1,084.37
Bariatric Bed w/Mattress                                   $543.21            Book                         $543.21
Bariatric Bed w/Mattress                                   $882.86            Book                         $882.86
Bariatric bed w/Mattress                                   $982.42            Book                         $982.42
Bariatric Beds                                             $135.49            Book                         $135.49
Bariatric Electric Hi-Lo Bed                               $403.61            Book                         $403.61
Bariatric Mattress System                                    $0.00            Book                            $0.00
Bariatric Patient Lift                                   $1,032.06            Book                       $1,032.06
Bariatric Reclining Shower Chair                           $534.24            Book                         $534.24
Bariatric reclining shower chr                               $0.00            Book                            $0.00


                                                     15 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Bariatric Shower                                             $0.00            Book                            $0.00
Bathroom Exhaust Fan-Hamlin                                $943.68            Book                         $943.68
Bd/Chr/Nrs Call/Pull Tb Alarms                               $0.00            Book                            $0.00
Beadspreads                                                  $0.00            Book                            $0.00
Bearing Assy-Make Up Air Unit                              $395.58            Book                         $395.58
Bed & Chair Alarm Pads                                       $0.00            Book                            $0.00
Bed & Chair Alarms                                           $0.00            Book                            $0.00
Bed & Chair Alarms                                           $0.00            Book                            $0.00
Bed & Chair Alarms                                           $0.00            Book                            $0.00
Bed & Chair Alarms                                           $0.00            Book                            $0.00
Bed & Chair Alarms & Pads                                    $0.00            Book                            $0.00
Bed & Chair Sensor Pads                                      $0.00            Book                            $0.00
Bed & Chair Sensor Pads                                      $0.00            Book                            $0.00
Bed Alarm/Pull Tab/Alarm Boxes                               $0.00            Book                            $0.00
Bed Pad w/NC alm/Pull tab alms                               $0.00            Book                            $0.00
Bed Sensor mats w/NC alarms                                  $0.00            Book                            $0.00
Bed Sensors Mats w/NCS alarm                                 $0.00            Book                            $0.00
Bed Sentry Alarms                                            $0.00            Book                            $0.00
Bed Spreads                                                  $0.00            Book                            $0.00
Bed Spreads                                                  $0.00            Book                            $0.00
Bed, Chair, Nrs Call Alarms                                  $0.00            Book                            $0.00
Bed,Chair Pds/Std Alms/Stbelts                               $0.00            Book                            $0.00
Bed/Chair Alarms                                             $0.00            Book                            $0.00
Bed/Chair Alarms                                             $0.00            Book                            $0.00
Bed/Chair alarms                                             $0.00            Book                            $0.00
Bed/Chair Alarms                                             $0.00            Book                            $0.00
Bed/Chair Alarms w/Alarm Box                                 $0.00            Book                            $0.00
Bed/Chair Alarms/Pull Tabs                                   $0.00            Book                            $0.00
Bed/Chair pad w/Std Alarms                                   $0.00            Book                            $0.00
Bed/Chair Pads & Alarms                                      $0.00            Book                            $0.00


                                                     16 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Bed/Chair Pads & NC Alarms                                   $0.00            Book                            $0.00
Bed/Chair pads w/Alarm                                       $0.00            Book                            $0.00
Bed/Chair Pads w/Alarms                                      $0.00            Book                            $0.00
Bed/Chair Pads w/NC-Std alms                                 $0.00            Book                            $0.00
Bed/Chair pads/NC,Std alarms                                 $0.00            Book                            $0.00
Bed/Chair Pads/Nrs Call Alarms                               $0.00            Book                            $0.00
Bed/Chair pds,Nrs Call/Std alm                               $0.00            Book                            $0.00
Bed/Chair pds,Nrs Call/Std alm                               $0.00            Book                            $0.00
Bed/Chair pds,Nrs Call/Std alm                               $0.00            Book                            $0.00
Bed/Chair Pds/NC,Pull Tab Alms                               $0.00            Book                            $0.00
Bed/Chair Sensor mats w/Alarm                                $0.00            Book                            $0.00
Bed/Chair sensor pads/alms                                   $0.00            Book                            $0.00
Bed/Chair Snsr pads w/Alarms                                 $0.00            Book                            $0.00
Bed/Chair Snsr pads w/Alarms                                 $0.00            Book                            $0.00
Bed/Chair/Floor sensor mats                                  $0.00            Book                            $0.00
Bed/Chair/NC Alarm/Adaptor                                   $0.00            Book                            $0.00
Bed/Chair/Nrs Call Alarms                                    $0.00            Book                            $0.00
Bed/Chair/Nrs Call Alarms                                    $0.00            Book                            $0.00
Bed/Chair/Nrs Call Alarms                                    $0.00            Book                            $0.00
Bed/Chair/Nurse Call Alarm                                   $0.00            Book                            $0.00
Bed/Chair/Nurse Call Alarms                                  $0.00            Book                            $0.00
Bed/Chair/Pull Alarms/Cords                                  $0.00            Book                            $0.00
Bed/Chair/Pull Tab Alarms                                    $0.00            Book                            $0.00
Bed/Chair/Pull Tab Alarms                                    $0.00            Book                            $0.00
Bed/Chair/Pull Tab Alarms                                    $0.00            Book                            $0.00
Bed/Chair/Pull Tab Alarms                                    $0.00            Book                            $0.00
Bed/Chair/Pull Tab Alarms                                    $0.00            Book                            $0.00
Bed/Chair/Pull Tab/NC Alarms                                 $0.00            Book                            $0.00
Bed/Chair/Std/Nrs Call Alarms                                $0.00            Book                            $0.00
Bed/Chair/Std/Nrs call alarms                                $0.00            Book                            $0.00


                                                     17 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Bed/Chr Sensors/NC Alarms                                    $0.00            Book                            $0.00
Bed/Chr Snsr Pds W/Alarms                                    $0.00            Book                            $0.00
Bed/Chr/Nrs Call Pads & Alarms                               $0.00            Book                            $0.00
Bed/Chr/Nrs call/Std Alarms                                  $0.00            Book                            $0.00
Bed/Chr/Nurse call/Std Alms                                  $0.00            Book                            $0.00
Bed/Chr/Pull Tab Alarms                                      $0.00            Book                            $0.00
Bed/Chr/Pull Tab Alarms/Boxes                                $0.00            Book                            $0.00
Bed/Floor/Nrs Call Alarms                                    $0.00            Book                            $0.00
Bed/Floor/Nrs Call alarms                                    $0.00            Book                            $0.00
Bed/Nrs Call/Pull Tab Alarms                                 $0.00            Book                            $0.00
Bed-Chair Pads/Alarms                                        $0.00            Book                            $0.00
Bed-Chair Pads/Alarms                                        $0.00            Book                            $0.00
Bed-Chair Pads/Pull Tab Alarms                               $0.00            Book                            $0.00
Bed-Chair Snsr Pads/Std alarms                               $0.00            Book                            $0.00
Bed-Chr Pads/Nrs Call-Std Alms                               $0.00            Book                            $0.00
Bedspreads                                                   $0.00            Book                            $0.00
Bedspreads                                                   $0.00            Book                            $0.00
Bellman Cart                                               $790.72            Book                         $790.72
Bipap Machine                                                $0.00            Book                            $0.00
BiPap Pro w/Humidifier                                     $551.80            Book                         $551.80
BiPap Pro w/Humidifier                                     $558.55            Book                         $558.55
BIPAP ST BY RESPIRONICS                                      $0.00            Book                            $0.00
BiPap W/Humidifer                                          $428.83            Book                         $428.83
BiPap W/Humidifer                                          $551.83            Book                         $551.83
BiPap W/Humidifier                                         $428.53            Book                         $428.53
Blacktop Sealing & Striping                              $5,468.75            Book                       $5,468.75
Bladder Scanner                                          $4,127.38            Book                       $4,127.38
Blender                                                      $0.00            Book                            $0.00
Blender                                                    $604.10            Book                         $604.10
Blood Pressure Moniter & Stand                             $626.67            Book                         $626.67


                                                     18 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Blood Pressure Monitor w/Stand                             $411.20            Book                         $411.20
Body & Leg Slings                                          $686.22            Book                         $686.22
Body Slings                                                $184.38            Book                         $184.38
Boiler #2-Burner/Ingntr/Sensor                           $2,732.21            Book                       $2,732.21
Boiler Blwer Moter/Damper Repl                               $0.00            Book                            $0.00
Boiler Booster Pump                                        $398.48            Book                         $398.48
Boiler Burnrs/Ignitrs/Fan assy                               $0.00            Book                            $0.00
Boiler Motor / Pump Seal                                     $0.00            Book                            $0.00
Boiler Plate & Drive Motor                                   $0.00            Book                            $0.00
Boiler Pump Bearing Assembly                               $211.25            Book                         $211.25
Boiler pump motor                                          $140.29            Book                         $140.29
Booster Heater - Hubbard Bldg                                $0.00            Book                            $0.00
Boston Aphasia/RIPA Test kits                              $262.97            Book                         $262.97
Box in Rf Ladder/Apply sheetrk                             $560.33            Book                         $560.33
BP/Pulse Oximetry Monitor                                  $626.67            Book                         $626.67
Bridge Brick & Gutters                                       $0.00            Book                            $0.00
Bridge Brick & Gutters                                       $0.00            Book                            $0.00
Build Wall/Install Door-Hamlin                           $2,030.01            Book                       $2,030.01
Cabinets/Countertp/Door-Hamlin                           $2,169.99            Book                       $2,169.99
Cable Drain Sewer Machine                                  $498.19            Book                         $498.19
Cadet 7 Gal Carpet Extractor                                 $0.00            Book                            $0.00
Camera Systems                                             $428.23            Book                         $428.23
Carpet and Covebase Install                                  $0.00            Book                            $0.00
Carpet Extractor                                           $812.91            Book                         $812.91
Carpet/Covebase-Hamlin                                       $0.00            Book                            $0.00
Carpet/Covebase-Rm #145                                    $528.52            Book                         $528.52
Carpet/Covebase-The Bridge                                   $0.00            Book                            $0.00
Carpeted Runners/Entrance Mat                              $440.61            Book                         $440.61
Carport Soffit & Facia                                   $2,086.70            Book                       $2,086.70
Carroll CS7 80" Elec Hi/Low Bd                             $386.20            Book                         $386.20


                                                     19 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Carroll CS7 80" elec hi/low be                             $386.20            Book                         $386.20
CCII CPU-Nrs Call Sys                                        $0.00            Book                            $0.00
CD Bookshelf Audio System                                    $0.00            Book                            $0.00
Ceiling Cassette HVAC Unit                               $1,861.25            Book                       $1,861.25
Ceiling Grid Covers                                      $1,175.97            Book                       $1,175.97
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                                $0.00            Book                            $0.00
Ceiling Tiles                                               $30.38            Book                          $30.38
Ceiling Tiles                                               $30.76            Book                          $30.76
Ceiling Tiles                                               $35.43            Book                          $35.43
Ceiling Tiles                                               $39.32            Book                          $39.32
Ceiling Tiles                                               $39.32            Book                          $39.32
Ceiling Tiles                                               $93.02            Book                          $93.02
Ceiling Tiles                                               $98.03            Book                          $98.03
Ceiling Tiles                                              $124.86            Book                         $124.86
Ceiling Tiles                                              $534.74            Book                         $534.74
Ceiling tiles-AP                                            $32.57            Book                          $32.57
Celing Tiles                                                $30.14            Book                          $30.14
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair & Bed Alarms                                           $0.00            Book                            $0.00


                                                     20 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair Alarm Sets                                             $0.00            Book                            $0.00
Chair Alarm Sets                                             $0.00            Book                            $0.00
Chair Pads & Alarms                                          $0.00            Book                            $0.00
Chair Pads/ Alarms                                           $0.00            Book                            $0.00
Chair Sensor Pads/Std Alarms                                 $0.00            Book                            $0.00
Chair/Bed Alarms & Pads                                      $0.00            Book                            $0.00
Chair/Bed Pad Alarms                                         $0.00            Book                            $0.00
Chair/Bed Pads & Alarms                                      $0.00            Book                            $0.00
Chair/Bed pads w/Alarms                                      $0.00            Book                            $0.00
Chair/Bed Pads/Nurse Alarms                                  $0.00            Book                            $0.00
Chair/Bed/NCS/Std Alarms                                     $0.00            Book                            $0.00
Chair/Bed/Std Alarms & Pads                                  $0.00            Book                            $0.00
Chair/Nrs Call alarms                                        $0.00            Book                            $0.00
Chair/Personal Alarms                                        $0.00            Book                            $0.00
Chair/Pull Tab Alarms                                        $0.00            Book                            $0.00
Chair-Bed Pads/Nrs Call Alarms                               $0.00            Book                            $0.00
Chairs/End tbles/Sofa/Loveseat                           $2,338.03            Book                       $2,338.03
Charleston Chippendale Sofa                                $248.93            Book                         $248.93
Chart Rack                                                 $627.22            Book                         $627.22
Cheetah 1500 Burnisher                                     $456.21            Book                         $456.21
Chr/Bed Alarms & Pads                                        $0.00            Book                            $0.00
Circ Pump Bearing Assy/Seal                              $1,858.73            Book                       $1,858.73
Circulating Pump Repl                                    $2,565.94            Book                       $2,565.94
Computer & Monitor                                           $0.00            Book                            $0.00
Computer / Monitor                                           $0.00            Book                            $0.00
Computer/Laserjet Printer                                    $0.00            Book                            $0.00
Concentrator                                                $94.21            Book                          $94.21
Concentrator                                                $94.21            Book                          $94.21


                                                     21 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Concentrator                                               $175.48            Book                         $175.48
Concentrator                                               $315.86            Book                         $315.86
Condensate Pumps                                           $230.05            Book                         $230.05
Condenser Fan Motor                                        $381.53            Book                         $381.53
Control Module-Automatic Door                              $209.03            Book                         $209.03
Control Station-Nrs Call sys                                 $0.00            Book                            $0.00
Convection Oven                                          $2,334.30            Book                       $2,334.30
Convert MAUs to spark ignition                             $206.08            Book                         $206.08
Conveyor Toaster                                           $507.47            Book                         $507.47
Conveyor Toaster                                           $735.71            Book                         $735.71
Cooler condensing unit                                       $0.00            Book                            $0.00
CORR 1500 HI SPEED BUFFER                                    $0.00            Book                            $0.00
Covection Pellet Heater                                  $2,285.58            Book                       $2,285.58
Create New Landscaping Beds                              $2,221.76            Book                       $2,221.76
Cubicle Curtains                                             $0.00            Book                            $0.00
Cubicle Curtains                                             $0.00            Book                            $0.00
Dbl Deck Gas Convection Oven                             $4,770.15            Book                       $4,770.15
Deep Vein Thrombosis Pump                                  $378.72            Book                         $378.72
Defibrillator/Pads/Carry Case                            $1,068.88            Book                       $1,068.88
Deluxe 3 Position Recliner                                   $0.00            Book                            $0.00
Deluxe Shower Chairs w/Pail                                $259.62            Book                         $259.62
Diagnostic Schuco Suction                                    $0.00            Book                            $0.00
Dietary HVAC Unit                                      $15,853.31             Book                     $15,853.31
Digital Frames for Display Ads                               $0.00            Book                            $0.00
Digital Scale                                              $308.47            Book                         $308.47
Digital Scale                                              $401.19            Book                         $401.19
Digital Scale                                              $422.74            Book                         $422.74
Digital Scale                                              $422.74            Book                         $422.74
Digital Scale                                              $499.60            Book                         $499.60
Digital Scale                                              $499.69            Book                         $499.69


                                                     22 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
Digital Scale                                              $499.94            Book                         $499.94
Digital Scale                                              $504.39            Book                         $504.39
Digital Scale 600Lb                                        $422.74            Book                         $422.74
Digital Scale Attachment                                   $422.80            Book                         $422.80
Digital Scale Lift Attachment                              $193.25            Book                         $193.25
Digital Scale Lift attachment                              $415.70            Book                         $415.70
Dining Room Arm Chairs                                   $6,819.65            Book                       $6,819.65
Dish Hood Extension                                          $0.00            Book                            $0.00
Dish racks/Rack dolly                                        $0.00            Book                            $0.00
Dishmachine Heater/Fan                                       $0.00            Book                            $0.00
Dishwasher Table Backsplash                                $957.00            Book                         $957.00
DOMESTIC HOT WATER HEATHER                                   $0.00            Book                            $0.00
Door Holders                                               $130.50            Book                         $130.50
DOOR LEVERS                                              $7,832.72            Book                       $7,832.72
Door Power Supply                                        $1,675.29            Book                       $1,675.29
Door Stops                                                  $91.35            Book                          $91.35
Doppler Vascular Probe                                     $192.10            Book                         $192.10
Dreamstation BiPap Pro w/Humid                             $678.86            Book                         $678.86
Dreamstn BiPap Pro w/Hunidifer                             $684.69            Book                         $684.69
Dressers/Chairs/Beds/Nightstan                           $2,184.72            Book                       $2,184.72
Dryer #1 Motor                                               $0.00            Book                            $0.00
Dyn Ergo Scoot Chair                                       $426.13            Book                         $426.13
Dyn Ergo Scoot Chair                                       $441.86            Book                         $441.86
Dyson Vacuum                                                 $0.00            Book                            $0.00
Ecology Roof System install                                  $0.00            Book                            $0.00
Economy Narcotic Cabinet                                   $260.19            Book                         $260.19
ELEC HI/LO BEDS W/HD & FT BDS                              $645.06            Book                         $645.06
Elect Hi/Lo Beds w/hd-ft board                             $386.19            Book                         $386.19
Elect Rexx Bed w/Hd-Ft Board                               $485.25            Book                         $485.25
Electric bed w/Head-Ft boards                               $53.08            Book                          $53.08


                                                     23 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Electric Bed-Head & Footboards                             $568.71            Book                         $568.71
Electric Fireplaces                                         $57.63            Book                          $57.63
Electric Golf Cart                                           $0.00            Book                            $0.00
Electric Hi/Lo Bed w/Hd&Ft bds                             $633.74            Book                         $633.74
Electric Hi/Lo Beds                                        $394.36            Book                         $394.36
Electric Hi/Lo beds w/boards                               $645.49            Book                         $645.49
Electric Hi/Low beds                                       $101.32            Book                         $101.32
Electric Hi-Lo Bed                                         $668.82            Book                         $668.82
Electric Hi-Lo Bed w/Hd,Ft bds                             $633.74            Book                         $633.74
Electric Hi-Low Bed                                        $640.30            Book                         $640.30
Electric Hospital Bed                                        $0.00            Book                            $0.00
Electrical Re-wiring                                     $2,071.87            Book                       $2,071.87
Elite 100 Vascular Probe                                     $0.00            Book                            $0.00
Elite Mattress                                               $0.00            Book                            $0.00
Elite Mattress System                                        $0.00            Book                            $0.00
Elite Mattress System                                        $0.00            Book                            $0.00
Elite Mattress w/ Fire Barrier                               $0.00            Book                            $0.00
E-MAX MATTRESSES                                             $0.00            Book                            $0.00
E-max ROI mattresses                                         $0.00            Book                            $0.00
E-max ROI mattresses                                         $0.00            Book                            $0.00
Emergency Generator Lights                                 $123.33            Book                         $123.33
Equipment for New Therapy Suite                        $19,117.58             Book                     $19,117.58
Eva Pneumatic Support Walker                               $754.19            Book                         $754.19
Exhaust Fan Motors                                           $0.00            Book                            $0.00
Exhaust Fan Replacement                                      $0.00            Book                            $0.00
Extend drain lines - Willink                               $320.05            Book                         $320.05
Extend/Add Sprinkler Heads                               $1,315.98            Book                       $1,315.98
Exterior Wall Hydrant                                      $629.68            Book                         $629.68
Extra Care Bariatric Recliner                              $215.31            Book                         $215.31
Extra large 3 position recline                              $33.24            Book                          $33.24


                                                     24 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Extra Wide 3-position Recliner                              $85.10            Book                          $85.10
Extra Wide 3-position Recliner                             $446.96            Book                         $446.96
Extra Wide Recliner                                        $327.78            Book                         $327.78
Facility Renovations                                  $424,207.19             Book                    $424,207.19
Facility Renovations                                 $1,230,446.39            Book                  $1,230,446.39
Facility Renovations                                 $1,726,415.20            Book                  $1,726,415.20
Fire Alarm Annunciator-3F Hmln                           $1,063.05            Book                       $1,063.05
Fire Alarm Cntrl Panel/Display                           $4,461.09            Book                       $4,461.09
Fire Alarm System                                            $0.00            Book                            $0.00
Fire Extinguishers - 11                                      $0.00            Book                            $0.00
Fire Panel Powr Supply/Display                               $0.00            Book                            $0.00
Fire Walls-Willink 2nd/3rd flr                           $4,506.33            Book                       $4,506.33
Floor Buffer                                                 $0.00            Book                            $0.00
Floor Machine                                              $211.73            Book                         $211.73
Floor Machine                                              $978.21            Book                         $978.21
Floor Mats                                                   $0.00            Book                            $0.00
Folding Tables                                             $395.26            Book                         $395.26
Food Warmer                                              $2,681.24            Book                       $2,681.24
Fountain for Willink                                       $415.96            Book                         $415.96
Frame Fire Rated Doorway                                 $1,756.33            Book                       $1,756.33
Fugitsu Condensing Unit                                  $2,437.50            Book                       $2,437.50
Full Body Slings                                             $0.00            Book                            $0.00
Full Body Slings                                           $335.27            Book                         $335.27
Furnish/Install Doors                                      $613.78            Book                         $613.78
Gas Dryer                                                $5,070.19            Book                       $5,070.19
Gazebo renovations                                       $7,215.75            Book                       $7,215.75
Gel Cushions                                                 $0.00            Book                            $0.00
Gel Cushions                                                 $0.00            Book                            $0.00
Gel/Foam Cushions                                            $0.00            Book                            $0.00
GENERATOR - CENTRAL                                     $56,984.06            Book                     $56,984.06


                                                     25 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Generator Renovation                                         $0.00            Book                            $0.00
Genius 2 thermometer                                         $0.00            Book                            $0.00
Goinometer/Mattress                                          $0.00            Book                            $0.00
Golf Cart                                                    $0.00            Book                            $0.00
Group Conference System-AP                                 $640.87            Book                         $640.87
Hallway vinyl tile and base                                  $0.00            Book                            $0.00
Hamlin-Upgrade Electric Svc                            $20,987.26             Book                     $20,987.26
Handheld Pulse Oximeter                                     $30.62            Book                          $30.62
Harddrive - Voicemail System                                 $0.00            Book                            $0.00
Heat Circ Pump Motor Repl                                $3,933.40            Book                       $3,933.40
Heat Exchanger Pump/Impeller                             $1,024.61            Book                       $1,024.61
Heat Seal Machine                                            $0.00            Book                            $0.00
Heat Sealer                                                  $0.00            Book                            $0.00
Hemi Legrests                                              $299.14            Book                         $299.14
Hot Water Boiler                                         $5,688.99            Book                       $5,688.99
Hot Water Boiler Pump Bearing Assy                       $3,304.12            Book                       $3,304.12
HOT WATER HEATERS -2 HAMLIN                                  $0.00            Book                            $0.00
HP Laserjet Printer/17"Monitor                               $0.00            Book                            $0.00
HP Probook/Dragon Med Sftwre                                 $0.00            Book                            $0.00
HP SB 440 Probook                                            $0.00            Book                            $0.00
HP SB 450 Probook w/MS Office                                $0.00            Book                            $0.00
HP T530 Tower                                              $505.08            Book                         $505.08
HP Terminal & Monitor                                      $178.81            Book                         $178.81
HP Terminal/Monitor                                        $182.39            Book                         $182.39
HP Thin Client                                               $0.00            Book                            $0.00
HP Thin Client & Monitor                                   $181.22            Book                         $181.22
HP Thin Client t520 Tower/Monitor                          $457.79            Book                         $457.79
HP Thin Client, Monitor                                      $0.00            Book                            $0.00
HP thin client/HP Laserjet Pro                              $69.18            Book                          $69.18
HP Thin Client/LCD Monitor                                   $0.00            Book                            $0.00


                                                     26 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
HP Thin Client/Monitor-OnShift                             $177.79            Book                         $177.79
HP Tower/Monitor-AP Nursing                                $640.07            Book                         $640.07
Hubbard - Rear Paving                                        $0.00            Book                            $0.00
Hubbard - Rebuild 2 Showers                              $1,558.61            Book                       $1,558.61
Hubbard Dining Rm Carpet &Base                               $0.00            Book                            $0.00
Hubbard Freezer Floor                                        $0.00            Book                            $0.00
Hubbard Hall Shower Base                                 $1,027.00            Book                       $1,027.00
Hubbard Roof                                                 $0.00            Book                            $0.00
HVAC - HAMLIN                                          $26,995.39             Book                     $26,995.39
HVAC Cntrl Boards/Fan Motors                             $5,620.84            Book                       $5,620.84
HVAC-Cntrl Brds/Cndsate Pumps                            $3,124.27            Book                       $3,124.27
HW Pump Bearing Assy/Pump                                $2,662.83            Book                       $2,662.83
Ice Machine - Dispensing Motor                               $0.00            Book                            $0.00
Ice Maker                                                  $205.81            Book                         $205.81
Ice Tea Makers                                               $0.00            Book                            $0.00
ICS Phone System                                             $0.00            Book                            $0.00
Impeller/Bearing asy-Heat Pump                             $161.22            Book                         $161.22
Insatll Wiremold & Outlets                                 $655.11            Book                         $655.11
Inst 20amp/208v Circuit                                    $565.13            Book                         $565.13
Inst 30 circuit Electric panel                             $494.54            Book                         $494.54
Inst AC Compressor & Liq Dryer                           $1,649.27            Book                       $1,649.27
Inst Boiler Actuator-Willink                               $147.63            Book                         $147.63
Inst Circulating Bearing Assy                              $265.73            Book                         $265.73
Inst Elevator Cyl/Pistion Unit                         $12,560.62             Book                     $12,560.62
Inst Elevator Vinyl flooring                                 $0.00            Book                            $0.00
Inst Ext door warning panel sy                               $0.00            Book                            $0.00
Inst Hot Wtr return circulator                             $113.92            Book                         $113.92
Inst new Combustion Air Damper                           $1,475.00            Book                       $1,475.00
Inst New Mag Lock-EE Patio Dr                              $660.52            Book                         $660.52
Inst New Sprinkler Line/Drops                            $1,946.06            Book                       $1,946.06


                                                     27 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Inst Outdoor Iron Post Lights                            $1,597.69            Book                       $1,597.69
Inst Phone Lines/Patch Panel                             $4,407.29            Book                       $4,407.29
Inst Pipes/Sewer Sweep Clnout                            $3,375.00            Book                       $3,375.00
Inst Trane RTU Condensr Coil                               $377.88            Book                         $377.88
Inst VCT/Covebase-Beauty Shop                              $704.70            Book                         $704.70
Inst Vinyl flooring/base/strip                               $0.00            Book                            $0.00
Inst Vinyl Flooring-Elevators                              $382.50            Book                         $382.50
Inst30amp Circuit on Gen panel                             $948.93            Book                         $948.93
Install (4) Mag Locks/Keypads                            $1,720.43            Book                       $1,720.43
Install (4) Windows                                        $538.31            Book                         $538.31
Install (7) Mag Locks/Keypads                            $3,726.27            Book                       $3,726.27
Install 10 New Phone Lines                               $2,882.80            Book                       $2,882.80
Install 2 A/C Condensate Pumps                              $30.02            Book                          $30.02
Install 2 Condensate Pumps                                  $30.02            Book                          $30.02
Install 2 Condensate Pumps                                  $30.02            Book                          $30.02
Install 2 Condensate Pumps                                  $38.12            Book                          $38.12
Install 2 Door Holders                                     $467.10            Book                         $467.10
Install 3 Phase Circuit Willin                             $552.06            Book                         $552.06
Install 3 Roof exhaust fans                              $1,534.74            Book                       $1,534.74
Install 4 Door Holders                                     $368.19            Book                         $368.19
Install 4-HD Solar Shades                                    $0.00            Book                            $0.00
Install 6 Exhaust Fans                                   $4,287.37            Book                       $4,287.37
Install access control-Frt Dsk                               $0.00            Book                            $0.00
Install Bilco Smoke Roof Vent                            $2,219.64            Book                       $2,219.64
Install Cat5 Lines for TV's                              $1,376.13            Book                       $1,376.13
Install Circulating Pump                                     $0.00            Book                            $0.00
Install Circulating Pump Motor                               $0.00            Book                            $0.00
Install Combustion Motor                                 $1,590.48            Book                       $1,590.48
Install Data Line-Therapy Rm                               $607.96            Book                         $607.96
Install Dbl Door Mag Lock                                  $864.33            Book                         $864.33


                                                     28 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
Install Door                                                 $0.00            Book                            $0.00
Install Door Closer                                        $290.40            Book                         $290.40
Install Door Holders/Keypad                                $336.22            Book                         $336.22
Install Drywall Ceiling                                    $313.99            Book                         $313.99
Install Ductless HVAC Unit                               $2,147.81            Book                       $2,147.81
Install Exhaust Fan Motor                                    $0.00            Book                            $0.00
Install Exhaust Fan Motors                                   $0.00            Book                            $0.00
Install Fan Outlets/Switches                               $335.25            Book                         $335.25
Install Fence & Gate                                     $1,625.25            Book                       $1,625.25
Install Fire Stop System                                 $1,503.30            Book                       $1,503.30
Install Fire Stop Systems                                $1,315.49            Book                       $1,315.49
Install Floor tile/covebase                                  $0.00            Book                            $0.00
Install Hamlin Porch Railing                             $2,968.87            Book                       $2,968.87
Install Heat Detectors Elevatr                           $1,186.74            Book                       $1,186.74
Install Heat Expansion Joint                               $286.58            Book                         $286.58
Install Hot Water Mixing valve                           $1,898.88            Book                       $1,898.88
Install Hot Wtr Circ Pump                                  $203.99            Book                         $203.99
Install Hubbard Pkg Lot light                            $1,348.50            Book                       $1,348.50
Install Keypad @ Compactor Dr                               $68.28            Book                          $68.28
Install Keypads/Mag Locks                                    $0.00            Book                            $0.00
Install Line for Compactor                                 $833.00            Book                         $833.00
Install Mag lock/keypad                                      $0.00            Book                            $0.00
Install MAU Exhaust Motors                                 $129.45            Book                         $129.45
Install New Automatic Door                                 $299.70            Book                         $299.70
Install New Condensing Unit                              $2,223.12            Book                       $2,223.12
Install New Door                                           $370.50            Book                         $370.50
Install New Door                                         $2,563.22            Book                       $2,563.22
Install New Door & Hardware                                $447.10            Book                         $447.10
Install New Drain Line                                     $394.44            Book                         $394.44
Install New Gas Line                                     $1,682.45            Book                       $1,682.45


                                                     29 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
Install New Gas Supply Line                              $2,203.87            Book                       $2,203.87
Install new Maglock                                        $538.87            Book                         $538.87
Install New Motor Vent Wheel                                 $0.00            Book                            $0.00
Install new motor/belt for Fan                               $0.00            Book                            $0.00
Install New Outlets                                        $811.09            Book                         $811.09
Install new Panic Bar on Door                               $54.91            Book                          $54.91
Install New Patio Door                                     $322.35            Book                         $322.35
Install new patio door                                     $689.20            Book                         $689.20
Install new Phone Lines                                  $1,770.23            Book                       $1,770.23
Install New Phone lines/Wall Jacks                       $1,730.47            Book                       $1,730.47
Install New Recess Lights                                  $857.13            Book                         $857.13
Install New Shower                                         $915.59            Book                         $915.59
Install New Shower Tile                                  $2,125.45            Book                       $2,125.45
Install Panic Bar Exit Door                                 $63.61            Book                          $63.61
Install Pressure Plates-Boiler                               $0.00            Book                            $0.00
Install Range Burners/Pilots                                 $0.00            Book                            $0.00
Install RTU-Willink Bdg                                  $8,661.97            Book                       $8,661.97
Install Screen & Window                                    $356.97            Book                         $356.97
Install Security Camera                                      $0.00            Book                            $0.00
Install Security Camera Cables                           $1,123.63            Book                       $1,123.63
Install Security Camera Wiring                           $2,334.35            Book                       $2,334.35
Install Security Camera wiring                           $9,022.88            Book                       $9,022.88
Install Securtiy Camera Cables                           $3,443.62            Book                       $3,443.62
Install Sewer/Drain Pipes                                $2,039.85            Book                       $2,039.85
Install Shower Wall Tile                                   $970.59            Book                         $970.59
Install Sliding Door Mag Locks                           $1,785.75            Book                       $1,785.75
Install Smokers Patio Door                                 $322.80            Book                         $322.80
Install Tile-Stn C Shower                                  $903.98            Book                         $903.98
Install Touch Screen T-Stats                                $38.06            Book                          $38.06
Install VCT in Rm 306 Bathroom                             $693.28            Book                         $693.28


                                                     30 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Install Windows Bridge/Hubbard                             $381.70            Book                         $381.70
Install/Wire Security cameras                                $0.00            Book                            $0.00
Invacare 10 Liter Concentrator                               $0.00            Book                            $0.00
Invacare HD Tall Wheelchair                                  $0.00            Book                            $0.00
Invacare Lift w/Digital Scale                            $1,343.48            Book                       $1,343.48
Invacare Power Lift                                        $848.71            Book                         $848.71
Invacare Power Lift                                        $848.71            Book                         $848.71
Invacare Power Lift                                      $1,119.62            Book                       $1,119.62
Invacare Power Patient Lift                                $882.43            Book                         $882.43
Invacare Power Patient Lift                              $1,003.02            Book                       $1,003.02
Invacare Power Patient Lift                              $1,003.12            Book                       $1,003.12
Invcare Powerlift                                          $848.71            Book                         $848.71
IPad Air 2 w/Mgt Suite-Soc Wkr                               $0.00            Book                            $0.00
Iris W/Chair W/Attachments                               $1,726.41            Book                       $1,726.41
Kanberra Fogger                                            $271.87            Book                         $271.87
Kanberra Fogger                                            $271.87            Book                         $271.87
Kitchen Counters/Bksplsh-Hamln                             $385.00            Book                         $385.00
Kitchen Door                                               $526.08            Book                         $526.08
Landing strip floor mat grey/m                               $0.00            Book                            $0.00
Landing Strip Floor Mats                                     $0.00            Book                            $0.00
Landing Strip Floor Mats                                     $0.00            Book                            $0.00
Landing Strip Floor Mats                                     $0.00            Book                            $0.00
Landing Strip Floor Mats                                     $0.00            Book                            $0.00
Landing strip floor mats                                     $0.00            Book                            $0.00
Landing Strip Floor Mats                                     $0.00            Book                            $0.00
Landing Strip Floor Mats                                    $65.15            Book                          $65.15
Landing Strip Floor Mats                                    $97.64            Book                          $97.64
Laptop                                                     $571.01            Book                         $571.01
Laptop w/Case & Pwr Adapter                                  $0.00            Book                            $0.00
Larkin Outdoor Condensing Unit                           $5,082.37            Book                       $5,082.37


                                                     31 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Laserjet Printer                                             $0.00            Book                            $0.00
Laundry Carts & Lids                                       $327.86            Book                         $327.86
Laundry Racks                                                $0.00            Book                            $0.00
Lawn Mower                                               $2,445.84            Book                       $2,445.84
LCD Monitor                                                  $0.00            Book                            $0.00
LCD monitor/WYSE winterm                                     $0.00            Book                            $0.00
LED Monitor-Inlighten                                       $82.34            Book                          $82.34
LED Night Lights                                           $521.34            Book                         $521.34
Leg Slings                                                 $419.47            Book                         $419.47
Lenox Cndensing Unt Compressor                           $2,612.72            Book                       $2,612.72
Lift Circuit Board                                           $0.00            Book                            $0.00
Lighted Wall Plates                                      $1,003.62            Book                       $1,003.62
Lounge Counces/Table Sets                                $1,091.14            Book                       $1,091.14
Low Air Loss Mattress                                      $828.76            Book                         $828.76
Low Air Loss Mattress Pump                                 $208.20            Book                         $208.20
Low Air Loss Mattress System                                 $0.00            Book                            $0.00
Low air loss mattress system                                 $0.00            Book                            $0.00
Low Air Loss Mattress System                                 $0.00            Book                            $0.00
Low Air Mattress System                                      $0.00            Book                            $0.00
Low Airloss Mattress System                                $114.55            Book                         $114.55
Low Airloss Mattress System                                $114.98            Book                         $114.98
Low airloss/Alt Press Mattress                              $38.27            Book                          $38.27
Low Airloss/Alt Prs Mattrs Sys                             $114.97            Book                         $114.97
Magnetic Schedule Board                                    $433.15            Book                         $433.15
Manitowoc Nugget Ice Machine                             $3,665.15            Book                       $3,665.15
Manual Bed                                                 $472.37            Book                         $472.37
Master Station-Nurse Call                                    $0.00            Book                            $0.00
Matrix Plus Hi-Low Bed                                      $53.58            Book                          $53.58
Mattress System                                              $0.00            Book                            $0.00
Mattresses                                                 $167.91            Book                         $167.91


                                                     32 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Mattresses                                                 $167.91            Book                         $167.91
MAU - 4 UNITS IN HUBBARD                               $38,708.09             Book                     $38,708.09
MAU - WILLINK 9 UNITS                                  $34,482.18             Book                     $34,482.18
MAU Damper Actuators/Thermstat                               $0.00            Book                            $0.00
Meal Delivery Cart                                       $1,731.35            Book                       $1,731.35
Mechanical Insulation                                      $478.50            Book                         $478.50
Med Sled                                                     $0.00            Book                            $0.00
Mirrors/Toilets/Sinks/Shelves                              $325.21            Book                         $325.21
Mixing Master & Valve                                    $1,034.53            Book                       $1,034.53
Mixing Valve Install                                         $0.00            Book                            $0.00
Mixing Valve-Hamlin Boiler                               $1,231.23            Book                       $1,231.23
Mobile Blood Pressure Machine                              $170.00            Book                         $170.00
MODERNIZE ELECTRICAL - WILLINK                         $15,286.52             Book                     $15,286.52
MODERNIZE ELEVATOR                                    $128,192.79             Book                    $128,192.79
Moldable Reclining WC Backs                                  $0.00            Book                            $0.00
Monitor / WYSE                                               $0.00            Book                            $0.00
Monitor/Wyse Winterm/Cable                                   $0.00            Book                            $0.00
Motor for Dryer                                              $0.00            Book                            $0.00
Motor-Hamlin Boiler                                        $355.96            Book                         $355.96
Move & Install Phone Lines                               $1,290.91            Book                       $1,290.91
Move Data Lines & Phone Lines                              $945.32            Book                         $945.32
Move Phone & Data Lines                                  $1,781.85            Book                       $1,781.85
Mv Cntrl Bx/Inst Phone Lines                             $1,871.67            Book                       $1,871.67
Negative Pressure Wound Vac                              $1,480.32            Book                       $1,480.32
Negative Pressure Wound Vac                              $1,481.41            Book                       $1,481.41
New Compressor-Reach-In                                  $1,904.84            Book                       $1,904.84
New Condensing Unit                                          $0.00            Book                            $0.00
New Phone Lines Reception                                  $600.78            Book                         $600.78
New Power Supply - Boiler Room                               $0.00            Book                            $0.00
New Tile Install                                           $644.76            Book                         $644.76


                                                     33 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Nintendo Wii Game System                                     $0.00            Book                            $0.00
Nintendo Wii Game System                                     $0.00            Book                            $0.00
NPWT PRO Therapy Device                                    $856.19            Book                         $856.19
NPWT PRO Therapy Device                                    $856.20            Book                         $856.20
NPWT PRO Therapy Device                                    $856.20            Book                         $856.20
NPWT PRO Therapy Device                                    $856.20            Book                         $856.20
NPWT Pro Therapy Device                                    $857.04            Book                         $857.04
NPWT PRO Therapy Device                                    $948.41            Book                         $948.41
NPWT Pro Therapy Device                                    $948.41            Book                         $948.41
NPWT PRO Therapy Device                                    $987.91            Book                         $987.91
NPWT Pro Therapy Device                                  $1,712.82            Book                       $1,712.82
Nrs Call/Pull tab alms,Bd pads                               $0.00            Book                            $0.00
Nrs Call/Std/Pull Tab Alarms                                 $0.00            Book                            $0.00
Nurse Call Control Station                                 $338.48            Book                         $338.48
Nurse Call Master Station                                    $0.00            Book                            $0.00
Nurse Call Master Station                                    $0.00            Book                            $0.00
Nurse Call Station/Scanner Bd                            $1,113.06            Book                       $1,113.06
Nurse Call Sys Control Station                               $0.00            Book                            $0.00
Nurse Call Sys Master Station                                $0.00            Book                            $0.00
Nurse Call System                                      $13,865.62             Book                     $13,865.62
Nurse Call System Upgrade-3Fl                          $28,433.51             Book                     $28,433.51
Nurse Call System-Stn A Rehab                          $17,660.44             Book                     $17,660.44
Nurse Control Master Station                                 $0.00            Book                            $0.00
Open-top Chart Storage rack                                $944.33            Book                         $944.33
Outside Light Hamlin Bldg                                  $277.12            Book                         $277.12
Overbed Tables                                             $119.28            Book                         $119.28
Overbed Tables                                             $152.35            Book                         $152.35
Overbed tables                                             $207.25            Book                         $207.25
Overbed tables                                             $225.02            Book                         $225.02
Oxygen Concentrator                                          $0.00            Book                            $0.00


                                                     34 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Oxygen Concentrator                                          $0.00            Book                            $0.00
Oxygen Concentrators                                         $0.00            Book                            $0.00
Oxygen Concentrators                                         $0.00            Book                            $0.00
Oxygen Room Construction                                 $4,416.72            Book                       $4,416.72
Padded Lap Trays                                            $67.35            Book                          $67.35
Panacea Mattress                                             $0.00            Book                            $0.00
PANACEA MATTRESS                                             $0.00            Book                            $0.00
Panacea mattress                                             $0.00            Book                            $0.00
PANACEA MATTRESS                                             $0.00            Book                            $0.00
Panacea mattress 80"                                         $0.00            Book                            $0.00
PANACEA MATTRESSES                                           $0.00            Book                            $0.00
Panacea Mattresses 80"                                       $0.00            Book                            $0.00
Panic Bar - Willink Entrance                               $200.72            Book                         $200.72
Panic Bar-Dementia Unit                                    $422.49            Book                         $422.49
Panther Floor Scrubber Machine                           $1,627.98            Book                       $1,627.98
Parking Lot Asphalt                                    $45,975.32             Book                     $45,975.32
Patient Power Lift                                         $385.78            Book                         $385.78
Patient Power Lift (450lb Cap)                             $225.02            Book                         $225.02
Patient Power Lift w/low base                               $76.68            Book                          $76.68
Patient Power Lift W/Slings                                  $0.00            Book                            $0.00
Patio Furniture                                            $242.68            Book                         $242.68
Patio Furniture                                          $1,098.98            Book                       $1,098.98
Patio Sliding Door Install                               $3,585.12            Book                       $3,585.12
PCC Software                                             $1,465.83            Book                       $1,465.83
Phone Line Cables                                          $289.55            Book                         $289.55
Phone/Fax Wiring and Jacks                               $1,549.86            Book                       $1,549.86
Pictures for Walls                                           $0.00            Book                            $0.00
Pipe Trap To Manhole                                     $4,181.16            Book                       $4,181.16
Plates, Bowls, Cups                                          $0.00            Book                            $0.00
Pneumatic Walker                                           $373.23            Book                         $373.23


                                                     35 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Point & Caulk All Exteriors                                  $0.00            Book                            $0.00
Porch Windows Installed                                  $4,468.90            Book                       $4,468.90
Portable Wheelchair Scale                                    $0.00            Book                            $0.00
Porta-Rack w/Basket                                        $172.02            Book                         $172.02
Power Lift                                                 $848.71            Book                         $848.71
Power Lift                                                 $852.94            Book                         $852.94
Power Lift w/Slings                                          $0.00            Book                            $0.00
Power Lift/Digital Scale                                     $0.00            Book                            $0.00
Power Lift/Digital Scale                                     $0.00            Book                            $0.00
Power Supply-Mag Lock/Keypad                               $848.25            Book                         $848.25
Pressure Matteress System                                  $192.06            Book                         $192.06
Pressure Matteress System                                  $196.25            Book                         $196.25
Pressure Mattress                                          $427.25            Book                         $427.25
Pressure Mattress                                          $540.02            Book                         $540.02
Pressure Mattress & Overlay                                $647.77            Book                         $647.77
Pressure Mattress Sys/Overlay                              $254.38            Book                         $254.38
Pressure Mattress System                                   $192.89            Book                         $192.89
Pressure Mattresses                                          $0.00            Book                            $0.00
Pressure Reduction Mattresses                                $0.00            Book                            $0.00
Pre-Vent Elite Mattress                                      $0.00            Book                            $0.00
Pre-Vent Elite Mattress                                      $0.00            Book                            $0.00
Printer/Scanner/Fax Machine                                  $0.00            Book                            $0.00
Protekt Sit-to-Stand Electric Lift                       $1,402.06            Book                       $1,402.06
Pull Tab Alarms/Magnet Tab/Pad                               $0.00            Book                            $0.00
Pull Tab Bed/Chair Pads/Alarms                               $0.00            Book                            $0.00
Pull Tabs/Std/Chair Alarms                                   $0.00            Book                            $0.00
Pulse Oximeter & Finger Sensor                             $235.44            Book                         $235.44
Pulse Oximeter w/Finger Sensor                             $273.73            Book                         $273.73
Pulse Oximeters (2)                                        $436.82            Book                         $436.82
PVC Picket Fence Panels                                  $1,669.58            Book                       $1,669.58


                                                     36 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
PVC Reclining Shower Chair                                 $386.17            Book                         $386.17
PVC Reclining Shower Chair                                 $422.70            Book                         $422.70
PVC Shower Chairs                                          $244.95            Book                         $244.95
Quadtro select w/c cushion 22"                               $0.00            Book                            $0.00
Quickie Iris Wheelchair II                                   $0.00            Book                            $0.00
Railings for Gazebo                                      $1,191.67            Book                       $1,191.67
Recling Bariatric Shower Chair                              $37.64            Book                          $37.64
Reclining Shower Chair                                     $385.49            Book                         $385.49
Record Storage Shelving                                    $733.59            Book                         $733.59
Record Storage Shelving                                    $734.67            Book                         $734.67
Refrigerator-3fl Hubbard                                   $188.07            Book                         $188.07
Regrout/Install New Threshold                              $273.61            Book                         $273.61
Reliant Power Patient Lifter                             $2,033.60            Book                       $2,033.60
Relocate Water Lines                                     $1,622.97            Book                       $1,622.97
Relocate/Extnd Sprinkler Heads                           $1,142.49            Book                       $1,142.49
Remove & Install Quarry Tile                               $356.84            Book                         $356.84
Remove & Install Tile                                        $0.00            Book                            $0.00
Remove & Install Tile Kitchen                               $34.80            Book                          $34.80
Remove Wall Tile & Drywall                                 $169.65            Book                         $169.65
Remove/Install Floor Tile                                    $0.00            Book                            $0.00
Remove/Install Floor Tile                                    $0.00            Book                            $0.00
Remstar BiPap Pro w/ Humidifr                              $428.84            Book                         $428.84
Remstar BiPap Pro W/Humidifer                              $428.90            Book                         $428.90
Renovate HH3 Shower                                        $445.83            Book                         $445.83
Renovations-Schematics/Design Dev                      $31,221.02             Book                     $31,221.02
Re-Pipe Hot Water Supply Line                            $1,123.27            Book                       $1,123.27
Repl A/C condenser motors                                   $65.25            Book                          $65.25
Repl A/C UCP Board/Zone Sensor                               $0.00            Book                            $0.00
Repl Bearing unit-heater pump                              $677.87            Book                         $677.87
Repl Boiler Burners/Igniters                               $383.89            Book                         $383.89


                                                     37 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Repl Boiler pump mtrs/Brg Assy                           $2,361.24            Book                       $2,361.24
Repl Covectn Oven Blower motor                               $0.00            Book                            $0.00
Repl Fire Sys pipe/vlves/swtch                           $2,181.33            Book                       $2,181.33
Repl Frnt/Rear Washer bearings                               $0.00            Book                            $0.00
Repl Hot-Top on Vulcan stove                                 $0.00            Book                            $0.00
Repl line to main Kitchn drain                             $961.65            Book                         $961.65
Repl Main Circ pump-Boiler                                  $82.65            Book                          $82.65
Repl Main Seal on Washing mach                               $0.00            Book                            $0.00
Repl RTU Board/Module/Blower                                 $0.00            Book                            $0.00
Repl Thermostatic Mixing Valve                             $227.86            Book                         $227.86
Repl Vent motors on 2 MAUs                                 $233.81            Book                         $233.81
Repl W/I Cooler Evaporator                                   $0.00            Book                            $0.00
Repl Washer Main Seal/Fan                                  $154.27            Book                         $154.27
Repl Water Line-Cafe ceiling                             $1,224.00            Book                       $1,224.00
Replace 2 Showers - Hamlin                                 $891.67            Book                         $891.67
Replace Actuator Air Make-up                                 $0.00            Book                            $0.00
Replace Compressor-Trane unit                            $1,630.19            Book                       $1,630.19
Replace Door-Maint dept                                    $512.92            Book                         $512.92
Replace Dryer Motor                                          $0.00            Book                            $0.00
Replace Exhaust Fan Hubbard                                $787.50            Book                         $787.50
Replace Freezer Floor                                      $110.38            Book                         $110.38
Replace Hot Water Tank                                   $2,446.88            Book                       $2,446.88
Replace Kitchen Wall/Floor                                 $520.00            Book                         $520.00
Replace Master/Patient Station                               $0.00            Book                            $0.00
Replace NCS Master Station                                   $0.00            Book                            $0.00
Replace Pump Air Make-up                                     $0.00            Book                            $0.00
Replace Roof Top Unit                                    $1,656.50            Book                       $1,656.50
Replace Sewer line w/PVC                                 $2,730.00            Book                       $2,730.00
Replace Toilet Drain Line                                  $983.03            Book                         $983.03
Replace Washer Trunion Assmbly                               $0.00            Book                            $0.00


                                                     38 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Respnselink Base/Pendant/Lanyd                               $0.00            Book                            $0.00
Re-upholster Cushions                                        $0.00            Book                            $0.00
Re-upholster Furniture                                       $0.00            Book                            $0.00
Re-upholster Furniture                                       $0.00            Book                            $0.00
Rexx Elect Low Bed w/HB,FB                                 $785.07            Book                         $785.07
Rexx Elect Low beds w/Hd&Ft bd                             $684.17            Book                         $684.17
REXX Elect Low-bed w/Hd-Ft bds                             $688.69            Book                         $688.69
REXX Elect Low-bed w/Hd-Ft bds                             $719.47            Book                         $719.47
REXX Electric Bed/Hd&Ft board                              $725.22            Book                         $725.22
Rexx Electric Bed/Rails/Prs Mattrs                         $965.97            Book                         $965.97
REXX Electric Low Bed                                      $624.28            Book                         $624.28
Rexx Electric Low Bed                                      $642.07            Book                         $642.07
Rexx Electric Low Bed w/HB-FB                              $831.16            Book                         $831.16
Robo Coupe Food Processor                                    $0.00            Book                            $0.00
ROHO Cushions                                                $0.00            Book                            $0.00
ROHO high profile w/c cushions                               $0.00            Book                            $0.00
ROHO Quadtro Slct Cushions                                   $0.00            Book                            $0.00
ROHO Quadtro Slct WC Cushion                                 $0.00            Book                            $0.00
ROHO Quadtro Slct WC Cushions                                $0.00            Book                            $0.00
ROHO Quattro Whchair, cushions                               $0.00            Book                            $0.00
ROHO Wheelchair Cushions                                     $0.00            Book                            $0.00
ROHO/Starry Ngt/Gel Fm cushns                                $0.00            Book                            $0.00
ROHO/Starry Night Cushions                                   $0.00            Book                            $0.00
Roller Stops                                               $133.98            Book                         $133.98
ROOF DUCT WORK - WILLINK                                     $0.00            Book                            $0.00
Roof Top HVAC Unit                                       $8,157.34            Book                       $8,157.34
Rpl (2) Cabinet Heaters                                  $4,686.25            Book                       $4,686.25
Rpl CPU2-640 Alarm Unit                                  $2,282.66            Book                       $2,282.66
Rpl Hot Water Tank                                       $3,765.20            Book                       $3,765.20
Rpr & Relocate Sprinkler Heads                           $1,871.61            Book                       $1,871.61


                                                     39 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Rpr Phone Lines & Boards                                 $1,737.06            Book                       $1,737.06
Rpr To Phone Lines                                       $1,179.12            Book                       $1,179.12
Run Data Drops/Test Lines                                  $953.88            Book                         $953.88
Run New Phone Lines                                      $1,865.01            Book                       $1,865.01
Run new Phone Lines                                      $3,187.09            Book                       $3,187.09
Run New Phone Lines/Phones                               $1,196.54            Book                       $1,196.54
Sandblasted Signs                                            $0.00            Book                            $0.00
Schuco vac Asperators                                        $0.00            Book                            $0.00
Schuco-Vac Aspirator                                         $0.00            Book                            $0.00
Seat Belt W/Alarm                                            $0.00            Book                            $0.00
Seatbelts Alarms W/Lights                                    $0.00            Book                            $0.00
Secure Care System                                       $1,479.56            Book                       $1,479.56
Secure Care System                                       $1,632.17            Book                       $1,632.17
Secure Care System                                     $16,833.80             Book                     $16,833.80
Secure Care System-Hmlin Porch                           $1,896.70            Book                       $1,896.70
Security camera w/Cable Ext                                  $0.00            Book                            $0.00
Security Camera/DVR                                          $0.00            Book                            $0.00
Self-closing dbl pedal valve                               $456.73            Book                         $456.73
Sentra Bed                                                   $0.00            Book                            $0.00
Shelving                                                   $337.40            Book                         $337.40
Shower Base                                                $371.11            Book                         $371.11
Shower Chairs                                               $27.90            Book                          $27.90
Sidewalk Replacement                                     $4,094.98            Book                       $4,094.98
Sidewalk Replacement                                     $4,769.98            Book                       $4,769.98
Single-line Telephone                                        $0.00            Book                            $0.00
SINK LEVERS                                              $4,390.96            Book                       $4,390.96
Sit to Stand Electric Lift                               $1,979.80            Book                       $1,979.80
Sit-to-Stand Lift w/Slings                               $1,509.71            Book                       $1,509.71
Sit-To-Stand Lift w/Slings                               $1,521.52            Book                       $1,521.52
Slings for Invacare                                          $0.00            Book                            $0.00


                                                     40 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Slvrwre/Dishes/Glasses/Trays/Servers                     $3,322.23            Book                       $3,322.23
Snow Blower                                                  $0.00            Book                            $0.00
Soffit-Conceal Sprinkler Mains                           $1,705.67            Book                       $1,705.67
Soft Air Loss Mattress                                       $0.00            Book                            $0.00
Soft Air Loss Mattress                                       $0.00            Book                            $0.00
Soft Air Loss Mattress                                       $0.00            Book                            $0.00
Soft Air Loss Mattress                                       $0.00            Book                            $0.00
Spot vital sign monitor                                      $0.00            Book                            $0.00
Spray Sink Faucet                                          $310.86            Book                         $310.86
Sprinkler System                                      $291,903.84             Book                    $291,903.84
Sprinkler-FireDpt Comm/Ck Vlv                            $2,882.30            Book                       $2,882.30
Sprinklr Dry Pipe Sys to Carpt                         $12,113.01             Book                     $12,113.01
SSS Black Cat Wet/Dry Vac                                  $366.41            Book                         $366.41
SSS Cheetah Burnisher                                      $486.66            Book                         $486.66
Stacking Chairs                                          $1,187.28            Book                       $1,187.28
Starry Nght/Bariatric Cushions                               $0.00            Book                            $0.00
Starry Night Cushions                                        $0.00            Book                            $0.00
Starry Night Cushions                                        $0.00            Book                            $0.00
Starry Night Cushions                                        $0.00            Book                            $0.00
Starry Night Cushions                                        $0.00            Book                            $0.00
Starry Night Cushions                                        $0.00            Book                            $0.00
Std Alarms/Chair Pads                                        $0.00            Book                            $0.00
Steamer                                                  $1,558.32            Book                       $1,558.32
Stockade Fence & Posts                                       $0.00            Book                            $0.00
Suction diverter 1.75" tips                                  $0.00            Book                            $0.00
Support/Antithrust Cushions                                  $0.00            Book                            $0.00
Surge Protectors                                             $0.00            Book                            $0.00
Surgers Protectors                                           $0.00            Book                            $0.00
Tablecloths                                                  $0.00            Book                            $0.00
Tablecloths/Napkins                                          $0.00            Book                            $0.00


                                                     41 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
Tele Steth Software                                        $244.68            Book                         $244.68
Telemed cart/Computer/Monitor                            $3,668.53            Book                       $3,668.53
Thermoscan Thermometers                                    $163.12            Book                         $163.12
Thermoscan Thermometers                                    $163.12            Book                         $163.12
Thin Client/Monitor/Software                               $544.95            Book                         $544.95
Tile and base-Lobby bathrooms                                $0.00            Book                            $0.00
Til-In-Space Wheelchair                                    $202.92            Book                         $202.92
Tilt-in-Space Wheelchair                                   $860.39            Book                         $860.39
Tilt-in-Space Wheelchair                                 $1,044.00            Book                       $1,044.00
Topaz 700-lb Wheelchair                                      $0.00            Book                            $0.00
Toshiba TVs-(1) 19"/(1) 32"                                  $0.00            Book                            $0.00
Towel Dispensers                                           $558.80            Book                         $558.80
Tracer EX/IV Wheelchairs                                     $0.00            Book                            $0.00
Tray Caddy w/Doors                                           $0.00            Book                            $0.00
Troffer Light Fixtures                                       $0.00            Book                            $0.00
TROFFER LIGHTS                                              $31.78            Book                          $31.78
TVs for Rehab & Unit A                                       $0.00            Book                            $0.00
Twin Mattress Set                                            $0.00            Book                            $0.00
Unimac Industrial 65 Lb Washer                         $11,696.69             Book                     $11,696.69
Upgrade 220A service to 880A                               $582.81            Book                         $582.81
Upgrade Station A Outlets                                $2,178.75            Book                       $2,178.75
Utillity Carts (3)                                         $574.20            Book                         $574.20
V4 Synthesis Tilt Recliner                               $2,636.92            Book                       $2,636.92
Varicare Wound Mgt System                                    $0.00            Book                            $0.00
Vibrance deluxe vacuum                                       $0.00            Book                            $0.00
Vinyl Flooring 1st Fl Dining R                           $3,037.65            Book                       $3,037.65
Vinyl Flooring/Cvebase-Nrs Stn                           $1,079.33            Book                       $1,079.33
Vinyl Flooring-3rd Fl Dining                               $858.85            Book                         $858.85
Vinyl Flooring-3rd Fl Nrs Stn                              $880.77            Book                         $880.77
Vinyl Flooring-Dining 2nd Fl                               $910.52            Book                         $910.52


                                                     42 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Vinyl Flooring-U C sittng area                               $0.00            Book                            $0.00
Vinyl Tile/Covebase-Bathrooms                            $1,022.15            Book                       $1,022.15
Visionaire Concentrator                                    $245.67            Book                         $245.67
Vital Sign Monitor                                           $0.00            Book                            $0.00
Vital Stim Adult Product                                     $0.00            Book                            $0.00
Vodavi Phone                                                 $0.00            Book                            $0.00
Vodavi Phones/Handsets                                       $0.00            Book                            $0.00
W/C Incredi Back Supports                                   $91.31            Book                          $91.31
Walk Behind Auto Scrubber                                $2,968.87            Book                       $2,968.87
Walk-in Cooler Compressor                                  $141.58            Book                         $141.58
Walk-in Freezer Condense Unit                                $0.00            Book                            $0.00
Wall Hydrant                                             $1,037.09            Book                       $1,037.09
Wall Signs                                                   $0.00            Book                            $0.00
Wall Tile outside showers                                  $970.59            Book                         $970.59
Wanderer Phone                                               $0.00            Book                            $0.00
Wanderer/8-button Phones                                     $0.00            Book                            $0.00
Wardrobes/Head & Foot Boards                             $1,567.07            Book                       $1,567.07
Washer & Dryer for Rehab                                    $32.41            Book                          $32.41
Washer Computer Board                                        $0.00            Book                            $0.00
Washer Drive Conversion Kit                                  $0.00            Book                            $0.00
Washer Main Seal/Bearings                                $1,363.14            Book                       $1,363.14
Website design                                               $0.00            Book                            $0.00
Wheel Chairs                                                 $0.00            Book                            $0.00
Wheelchair Cushions                                          $0.00            Book                            $0.00
Wheelchair Cushions                                          $0.00            Book                            $0.00
Wheelchair Cushions                                          $0.00            Book                            $0.00
Wheelchair Cushions                                          $0.00            Book                            $0.00
Wheelchair Cushions                                          $0.00            Book                            $0.00
Wheelchair Cushions                                          $0.00            Book                            $0.00
Wheelchair Cushions                                          $0.00            Book                            $0.00


                                                     43 of 44
           Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                               Case No. 19-76267
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment, Net Book Value of      Valuation Method Used       Current Value of
                 Collectibles)                 Debtor's Interest        for Current Value        Debtor's Interest
Wheelchair Platform Scale                                 $946.49             Book                         $946.49
Wheelchair Platform Scale                                 $955.90             Book                         $955.90
Wheelchair w/Bk Suppt Cushions                            $102.33             Book                         $102.33
Wheelchairs - 5                                             $0.00             Book                            $0.00
Willink Boiler Ventilation                                  $0.00             Book                            $0.00
WILLINK KITCHEN DISPOSAL                                    $0.00             Book                            $0.00
Willink-Phase 1-Recept&Switch                               $0.00             Book                            $0.00
Windows                                                 $3,079.34             Book                       $3,079.34
Wire Security Keypads                                   $1,597.13             Book                       $1,597.13
Wire/Install New Thermostats                              $821.04             Book                         $821.04
Wiring/Underground Electric                             $2,251.78             Book                       $2,251.78
Wyse V30, 17" LCD Monitor                                   $0.00             Book                            $0.00
X-wide 3 pos Recliner                                       $0.00             Book                            $0.00
X-wide 3-position Recliner                                  $0.00             Book                            $0.00
                                        Total:     $5,017,579.34                                    $5,017,579.34




                                                     44 of 44
                                   Case 8-19-76260-ast          Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                                               In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                         Case No. 19-76267
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                      Nature of Claim                                      Amount requested     Current Value of Debtor's Interest
PATIENT 5220      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $24,243.60                             $24,243.60
PATIENT 185       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $1,645.00                             $1,645.00
PATIENT 196       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $15,935.00                             $15,935.00
PATIENT 203       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $1,811.70                             $1,811.70
PATIENT 209       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $9,110.86                             $9,110.86
PATIENT 222       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $2,375.79                             $2,375.79
PATIENT 254       Insurance: Denial/Appeal, Senior Blue                                                            $2,677.52                             $2,677.52
PATIENT 255       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $6,770.00                             $6,770.00
PATIENT 281       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $4,644.42                             $4,644.42
PATIENT 290       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $31,957.20                             $31,957.20
PATIENT 291       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $2,160.00                             $2,160.00
PATIENT 367       Insurance: Denial/Appeal, United Healthcare                                                      $6,213.00                             $6,213.00
PATIENT 406       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $17,968.99                             $17,968.99
PATIENT 409       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $4,957.64                             $4,957.64
PATIENT 436       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $6,469.62                             $6,469.62
PATIENT 443       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $4,577.50                             $4,577.50
PATIENT 470       Insurance: Denial/Appeal, Senior Blue                                                            $2,810.35                             $2,810.35
PATIENT 484       Insurance: Denial/Appeal, Lifetime Benefits & Medicare                                           $4,350.05                             $4,350.05
PATIENT 512       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $12,440.00                             $12,440.00
PATIENT 527       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $10,095.00                             $10,095.00
PATIENT 535       Insurance: Denial/Appeal, Fidelis                                                                $7,118.61                             $7,118.61
PATIENT 557       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $8,742.00                             $8,742.00
PATIENT 558       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $1,216.00                             $1,216.00
PATIENT 559       Insurance: Denial/Appeal, UHC                                                                     $658.00                                $658.00
PATIENT 585       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $8,059.00                             $8,059.00
PATIENT 592       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $7,991.59                             $7,991.59
PATIENT 5293      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $10,333.24                             $10,333.24
PATIENT 597       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $56,924.53                             $56,924.53
PATIENT 601       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $5,040.00                             $5,040.00
PATIENT 610       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $39,447.00                             $39,447.00
PATIENT 616       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $15,024.46                             $15,024.46
PATIENT 627       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         $498.88                                $498.88
PATIENT 647       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $20,701.42                             $20,701.42
PATIENT 649       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $10,310.90                             $10,310.90
PATIENT 652       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $9,996.00                             $9,996.00


                                                                               1 of 4
                                   Case 8-19-76260-ast          Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                                               In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                         Case No. 19-76267
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                      Nature of Claim                                      Amount requested     Current Value of Debtor's Interest
PATIENT 661       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $40,226.80                             $40,226.80
PATIENT 662       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $2,491.68                             $2,491.68
PATIENT 665       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $2,002.41                             $2,002.41
PATIENT 682       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $25,370.39                             $25,370.39
PATIENT 693       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $3,880.00                             $3,880.00
PATIENT 705       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $15,332.50                             $15,332.50
PATIENT 726       Medicaid: Denial/Appeal, NAMI                                                                     $210.60                                $210.60
PATIENT 757       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $24,882.19                             $24,882.19
PATIENT 758       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $4,752.40                             $4,752.40
PATIENT 759       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $9,118.40                             $9,118.40
PATIENT 777       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $19,306.50                             $19,306.50
PATIENT 787       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $2,860.90                             $2,860.90
PATIENT 791       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         $877.25                                $877.25
PATIENT 797       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $3,478.68                             $3,478.68
PATIENT 799       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $5,200.00                             $5,200.00
PATIENT 806       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $2,085.00                             $2,085.00
PATIENT 819       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $5,287.04                             $5,287.04
PATIENT 826       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $8,681.63                             $8,681.63
PATIENT 829       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $20,592.01                             $20,592.01
PATIENT 839       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $17,022.33                             $17,022.33
PATIENT 844       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $2,370.33                             $2,370.33
PATIENT 889       Insurance: Denial/Appeal, Senior Blue                                                             $911.56                                $911.56
PATIENT 928       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $22,417.86                             $22,417.86
PATIENT 934       Insurance: Denial/Appeal, Highmark                                                               $1,147.79                             $1,147.79
PATIENT 961       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $18,805.53                             $18,805.53
PATIENT 970       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $13,757.28                             $13,757.28
PATIENT 986       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         $611.36                                $611.36
PATIENT 991       Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $8,128.82                             $8,128.82
PATIENT 1002      Insurance: Denial/Appeal, Wellcare                                                               $2,712.15                             $2,712.15
PATIENT 1018      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $35,002.76                             $35,002.76
PATIENT 1024      Medicaid: Denial/Appeal, NAMI                                                                       $50.00                                 $50.00
PATIENT 1030      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $1,675.00                             $1,675.00
PATIENT 1031      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $7,790.00                             $7,790.00
PATIENT 1042      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $67,439.64                             $67,439.64
PATIENT 1048      Insurance: Denial/Appeal, Todays Options                                                         $1,149.46                             $1,149.46


                                                                               2 of 4
                                   Case 8-19-76260-ast          Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                                               In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                         Case No. 19-76267
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                      Nature of Claim                                      Amount requested     Current Value of Debtor's Interest
PATIENT 1050      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $121,365.18                           $121,365.18
PATIENT 1056      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $3,278.76                             $3,278.76
PATIENT 1063      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $40,851.71                             $40,851.71
PATIENT 1076      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $2,512.50                             $2,512.50
PATIENT 1145      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $5,170.00                             $5,170.00
PATIENT 1168      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $2,698.15                             $2,698.15
PATIENT 5393      Insurance: Denial/Appeal, Wellcare                                                               $1,232.81                             $1,232.81
PATIENT 1178      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $24,410.72                             $24,410.72
PATIENT 5399      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $68,109.71                             $68,109.71
PATIENT 1198      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $64,335.65                             $64,335.65
PATIENT 1213      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         $934.00                                $934.00
PATIENT 5407      Insurance: Denial/Appeal, GHI                                                                    $9,973.53                             $9,973.53
PATIENT 1256      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $29,940.00                             $29,940.00
PATIENT 1260      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $63,165.57                             $63,165.57
PATIENT 1262      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $69,312.97                             $69,312.97
PATIENT 1284      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $11,737.51                             $11,737.51
PATIENT 1292      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $43,393.60                             $43,393.60
PATIENT 1307      Insurance: Denial/Appeal, Senior Blue                                                             $429.00                                $429.00
PATIENT 1307      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $44,656.12                             $44,656.12
PATIENT 1310      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $77,332.15                             $77,332.15
PATIENT 5429      Medicaid: Denial/Appeal, NAMI                                                                       $14.00                                 $14.00
PATIENT 1323      Insurance: Denial/Appeal, IHA                                                                    $6,286.20                             $6,286.20
PATIENT 5431      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $83,340.50                             $83,340.50
PATIENT 1359      Insurance: Denial/Appeal, Wellcare                                                                $680.47                                $680.47
PATIENT 1359      Insurance: Denial/Appeal, Wellcare                                                               $1,774.95                             $1,774.95
PATIENT 5441      Medicare: ALJ Hearing, Medicare Part A                                                           $8,228.71                             $8,228.71
PATIENT 1397      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $7,041.92                             $7,041.92
PATIENT 5647      Insurance: Denial/Appeal, Univera                                                                 $130.23                                $130.23
PATIENT 5648      Insurance: Denial/Appeal, IHA                                                                  $12,943.00                             $12,943.00
PATIENT 5649      Medicaid: Denial/Appeal, copay                                                                    $837.50                                $837.50
PATIENT 5650      Medicaid: Denial/Appeal, copay                                                                    $164.50                                $164.50
PATIENT 5651      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $21,109.35                             $21,109.35
PATIENT 5652      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $32,490.10                             $32,490.10
PATIENT 5653      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $30,714.85                             $30,714.85
PATIENT 5654      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $11,722.82                             $11,722.82


                                                                               3 of 4
                                   Case 8-19-76260-ast          Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42
                                               In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                         Case No. 19-76267
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                      Nature of Claim                                     Amount requested     Current Value of Debtor's Interest
      #N/A        Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $5,320.66                             $5,320.66
PATIENT 5656      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,472.28                             $14,472.28
PATIENT 5657      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $10,095.00                             $10,095.00
PATIENT 5658      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $13,860.00                             $13,860.00
PATIENT 5659      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $15,300.00                             $15,300.00
PATIENT 5660      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $4,225.00                             $4,225.00
PATIENT 5661      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $29,686.66                             $29,686.66
PATIENT 5662      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $67,512.00                             $67,512.00
PATIENT 5663      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $21,748.71                             $21,748.71
PATIENT 5664      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $98,716.00                             $98,716.00
PATIENT 5665      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $11,382.24                             $11,382.24
PATIENT 5666      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $36,404.52                             $36,404.52
                                                                                                        Total:                                     $2,003,944.93




                                                                               4 of 4
                Case 8-19-76260-ast         Doc 155      Filed 10/16/19     Entered 10/16/19 09:25:42
                           In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                     Case No. 19-76267
              Schedule A/B: Part 11, Question 75 - Other contingent and unliquidated claims or causes of action

                            Description of Contingent and
     Patient Number              Unliquidated Claims              Amount requested        Current Value of Debtor's Interest
PATIENT 185              Pending Medicaid Referral - PEN                  $19,383.60                               $19,383.60
PATIENT 5244             Pending Medicaid Referral - PEN                  $16,280.00                               $16,280.00
PATIENT 5244             Pending Medicaid Referral - PMC                   -$6,732.88                              -$6,732.88
PATIENT 5248             Pending Medicaid Referral - PEN                  $90,650.00                               $90,650.00
PATIENT 5248             Pending Medicaid Referral - PMC                 -$38,562.28                              -$38,562.28
PATIENT 5273             Pending Medicaid Referral - PEN                 $153,670.00                             $153,670.00
PATIENT 5273             Pending Medicaid Referral - PMC                 -$65,467.29                              -$65,467.29
PATIENT 5748             Pending Medicaid Referral - PEN                 $208,600.00                             $208,600.00
PATIENT 5748             Pending Medicaid Referral - PMC                -$109,261.03                            -$109,261.03
PATIENT 916              Pending Medicaid Referral - PEN                 $103,339.98                             $103,339.98
PATIENT 916              Pending Medicaid Referral - PMC                 -$37,792.78                              -$37,792.78
PATIENT 1033             Pending Medicaid Referral - PEN                  $74,260.00                               $74,260.00
PATIENT 1033             Pending Medicaid Referral - PMC                 -$31,997.43                              -$31,997.43
PATIENT 1082             Pending Medicaid Referral - PEN                  $49,637.50                               $49,637.50
PATIENT 1082             Pending Medicaid Referral - PMC                 -$21,436.25                              -$21,436.25
PATIENT 2365             Pending Medicaid Referral - PMC                   -$6,426.84                              -$6,426.84
PATIENT 2365             Pending Medicaid Referral - MMP                  $10,476.48                               $10,476.48
PATIENT 5418             Pending Medicaid Referral - MMP                  $35,122.33                               $35,122.33
PATIENT 1359             Pending Medicaid Referral - PEN                 $131,925.12                             $131,925.12
PATIENT 1359             Pending Medicaid Referral - PMC                 -$69,157.76                              -$69,157.76
                                                                Total:                                             506,510.47




                                                            1 of 1
                       Case 8-19-76260-ast                       Doc 155           Filed 10/16/19             Entered 10/16/19 09:25:42


 Fill in this information to identify the case:

 Debtor name          Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)              19-76267
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    See D: Part 1 Attachment                      Describe debtor's property that is subject to a lien               $7,084,789.26                  Unknown
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                         $7,084,789.26
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.


 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                                  Case 8-19-76260-ast       Doc 155      Filed 10/16/19                              Entered 10/16/19 09:25:42

                                                                           In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                     Case No. 19-76267
                                                                            Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                         Insider or Related Party?




                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                            Contingent
                                                                                                                                                     CoDebtor
                                                                                                                                                                Date Debt was Incurred, Description of                                              Amount of Claim (Do




                                                                                                                                                                                                                                        Disputed
                                                                                                      Last 4 Digits of                                           Debtor's Property Subject to the Lien                                             not deduct the value of Value of Collateral that
                     Creditor Name and Mailing Address                           Email               Account Number                                                      and the Nature of Lien                                                         the collateral)     Supports this Claim
                                                                                                                                                                     5/19/2009; All trade fixtures,
                                                                                                                                                                  equipment, furniture, merchandise,
                                                                                                                                                                inventory and other personal property
                                                                                                                                                                 located from time to time in or upon
                                                                                                                                                                   the premises located at 292 Main
                                                                                                                                                                 Street, East Aurora, NY, including the
                                                                                                                                                                  proceeds thereof, and all accounts,
292 MAIN STREET, LLC                                                                                                                                                 accounts receivable, licenses,
6380 WILSHIRE BOULEVARD, SUITE 800                                                                                                                              certifications, certificates, and related
LOS ANGELES CA 90048                                                                                                                                                            collateral.                  X             X             X                      Unknown                    Unknown
A PLUS QUALITY MEDICAL STAFFING AGENCY LLC; ET AL
NOT PROVIDED
                                                                                                                                                                              8/14/2018                      X             X             X                      Unknown                    Unknown
ALLEN GUENTHER
NOT PROVIDED
                                                                                                                                                                              3/30/2019                      X             X             X                      Unknown                    Unknown
AMY ROSS; ET AL
NOT PROVIDED
                                                                                                                                                                              6/16/2016                      X             X             X                      Unknown                    Unknown
BETHANN SCHRADER-GIANCARLO; ET AL
4241 REITER ROAD
EAST AURORA NY 14052                                                                                                                                                          8/27/2012                      X             X             X                      Unknown                    Unknown
CAMILLE A. BRIDENBAKER
NOT PROVIDED
                                                                                                                                                                              7/26/2019                      X             X             X                      Unknown                    Unknown
CAPITAL FINANCE LLC
ATTN: CHIP WOELPER
1422 CLARKVIEW ROAD                                                                                                                                                Various, Line of Credit Accounts
BALTIMORE MD 21209                                                     cwoelper@capfundinc.com             0003                                                               Receivable                                   X                                $4,951,478.58                  Unknown
CAPITAL FUNDING, LLC ITS SUCCESSORS AND ASSIGNS AS THEIR INTERESTS MAY                                                                                            6/17/2011; All fixtures, furniture,
APPEAR                                                                                                                                                             equipment and other goods and
1422 CLARKVIEW ROAD                                                                                                                                             tangible personal property located on
BALTIMORE MD 21209                                                                                                                                                        certain Premises.                  X             X                                    Unknown                    Unknown
CHARLES MONTELEONE
NOT PROVIDED
                                                                                                                                                                               6/4/2014                      X             X             X                      Unknown                    Unknown
CHRISTINA MALDONADO; ET AL
319 HOYT STREET
DUNKIRK NY 14048                                                                                                                                                             9/20/2017                       X             X             X                      Unknown                    Unknown
                                                                                                                                                                 5/28/2015; The equipment, personal
CORPORATION SERVICE COMPANY, AS REPRESENTATIVE                                                                                                                    property and other asses financed
P.O. BOX 2576                                                                                                                                                        under, covered by a certain
SPRINGFIELD IL 62708                                                  UCCSPREP@CSCINFO.COM                                                                                   Agreement.                      X             X                                    Unknown                    Unknown
DANYELLE OSIKA
NOT PROVIDED
                                                                                                                                                                              7/28/2017                      X             X             X                      Unknown                    Unknown
DEBORAH FETTERLY
7417 HEINRICH ROAD
HAMBURG NY 14075                                                                                                                                                              6/10/2019                      X             X             X                      Unknown                    Unknown




                                                                                                           1 of 4
                                                           Case 8-19-76260-ast      Doc 155      Filed 10/16/19                              Entered 10/16/19 09:25:42

                                                                   In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                             Case No. 19-76267
                                                                    Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                 Insider or Related Party?




                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                 Contingent
                                                                                                                                             CoDebtor
                                                                                                                                                        Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                             Disputed
                                                                                              Last 4 Digits of                                           Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                       Creditor Name and Mailing Address                 Email               Account Number                                                     and the Nature of Lien                                                       the collateral)     Supports this Claim
DONALD HAKES
NOT PROVIDED
                                                                                                                                                                     2/22/2016                    X             X             X                      Unknown                    Unknown
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NEW YORK DISTRICT OFFICE
33 WHITEHALL STREET
5TH FLOOR
NEW YORK NY 10004                                                                                                                                                    10/19/2018                   X             X             X                      Unknown                    Unknown
FAVORITE HEALTHCARE STAFFING, INC.
CONTRACTS & RATES ADMINISTRATION
7255 W 98TH TERRACE
BUILDING 5, SUITE 150
OVERLAND PARK KS 66212                                                                                                                                   12/27/2018; Nature of Suit: Contract     X             X             X                      Unknown                    Unknown
GAIL M. DRESSEL; ET AL
93 HUTH ROAD
CHEEKTOWAGA NY 14225                                                                                                                                                 5/30/2017                    X             X             X                      Unknown                    Unknown
GRACE HUMPHREY; ET AL
69 HARBOUR LANE
BUFFALO NY 14225                                                                                                                                                     4/27/2017                    X             X             X                      Unknown                    Unknown

                                                                                                                                                        5/05/2016; All equipment and software
                                                                                                                                                           leased to or financed for Debtor,
HEWLETT PACKARD FINANCIAL SERVICES COMPANY                                                                                                                  related general intangibles, and
200 CONNELL DRIVE                                                                                                                                       productsand proceeds of the foregoing
BERKELEY HEIGHTS NJ 07922                                                                                                                                    including insurance proceeds.     X                X             X                      Unknown                    Unknown
HVB EQUIPMENT CAPITAL LLC                                                                                                                                2/09/2015; Specific equipment leased
489 FIFTH AVENUE, 17TH FLOOR                                                                                                                            by Debtor pursuant to a certain Master
NEW YORK NY 10017                                                                                                                                                  Lease Agreement.            X                X             X                      Unknown                    Unknown
HVB EQUIPMENT CAPITAL LLC
489 FIFTH AVENUE, 17TH FLOOR
NEW YORK NY 10017                                                                                                                                                     2/9/2015                    X             X             X                      Unknown                    Unknown
JAMIE SLISZ
NOT PROVIDED
                                                                                                                                                                      6/8/2018                    X             X             X                      Unknown                    Unknown
JANET GINNICK; ET AL
NOT PROVIDED
                                                                                                                                                                     6/16/2016                    X             X             X                      Unknown                    Unknown
KIM FADELEY
NOT PROVIDED
                                                                                                                                                                     5/15/2019                    X             X             X                      Unknown                    Unknown
LEXINGTON INSURANCE COMPANY
C/O FITZPATRICK & HUNT, PAGANO, AUBERT, LLP
TWELVE EAST 49TH STREET
31ST FLOOR
NEW YORK NY 10017                                                                                                                                                     3/7/2019                    X             X             X                      Unknown                    Unknown
LOUIS MCLAUGHLIN
NOT PROVIDED
                                                                                                                                                                     6/28/2017                    X             X             X                      Unknown                    Unknown




                                                                                                   2 of 4
                                                        Case 8-19-76260-ast      Doc 155      Filed 10/16/19                              Entered 10/16/19 09:25:42

                                                                In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                          Case No. 19-76267
                                                                 Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                              Insider or Related Party?




                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                              Contingent
                                                                                                                                          CoDebtor
                                                                                                                                                     Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                          Disputed
                                                                                           Last 4 Digits of                                           Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                    Creditor Name and Mailing Address                 Email               Account Number                                                     and the Nature of Lien                                                       the collateral)     Supports this Claim
LOUISE WHITE
NOT PROVIDED
                                                                                                                                                                  7/10/2019                    X             X             X                      Unknown                    Unknown
MAPLEVALE FARMS INC.
2063 ALLEN STREET EXT.
FALCONER NY 14733                                                                                                                                           5/02/2017; Blanket lien            X             X             X                      Unknown                    Unknown
MAPLEVALE FARMS INC.
2063 ALLEN STREET EXT.
FALCONER NY 14733                                                                                                                                                  5/5/2017                    X             X             X                      Unknown                    Unknown
MAPLEVALE FARMS INC.
2063 ALLEN STREET EXT.
FALCONER NY 14733                                                                                                                                                  5/2/2017                    X             X             X                      Unknown                    Unknown
MARY ANN KLEIN
NOT PROVIDED
                                                                                                                                                                  12/7/2017                    X             X             X                      Unknown                    Unknown
MARY SALAMONE; ET AL
NOT PROVIDED
                                                                                                                                                                  6/21/2017                    X             X             X                      Unknown                    Unknown
NAVITAS LEASE CORP. ISAOA
203 FORT WADE RD UNIT 300
PONTE VERDE FL 32081-5159                                                                                                                                         11/23/2015                   X             X             X                      Unknown                    Unknown
NAVITAS LEASE CORP. ISAOA
203 FORT WADE ROAD, UNIT 300
PONTE VERDE FL 32081-5159                                                                                                                               8/03/2015; Specific equipment          X             X             X                      Unknown                    Unknown
NAVITAS LEASE CORP. ISAOA
203 FORT WADE ROAD, UNIT 300
PONTE VERDE FL 32081-5159                                                                                                                               11/23/2015; Specific equipment         X             X             X                      Unknown                    Unknown
NEW YORK STATE DEPT. OF TAXATION & FINANCE
C/O OFFICE OF THE ERIE COUNTY CLERK
92 FRANKLIN STREET
BUFFALO NY 14202                                                                                                                                                  8/21/2019                    X             X             X                      10061.53                   Unknown
NEW YORK STATE DEPT. OF TAXATION & FINANCE
C/O OFFICE OF THE ERIE COUNTY CLERK
92 FRANKLIN STREET
BUFFALO NY 14202                                                                                                                                                  6/26/2019                    X             X             X                        6010.97                  Unknown
RAYMOND V. GIETLER; ET AL
NOT PROVIDED
                                                                                                                                                                  9/19/2016                    X             X             X                      Unknown                    Unknown
SECRETARY OF HOUSING AND URBAN DEVELOPMENT
465 MAIN STREET
BUFFALO NY 14203-1780                                                                                                                                             6/17/2011                    X             X             X                      Unknown                    Unknown
SIGNATURE FINANCIAL LLC                                                                                                                               4/11/2017; Specific equipment, the
225 BRADHOLLOW RD, SUITE 132W                                                                                                                         insurance thereon and all proceeds
MELVILLE NY 11747                                                                                                                                                  thereof.                    X             X             X                      Unknown                    Unknown
SPECIALTY RX
ATTN: SHIMON ROSENBERG
2 BERGEN TURNPIKE
RIDGEFIELD PARK NJ 07660                                   srosenberg@srxltc.com                                                                                   Monthly                     X             X             X                  $1,058,619.09                  Unknown




                                                                                                3 of 4
                                                        Case 8-19-76260-ast      Doc 155      Filed 10/16/19                              Entered 10/16/19 09:25:42

                                                                In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                          Case No. 19-76267
                                                                 Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                              Insider or Related Party?




                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                              Contingent
                                                                                                                                          CoDebtor
                                                                                                                                                     Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                          Disputed
                                                                                           Last 4 Digits of                                           Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                    Creditor Name and Mailing Address                 Email               Account Number                                                     and the Nature of Lien                                                       the collateral)     Supports this Claim
STEPHEN JURCEVIC
NOT PROVIDED
                                                                                                                                                                   5/5/2017                    X             X             X                      Unknown                    Unknown
STERLING NATIONAL BANK
500 7TH AVENUE                                                                                                                                       3/04/2016; Specific leased equipment,
NEW YORK NY 10018                                                                                                                                          and all insurance thereon           X             X             X                      Unknown                    Unknown
THE ARBA GROUP, INC.
ATTN: SCOTT KRIEGER
6300 WILSHIRE BLVD, SUITE 1800
LOS ANGELES CA 90048                                       Scott@thearbagroup.com                                                                                  Monthly                     X             X             X                  $1,058,619.09                  Unknown
TRACI VON WRYCZA
NOT PROVIDED
                                                                                                                                                                  5/16/2017                    X             X             X                      Unknown                    Unknown
WILLIAM C. ERHARDT; ET AL
13832 ROUTE 78
SOUTH WALES NY 14139                                                                                                                                               2/5/2016                    X             X X                                  Unknown                   Unknown
                                                                                                                                                                                                              Total:                          $7,084,789.26                 Unknown




                                                                                                4 of 4
                     Case 8-19-76260-ast                         Doc 155               Filed 10/16/19                   Entered 10/16/19 09:25:42


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)           19-76267
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1                                                                                                                                                                   $1,764,660.
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $1,764,660.24          24
           See EF: Part 1 Attachment                                 Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $2,664,299.97
           See EF: Part 2 Attachment                                                   Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                             related creditor (if any) listed?                  account number, if
                                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims
Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   48213                                           Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 155        Filed 10/16/19            Entered 10/16/19 09:25:42


              Absolut Center for Nursing and Rehabilitation at
 Debtor       Aurora Park, LLC                                                                    Case number (if known)       19-76267
              Name


5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                  1,764,660.24
 5b. Total claims from Part 2                                                                       5b.   +   $                  2,664,299.97

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    4,428,960.21




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
ABATE, CHRISTOPHER
12073 VALLEY LANE
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $119.32            $119.32
ADISA, NONZENZELE
3842 HARLEM RD
STE 400-258
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $307.17            $307.17
ALLEY, JENNA
68 HOERNER AVE
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $106.38            $106.38
ANDERSON, ELIZABETH
78 SOUTH POINT DRIVE
LANCASTER NY 14086                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $734.89            $734.89
ANGER, LAUREN
5374 ABBOTT RD
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $40.32            $40.32
ARELLANO-LIKOS, WEMILLE
142 COLVIN AVENUE
BUFFALO NY 14216                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,675.10         $8,675.10
ARNOLD, BETH
1362 BOIES ROAD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,932.35         $8,932.35
ATKINSON, JULIANA
1291 EAST LOVEJOY STREET
BUFFALO NY 14206                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,160.93         $1,160.93
BACKLARZ, SANDRA
8640 CENTER ST.
HOLLAND NY 14080                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,621.23         $3,621.23
BALL, JOHN
3851 MAIN STREET
STRYKERSVILLE NY 14145                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                               $48.81            $48.81
BARBER-RUTHERFORD, LISA
9677 MAIN ST
MACHIAS NY 14101                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $21.32            $21.32




                                                                                     1 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
BARR, HARVEY
25 DAYTON STREET
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $830.49            $830.49
BARRON, SASHA
696 TAUNTON PL
BUFFALO NY 14214                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                                $2.66             $2.66
BATES, KEVIN
667 MAIN ST.
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $752.24            $752.24
BAUMGARTNER, JESSICA
3625 FIFTH STREET
BLASDELL NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $568.01            $568.01
BEAL, SHERRY
320 HEWITT
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $60.09            $60.09
BECKER, JEFFREY
4416 TWO ROD ROAD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,457.07         $7,457.07
BEELEY, TINA
2277 ROUTE 20A
VARYSBURG NY 14167                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $38.13            $38.13
BEILEIN, JAMIE
10839 RT 16
DELEVAN NY 14042                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,729.42         $2,729.42
BELLINGER, LAURIE
3800 TEACHERS LANE
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,316.23         $4,316.23
BERNIER, JULIE
22 IROQUOIS AVENUE
CHEEKTOWAGA NY 14206                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $235.32            $235.32
BEUTLER, ASHLEY
231 MICHAEL AVENUE
CHEEKTOWAGA NY 14212                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $119.35            $119.35




                                                                                     2 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
BEYER, DEBORAH
39 EAST MAIN ST
UPPER APT
SPRINGVILLE NY 14141                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,265.91         $6,265.91
BIELAWA, LAURIE
13068 MAIN STREET
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $9,199.42         $9,199.42
BISHOP, APRIL
216 STOCKBRIDGE AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                                $4.41             $4.41
BISHOP, LAURA
2880 TRANSIT ROAD
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,706.13         $1,706.13
BISHOP, SCOTT
16 LONG MEADOW DR.
EAST AURORA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,016.73         $2,016.73
BORUM, ERIN
5041 REITER RD
APT. 35
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $793.59            $793.59
BOSTIC, DERON
275 STOCKBRIDGE AVENUE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $702.70            $702.70
BOWEN, KIMBERLEY
1874 MILL RD
WEST FALLS NY 14170                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,730.75         $2,730.75
BOYD, YOLANDA
47 PARK PLAZA
APT. 2
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $615.61            $615.61
BREHM, DANIEL
31 1/2 NORTH MAIN STREET
DELEVAN NY 14042                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $38.73            $38.73




                                                                                     3 of 31
                                           Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                Case No. 19-76267
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
BREHM, JASON
77 SOUTH CREST AVE
LOWER APT
CHEEKTOWAGA NY 14225                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                          $10,969.99         $10,969.99
BROSIUS, KASHIA
4759 BAYVIEW ROAD
HAMBURG NY 14075                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,771.28         $6,771.28
BUCZYNSKI, DIANE
217 WEISS STREET
BUFFALO NY 14206                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,357.19         $1,357.19
BUNK, MARY BETH
1323 MAXON ROAD
ATTICA NY 14011                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $398.30            $398.30
BURDEN, JOHN
141 MAIN ST
AKRON NY 14001                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,629.53         $7,629.53
BYROADS, BRENDA
54 SOUTH MAIN ST
HOLLAND NY 14080                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,049.25         $2,049.25
CAMPBELL, ANNA
271 COVINGTON DR
WEST SENECA NY 14220                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,177.53         $7,177.53
CAPRIO, DAVID
34 IROQUOIS DR
ORCHARD PARK NY 14127                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                               $78.19            $78.19
CARTER, JUDITH
7246 BOSTON STATE ROAD
HAMBURG NY 14075                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $127.33            $127.33
CARTWRIGHT, REBECCA
156 NORTH WILLOW STREET
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                          $10,423.18         $10,423.18
CARTWRIGHT, ZACHARY
41 JOHN BRIAN LANE
CHEEKTOWAGA NY 14227                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,221.47         $7,221.47




                                                                                    4 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
CASON, VALERIE
55 STEVENS AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $108.40            $108.40
CASSIANOS, SPIRO
9647 MAIN STREET
MACHIAS NY 14101                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $47.75            $47.75
CAUGHEL, BRETT
7112 CURRIERS RD.
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,661.02         $3,661.02
CERAMI, KRISTIN
199 PARKWOOD AVENUE
KENMORE NY 14217                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $24.14            $24.14
CHANDLER, WILLICIA
1296 EAST FERRY ST
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $508.50            $508.50
CHASE, TABITHA
100 PIONEER LANE
DELEVAN NY 14042                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,212.21         $1,212.21
CINTRON, CRYSTAL
6966 POTTER ROAD
DERBY NY 14047                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                               $19.15            $19.15
CIRELLI, KAYLA
47 BRAUNVIEW
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,331.20         $4,331.20
CISLAK, JACEK
125 HANACLE PLACE
DEPEW NY 14043                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,964.21         $1,964.21
CLAYBOLT, CARRIEANN
5303 A. ROGERS ROAD
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,374.96         $1,374.96
COFFEE, JEANMARIE
1244 CENTER ROAD
#4
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,911.22         $3,911.22




                                                                                     5 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
COLBERT, LINDSAY
459 CENTRAL AVE
LANCASTER NY 14086                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $139.52            $139.52
COMSTOCK, MARY BABIAK
53 HAMLIN AVE.
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,428.21         $7,428.21
COMSTOCK, NATHANIEL
53 HAMLIN AVE
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $55.66            $55.66
CONRAD, LAURA
3399 DUTCH HOLLOW RD
STRYKERSVILLE NY 14145                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                               $57.60            $57.60
COPE, MEGHAN
90 PARK ST
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $22.81            $22.81
CRAWFORD, ANGEL-LIA
111 MARIGOLD AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $202.24            $202.24
CUMMINGS, PAMELA
10039 OLEAN RD.
HOLLAND NY 14080                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,718.64         $2,718.64
CZARNECKI, CARRIE
13277 MAPLE RIDGE
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                             $103.19            $103.19
DABNEY, NATASHA
74 STEVENS AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $131.84            $131.84
DAVIS, ELEXUS
641 MINNESOTA AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $74.01            $74.01
DAVIS, JOVONNA
99 ELM STREET
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                                $1.84             $1.84
DAWSON, CAITLIN
3370 SOUTH PARK AVE
BLASDELL NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $207.99            $207.99



                                                                                     6 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
DELZER, CAROLYN
P.O. BOX 61
LANCASTER NY 14086                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $645.44            $645.44
DIENSTBIER, KORTNIRAIN
8 TAMMY LANE
CHEEKTOWAGA NY 14225                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,191.51         $2,191.51
DIFILIPPO, PATRICIA
331 ELMWOOD AVE
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,708.63         $2,708.63
DIMIYO, YVON
129 HYBANK DRIVE
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $127.05            $127.05
DRAPER, ABBEY
1370 SOUTHWESTERN BLVD
UNIT 63
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,664.93         $4,664.93
DREWS, SANDY
42 PEARL ST
HOLLAND NY 14080                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,002.14         $6,002.14
DURKEE, MERCEDES
10594 NORTH MAIN STREET
ALEXANDER NY 14005                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $16.29            $16.29
DUXBURY, ALEXIS
337 BAY STREET
WILSON NY 14172                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $360.92            $360.92
EARL-DUROLEK, SHANNON
10545 EDEN ROAD
NORTH COLLINS NY 14111                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,303.34         $5,303.34
ELY, CHERI
77 SOUTH VAUGHN STREET
SPRINGVILLE NY 14141                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,448.35         $1,448.35
ELY, SHAWN
6992 EAST ARCADE ROAD
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $743.94            $743.94




                                                                                     7 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim   Priority Amount
FAMBO, HERBERT
302 PLYMOUTH
BUFFALO NY 14213                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $339.72           $339.72
FARNER, DYLAN
3370 S PARK AVE
BLASDELL NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $103.30           $103.30
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                   $18,080.43        $18,080.43
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                   $17,590.75        $17,590.75
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                      8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                   $17,824.17        $17,824.17
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                      8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                   $17,022.46        $17,022.46
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                      8/30/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                   $18,389.83        $18,389.83
FEINSTEIN, AKAYLA
124 MINDEN DRIVE
APT. 1
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $228.76           $228.76
FERNANDES, AMBER
496 W. UTTICA ST
BUFFALO NY 14213                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $275.55           $275.55
FERRARO, JACQUELINE
283 NAGEL DR
CHEEKTOWAGA NY 14225                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $892.55           $892.55
FOROSCIJ-LUTFI, ELAINE
36 AUDET
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $180.32           $180.32




                                                                                     8 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
FOSS, CYNDEE
3419 SMALLWOOD ROAD
WARSAW NY 14569                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                          $11,303.49         $11,303.49
FOX, MARSHALL
249 MAIN ST.
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,486.01         $3,486.01
FRIEDHABER, JUDY
1629 ROUTE 20A
APT. 17
VARYSBURG NY 14167                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $29.72            $29.72
GACZEWSKI, SUSAN
13234 BIG TREE RD.
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,892.50         $3,892.50
GAFFNEY, LINDA
11133 WESTWOOD RD.
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,672.12         $2,672.12
GALINDEZ, YILLIAN
496 WEST UTICA STREET
BUFFALO NY 14213                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $42.20            $42.20
GARCIA, CHRISTINE
56 STEVENS AVENUE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $39.76            $39.76
GARNER, SHANIECE
629 LISBON AVENUE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $41.07            $41.07
GAYMON, SHANI
191 WESTMINSTER AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $31.32            $31.32
GEISER, JENNIFER
3877 BARTZ ROAD
STRYKERSVILLE NY 14145                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                               $25.40            $25.40
GIACOMINI, DEREK
3567 TIMOTHY LANE
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,258.37         $5,258.37




                                                                                     9 of 31
                                           Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                Case No. 19-76267
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
GILLETTE, MARLA
11 ALICE AVE
BUFFALO NY 14215                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $557.38            $557.38
GOEHLE, JEAN
9507 SAVAGE
HOLLAND NY 14080                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,744.30         $3,744.30
GORNEY, LYNMICHELLE
6650 OLEAN ROAD
#45
SOUTH WALES NY 14139                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $119.90            $119.90
GOSS, JENNY
58 POPLAR CT
APT. 1
SNYDER NY 14226                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $335.81            $335.81
GRABAR, KATELYN
1001 KELLY DRIVE
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,359.96         $4,359.96
GRAY, ADRIAN
31 WILLIAMSTOWNE CT
#5
CHEEKTOWAGA NY 14227                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                               $59.62            $59.62
GRAY, ALICIA
477 WEST FERRY
BUFFALO NY 14213                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $614.96            $614.96
GREEN, STEPHANIE
110 C GARDENVILLAGE DR
APT. 4
CHEEKTOWAGA NY 14227                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                                $1.28             $1.28
GREIS, MARGARET
11234 STOLLE ROAD
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,263.81         $1,263.81
GROMLEY, LAWRENCE
120 WIMBLEDON CT
APT. 3
WEST SENECA NY 14224                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,802.40         $4,802.40




                                                                                    10 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
GRZESKOWIAK, JANNA
S-1600 FOUR ROD RD.
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,633.49         $4,633.49
GRZESKOWIAK, NICOLE
1600 FOUR ROD RD.
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,620.53         $4,620.53
HADZICKI, CHERYL
270 BUFFALO ROAD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,729.65         $8,729.65
HAMILTON, MOLLY
22 MONROE ST.
SILVER CREEK NY 14136                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                               $56.92            $56.92
HANEWINKEL, GRACE
P.O. BOX 62
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $261.16            $261.16
HANNA-RAUSCH, DOUGLAS
3581 BIG TREE ROAD
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $976.11            $976.11
HARPWOOD, LEAH
157 MURRAY ST
FORT ERIE ON L2A 2B3
CANADA                                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                          $17,957.98         $17,957.98
HARRIS, SCOTT
2516 BAILEY AVE
APT. 1
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $10.77            $10.77
HECKER, HARLAN
11660 BIG TREE RD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $26.76            $26.76
HEIST, HOWARD
12806 GENESEE
AKRON NY 14001                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,445.18         $1,445.18
HIGBEE, MARISA
203 COOK ROAD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,540.49         $3,540.49




                                                                                     11 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
HIGGINS, SEAN
306 OAKWOOD AVE
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $31.65            $31.65
HOFFMAN, AMY
1671 ORCHARD PARK RD
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $27.14            $27.14
HOJNACKI, ETHEL
7 REITER RD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,177.58         $4,177.58
HOLMES, DENNIS
325 MILL ROAD
APT. A1
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,937.08         $3,937.08
HOLMES, LINDA
325 MILL ROAD APT. A1
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,954.60         $1,954.60
HOLT, BRIANNA
8 CUMBLERLAND AVE
#4
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $60.27            $60.27
HOLTZ, AMY
34 SHORT RD
WEST FALLS NY 14170                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                             $762.31            $762.31
HUBBARD, DAKARAI
123 KAY STREET
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,032.87         $1,032.87
HUDGES, NICHOLAS
114 DUPONT ST.
BUFFALO NY 14208                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,937.71         $2,937.71
HUDSON, DARLENE
11050 WARNER GULF RD
CHAFFEE NY 14030                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,988.79         $1,988.79
HUTCHINSON, JOSEPH
1828 WEST AVENUE
MARILLA NY 14102                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $737.66            $737.66




                                                                                     12 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
JABLONSKI-DONALDSON, JACQUELYN
741 MAPLE STREET
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,950.72         $4,950.72
JACKOWSKI, JAY
266 PROSPECT AVENUE
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $756.00            $756.00
JACKSON, DENNIS
400 KENNEDY AVE
ANGOLA NY 14006                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $448.29            $448.29
JANIGA, MABEL
11121 JAMISON RD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $11.81            $11.81
JONES, ROSALIND
1339 BORDEN ROAD
DEPEW NY 14043                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                               $27.82            $27.82
JORDAN, HARRY
3357 HAZELMERE AVENUE
MACHIAS NY 14101                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,172.40         $3,172.40
JOSEPH, LETICIA
160 7TH STREET
APT. 204
BUFFALO NY 14204                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $285.94            $285.94
KACZMAREK, ALEX
3054 ABBOTT RD
APT. 202
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                                $8.99             $8.99
KELLY, JOHN
1021 OLEAN RD.
LOT 42
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,236.84         $4,236.84
KENT, CHERYL
181 CLARENCE AVE.
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,269.49         $2,269.49




                                                                                     13 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
KERR, MADISON
277 MAIN STREET
APT. 4
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $232.47            $232.47
KIBLER, JENNIFER
1801 EASTWOOD RD.
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,416.68         $3,416.68
KIEFFER, ROSEMARY
90 MEADOW PL
APT. 1
CHEEKTOWAGA NY 14225                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,964.51         $2,964.51
KILLIAN, MELISSA
2107 PERRY RD
NORTH JAVA NY 14113                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,737.43         $2,737.43
KIRK, ELIZABETH
5079 REITER ROAD
LOT 3
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,150.09         $2,150.09
KITCHEN, RACHEL
33 SECOND AVE
FRANKLINVILLE NY 14737                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,412.55         $1,412.55
KLINCK, SEAN
71 RANDY WAY
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                          $11,317.80         $11,317.80
KNOX, MICHELLE
79 EAGLEWOOD AVENUE
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,735.86         $2,735.86
KOCH, KARLA
1380 WEST BLOOD ROAD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,405.05         $3,405.05
KRULL, KATIE
142 BURLINGTON AVENUE
APT. 1
DEPEW NY 14043                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                             $759.58            $759.58




                                                                                     14 of 31
                                           Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                Case No. 19-76267
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
KRYTUS, LEEANN
184 MILNOR AVE
LACKAWANNA NY 14218                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                                $4.86             $4.86
KUSTRA, MICHELLE
35 COLTON AVENUE
LACKAWANNA NY 14218                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,068.30         $7,068.30
KWARTA, DAIRE
8717 WEST AVENUE
EDEN NY 14057                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,706.40         $2,706.40
KWIETNIEWSKI, KIMBERLY
22 GATEWOOD LANE
WILLIAMSVILLE NY 14221                                                 Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,617.01         $5,617.01
LANIGAN, KATHERINE
48 PAINE STREET
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                               $20.80            $20.80
LARKIN, VERONICA
172 KODY LANE
DELEVAN NY 14042                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $460.61            $460.61
LAURICELLA, SAMANTHA
1315 ABBY LANE
ALDEN NY 14004                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $161.07            $161.07
LEARY, KAYLEY
217 CLINTON ST
COWLESVILLE NY 14037                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $387.00            $387.00
LEARY, PAUL
217 CLINTON ST
COWLESVILLE NY 14037                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $216.72            $216.72
LEWANDOWSKI, LAURA
1546 REED ROAD
ARCADE NY 14006                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,118.84         $6,118.84
LEX, CHRISTOPHER
12 HART ST
APT. UPPER
AKRON NY 14001                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $54.79            $54.79




                                                                                    15 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
LIND, TRAVIS
542 OAKWOOD AVE.
#3
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,393.98         $5,393.98
LONCZ, CAROLYN
56 BARBADOS DR.
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $599.02            $599.02
LOWE, LAMECA
247 DUTTON AVE.
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $466.26            $466.26
LUTFI, BRANDON
36 AUDET DRIVE
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $845.67            $845.67
MAHER, KATHRYN
295 JERSEY ST
APT. 2
BUFFALO NY 14201                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $581.09            $581.09
MAJOR, FRANCINE
10 PALMER AVE
DELEVAN NY 14042                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $507.95            $507.95
MANG, ELIZABETH
71 1/2 NORTH MAIN STREET
DELEVAN NY 14042                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $52.62            $52.62
MARTIN, TERESSA
25 BOEHM PLACE
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $81.39            $81.39
MCCRAY, GENEVA
20 VAN GORDER
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $490.58            $490.58
MCGEE, RYAN
41 LAYTON AVE
AMHERST NY 14226                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $66.73            $66.73
MCKENNA, LINDA
979 EAST MAIN ST.
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                          $10,866.49         $10,866.49




                                                                                     16 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
MCKENNA, MARY
979 EAST MAIN STREET
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $14.72            $14.72
MCMAHON, KATHERINE
27 STONEYBROOK DRIVE
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,375.66         $1,375.66
MCNAMARA, RAYMOND
5802 DIANA LANE
LAKEVIEW NY 14085                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                          $13,811.74         $13,811.74
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $6,434.74         $6,434.74
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $6,264.18         $6,264.18
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $6,391.70         $6,391.70
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $6,170.88         $6,170.88
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/30/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $6,395.44         $6,395.44
MENDOLA, MICHELE
100 KING RD.
ELMA NY 14059                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                          $10,057.44         $10,057.44
MILLER, COREY
134 LAKE AVE
BLASDELL NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $526.23            $526.23
MILLER, KAREN
325 RT. 20A
STRYKERSVILLE NY 14145                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,678.65         $3,678.65
MIRANDO, LIZA
2909 ORANGEVILLE CENTER ROAD
WARSAW NY 14569                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $220.13            $220.13



                                                                                     17 of 31
                                           Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                Case No. 19-76267
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
MITCHELL, ANGELA
50 GOLD STREET
BUFFALO NY 14206                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $199.12            $199.12
MONKELBAAN, MARCIA
143 CAMBRIA STREET
BUFFALO NY 14206                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                                $7.36             $7.36
MOORE, JEANNE
8154 HAYES HOLLOW RD
COLDEN NY 14033                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,612.58         $1,612.58
MORAN, ALAINA
269 NORTH STREET
ARCADE NY 14009                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $396.29            $396.29
MORAN, AMY
269 NORTH ST
ARCADE NY 14009                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $9,636.61         $9,636.61
MORGAN, JEFFREY
1545 FOUR MILE ROAD
ALLEGANY NY 14706                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $613.98            $613.98
MOSS, MEIASHA
56 EGGERT ROAD
CHEEKTOWAGA NY 14215                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $850.17            $850.17
MOULE, CHRISTOPHER
11796 SPARKS RD
LOT 15
FREEDOM NY 14065                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $430.98            $430.98
MUELLER, LORRAINE
9674 ROSECROFT DRIVE
CLARENCE CENTER NY 14032                                               Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,289.94         $8,289.94
MUNN, ERIN
211 EAGLE STREET
BUFFALO NY 14204                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                               $92.67            $92.67
MYERS, MEEGHEN
932 HUMBOLT PARKWAY
#2
BUFFALO NY 14211                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,079.42         $3,079.42




                                                                                    18 of 31
                                           Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                Case No. 19-76267
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
MYLES, PAIGE
128 ROYCROFT DR
WEST SENECA NY 14224                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $334.93            $334.93
MYLES-JONES, ROBBY
242 W. LINCOLN AVE
BUFFALO NY 14215                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                               $38.54            $38.54
MYLES-JONES, SALENA
303 MILLICENT AVE
BUFFALO NY 14215                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                               $63.33            $63.33
NAZZARO, BARBARA
9643 MAIN STREET
#1
MACHIAS NY 14101                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,201.64         $1,201.64
NERI, HEATHER
1201 WEST SULLIVAN RD
OLEAN NY 14760                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $613.13            $613.13
NEUBAUER-KOCH, BRITTANY
4833 MILESTRIP ROAD
BLASDELL NY 14219                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,105.52         $1,105.52
NICHOLS, SUSAN
1021 WISH CIRCLE
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,079.56         $1,079.56
NOWAK, JILLIAN
203 RIDGEWOOD ROAD
BUFFALO NY 14220                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $158.78            $158.78
NOWORYTA, TARA
3612 COLUMBIA ST
HAMBURG NY 14075                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $790.11            $790.11
NUERNBERGER, MOLLY
1982 DAVIS ROAD
WEST FALLS NY 14170                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,134.26         $1,134.26
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                      7/26/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $9,133.81         $9,133.81




                                                                                    19 of 31
                                           Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                Case No. 19-76267
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $9,223.47         $9,223.47
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $8,884.76         $8,884.76
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                      8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $9,117.10         $9,117.10
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                      8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $8,639.66         $8,639.66
NYS MEDICAID
HEALTH FACILITIES ASSESSMENT FUND
MR. JEROME ALAMIO/OFFICE OF POOL ADMIN
P.O. BOX 4757
SYRACUSE NY 13221-4757                                              Various Dates, Assessment Tax             11 USC 507(a)(8)                      X                                                  $784,323.08        $784,323.08
OLEJNICZAK, ASHLEY
41 GRANT STREET
LANCASTER NY 14086                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,264.10         $8,264.10
PARKER, YOLANDA
486 NORFOLK AVENUE
BUFFALO NY 14215                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                                $4.50             $4.50
PATEL, PUJA
364 PHIPPS STREET
CANADA ON L2A 2V8
CANADA                                                                 Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,277.85         $3,277.85
PATTERSON, ERIC
126 BRONX DRIVE
CHEEKTOWAGA NY 14227                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,394.57         $2,394.57




                                                                                    20 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
PATTI, JACQUELYN
800 GIRDLE RD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $47.43            $47.43
PEPPERS, GEORGE
417 LISBON RD
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,796.46         $1,796.46
PERKINS, LEANN
3882 HILLSIDE RD.
BLISS NY 14024                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $9,862.95         $9,862.95
PERRIN, FELICIA
1339 BORDEN ROAD
DEPEW NY 14043                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,500.82         $2,500.82
PERRY, KAREN
13082 WARNER HILL
SOUTH WALES NY 14139                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,549.14         $4,549.14
PERRY, MARYANN
91 STEVEN DRIVE
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $298.46            $298.46
PETERSON, CARLTON
66 DEMPSTER STREET
BUFFALO NY 14206                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,149.54         $1,149.54
PETTIT, EUGENE
2790 GIRDLE ROAD
ELMA NY 14059                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,787.21         $2,787.21
PIERCE-BARBER, TASHARA
201 MELROSE STREET
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $321.45            $321.45
PISCITELLO, RANDI
1442 SEA BROOK DRIVE
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,998.00         $1,998.00
PLEACE, JESSICA
11903 PARKER RD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $19.34            $19.34
PORTER, BRADLEY
66 ORCHARD AVE
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,984.69         $1,984.69



                                                                                     21 of 31
                                           Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                Case No. 19-76267
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
PORTER, TEAIRA
95 IVANHOE ROAD
CHEEKTOWAGA NY 14215                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $187.04            $187.04
POST, ELLEN
349 GROVER CLEVELAND HIGHWAY
AMHERST NY 14226                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,253.67         $8,253.67
POSTULA, JASON
144 BRENTWOOD DR
BUFFALO NY 14277                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,408.41         $1,408.41
POTOCIN, VANESSA
4631 SOUTH PARK AVE
HAMBURG NY 14075                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $459.73            $459.73
PRESCOTT, DANIELLE
11404 BEECH TREE RD
SPRINGVILLE NY 14141                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,200.81         $2,200.81
PRESLEY, LEA
1620 BILLINGTON RD
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $652.10            $652.10
PREVITE, JOSHUA
75 PARWOOD DRIVE
CHEEKTOWAGA NY 14227                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,321.70         $6,321.70
RAINEY, DIAMOND
68 ADAMS STREET
BUFFALO NY 14206                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                               $32.52            $32.52
RAMMACHER, KYRAN
135 RAMONA AVE
BUFFALO NY 14220                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $357.05            $357.05
RANDON, JULIA
393 WEIMAR ST
BUFFALO NY 14206                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $768.77            $768.77
REBMANN, CANDY
1991 TWO ROD RD.
MARILLA NY 14102                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,575.90         $3,575.90
REDICK, BRANDON
359 MILL STREET
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $471.11            $471.11



                                                                                    22 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
REDICK, MICHEAL
8867 FALLS RD
WEST FALLS NY 14170                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                             $900.28            $900.28
REDICK, TINA
8867 FALLS RD
WEST FALLS NY 14170                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,012.03         $1,012.03
RICHARDS, CONNIE
9381 SOUTHWIND
HOLLAND NY 14080                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,575.17         $2,575.17
RIDER, KATIE
2750 ELDRIDGE RD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $552.42            $552.42
ROBERT, SHELBY
3751 MAIN ST
APT. 5
STRYKERSVILLE NY 14145                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,159.97         $4,159.97
ROGERS, BETSEY
7314 CONCORD RD
SPRINGVILLE NY 14141                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $299.94            $299.94
ROLAND, ANNETTE
3278 SENECA STREET
APT. 8
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $227.80            $227.80
RONDINELLI, KAREN
172 MILL RD.
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,367.56         $1,367.56
RUHLAND, JENNIFER
56 GARDEN AVE
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $328.98            $328.98
SACCO, TIENAHOSA
4446 RUSHFORD DRIVE
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,666.55         $5,666.55
SAJDAK, THERESA
4150 LEGION DR.
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                          $14,390.92         $14,390.92




                                                                                     23 of 31
                                           Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                Case No. 19-76267
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SALTER-JAYCOX, BRIDGET
38 MANHART STREET
APT. 1
BUFFALO NY 14215                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $177.63            $177.63
SAMPSON, MARISSA
55 NORTH MAIN STREET
APT. 4
DELEVAN NY 14042                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                               $38.16            $38.16
SCHIFERLE, JOHN
42 PAINE STREET
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,472.55         $1,472.55
SCHMITZ, ANNA
2948 FOUR ROD ROAD
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                               $59.59            $59.59
SCHULTZ, KAY
184 BUSH GARDENS
ALDEN NY 14004                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,109.25         $2,109.25
SCHWAB, KATHY
6 PEARL STREET
WEST SENECA NY 14224                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,403.19         $2,403.19
SCHWEITZER, KAITLYN
3377 BIG TREE ROAD
HAMBURG NY 14075                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                                $5.79             $5.79
SCHWEITZER, TAMARA
3377 BIG TREE RD.
HAMBURG NY 14075                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,887.33         $1,887.33
SCOTT, LYN
639 16TH STREET
UPPER
NIAGARA FALLS NY 14301                                                 Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,478.76         $5,478.76
SEAVY, AMY
12 BUFFALO STREET
SILVER CREEK NY 14136                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,081.63         $1,081.63
SEEGER, JENNIFER
14 GOLDEN OAK LANE
ORCHARD PARK NY 14127                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                          $12,247.66         $12,247.66



                                                                                    24 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SHABAZZ, EMILY
100 FOREST AVE
BUFFALO NY 14213                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $293.24            $293.24
SHANAHAN, JOSEPH
4097 BRYANT STREET
BLASDELL NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,582.01         $7,582.01
SHAW, RUTHANN
38 INNES ROAD
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,751.62         $8,751.62
SHOTWELL, WILLIAM
38 OLEAN ST
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,272.66         $2,272.66
SIA SU, GERWINA
20 MARY JANE LANE
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $867.50            $867.50
SIEMER, KAREN
13772 RT 78 SOUTH
SOUTH WALES NY 14139                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $577.17            $577.17
SILLIMAN, DONNA
5060 SHEEHE ROAD
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,642.39         $6,642.39
SIMS, LAWRENCE
204 KELLY DRIVE
WEST FALLS NY 14052                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,246.46         $3,246.46
SINDONI, ANASTASIA
9681 EAST HOLLAND ROAD
HOLLAND NY 14080                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $352.41            $352.41
SINGLETERY, CHARLENE
11 CLARK STREET
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,469.20         $5,469.20
SINNETT, KRYSTAL
50 IMSON ST.
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $488.21            $488.21
SLIWINSKI, KRISTIN
1429 BURNS RD
ANGOLA NY 14006                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $550.22            $550.22



                                                                                     25 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SLIWINSKI, ROBERT
47 CABLE STREET
BUFFALO NY 14206                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $43.29            $43.29
SMITH, MICHAEL
7325 CENTER RD
WEST FALLS NY 14170                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,615.24         $3,615.24
SMITH, THERESA
218 BARNSDALE AVE
WEST SENECA NY 14220                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                          $11,378.50         $11,378.50
SMITH, TYANNA
174 KAY STREET
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $67.23            $67.23
SMITH-RUSSELL, SABLE
9704 W BRANCH RD
FARMERSVILLE STATION NY 14060                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                                $8.15             $8.15
SNYDER, JESSICA
11083 STOLLE RD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,540.95         $2,540.95
SOLES, KIMBERLY
654 RILEY STREET
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $26.48            $26.48
SPERRY, LIDA
4491 SHEARING ROAD
GAINSVILLE NY 14066                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                               $22.13            $22.13
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                   $27,513.12         $27,513.12
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                   $26,785.12         $26,785.12
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                   $27,329.70         $27,329.70
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                   $26,387.18         $26,387.18



                                                                                     26 of 31
                                          Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                    In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                               Case No. 19-76267
                                                        Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent
                                                                                                               Specify Code




                                                                                                                                                                Disputed
                                           Last 4 Digits of                                                Subsection of Priority
      Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3600                      8/30/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                   $27,345.36         $27,345.36
ST JOHN, JONAI
45 DURHAM
BUFFALO NY 14215                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $50.66            $50.66
STACHURA, JENNIFER
12 STONE HEDGE DRIVE
LANCASTER NY 14086                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,957.22         $7,957.22
STATLER, JAMES
12331 ROUTE 78
EAST AURORA NY 14052                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                             $471.42            $471.42
STENCEL-DEGWECK, ZOE
1548 CLINTON ST
ATTICA NY 14011                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                                $5.81             $5.81
STEPP, SIERRA
7 ELLER AVE
BUFFALO NY 14212                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                                $4.86             $4.86
STEVENSON, KRISTEN
16 LIDDELL STREET
BUFFALO NY 14212                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $471.23            $471.23
STIGLMEIER, NICOLE
359 SHERMAN ST
BUFFALO NY 14212                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,670.47         $2,670.47
STOESSEL, KATHERINE
71 FERNOTT DR
LANCASTER NY 14086                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                                $1.71             $1.71
STOFFEL, TERESA
292 PROSPECT AVE
EAST AURORA NY 14052                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                             $748.27            $748.27
STOREY, MATTIE
50 ERB STREET
BUFFALO NY 14215                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $74.13            $74.13
SWINGLE, LYNN
2247 MANLEY ROAD
STRYKERSVILLE NY 14145                                                Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,415.53         $3,415.53



                                                                                   27 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SZAFRANSKI, ALLISON
86 LAKEVIEW AVENUE
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,785.41         $1,785.41
THOMAS, MALEESHA
37 STEWART AVE
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $144.70            $144.70
THOMPSON, KATHLEEN
176 KING ST.
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,014.57         $6,014.57
THORE, BEVERLY
1286 FOLSOMDALE ROAD
COWLESVILLE NY 14037                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,669.67         $3,669.67
TOTH, ROSEANN
673 FIELDEN AVE
PORT COLBORNE ON L3K 4V9
CANADA                                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,670.88         $1,670.88
TOWNES, SADE
25 LOGAN AVENUE
TONAWANDA NY 14223                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                                $4.86             $4.86
TUCKER, JAMES
254 PIONEER LANE
DELEVAN NY 14042                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,688.38         $4,688.38
TYLER, GABRIEL
312 PERRY
APT. 6D
BUFFALO NY 14204                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $734.06            $734.06
TYLER, SARAH
19 HIGHLAND DRIVE
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,648.80         $1,648.80
UZAR, KELLY
1171 RANSOM RD
GRAND ISLAND NY 14072                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $276.57            $276.57
VANDREUMEL, MICHAEL
10242 PARTRIDGE RD.
HOLLAND NY 14080                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $34.98            $34.98




                                                                                     28 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
VIVES, MARIA
208 INGHAM AVE
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                               $69.22            $69.22
WAGNER, JUDITH
180 CREEK ROAD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,515.57         $1,515.57
WALKER, CHAZ
35 MANKO
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $32.80            $32.80
WALKER, ERICA
36 ALBERT STREET
DEPEW NY 14043                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                             $625.71            $625.71
WEIMER, JOHN
131 KAMPER AVE
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $63.70            $63.70
WEISS, CHALSEY
12404 PINE VALLEY ROAD
HOLLAND NY 14080                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $959.69            $959.69
WERNER, JOANNA
77 EDGEBROOK ESTATES #7
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $979.54            $979.54
WHITAKER, DAVID
40 MAPLERIDGE AVENUE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $138.56            $138.56
WHITAKER, DAYSHA
20 SLATE CREEK DRIVE #6
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $359.77            $359.77
WHITE, BRENDA
922 GROVE STREET
ANGOLA NY 14006                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $257.48            $257.48
WHITE, TREVOR
349 W MAIN STREET
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                                $6.85             $6.85
WHITE, WILMA
1286 S. ANNE DRIVE
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,483.08         $8,483.08



                                                                                     29 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
WIBERG, PRISCILLA
178 WALLACE AVE.
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,263.73         $1,263.73
WILLIAMS, DELPHIA
207 ONEIDA STREET
BUFFALO NY 14206                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $254.95            $254.95
WILLIS, KAYLA
639 HOWARD ST
BUFFALO NY 14206                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $47.15            $47.15
WILSON, DAWN
297 SPRING STREET
UPPER
BUFFALO NY 14204                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,008.24         $1,008.24
WILSON, KESHAWN
297 SPRING ST
UPPER
BUFFALO NY 14204                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $490.27            $490.27
WIRTH, ADAM
196 WOODSIDE AVE
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,912.95         $3,912.95
WITEK, LISA
103 MAIN STREET
ATTICA NY 14011                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $29.70            $29.70
WITTMANN, HELEN
30 BUFFALO ROAD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,103.17         $3,103.17
WITTROCK, DIANA
1080 N. DAVIS RD.
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,980.12         $4,980.12
WOLSKI, JULIE
7789 SENECA STREET
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,303.32         $1,303.32
WRIGHT, KIAYRA
25 PROCTOR AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $139.05            $139.05




                                                                                     30 of 31
                                            Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42

                                                      In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                 Case No. 19-76267
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number       Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                            Total Claim    Priority Amount
WYATT, MELISSA
50 IMSON STREET
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $318.20            $318.20
WYSOCKI, CHERIE
82 HAMLIN AVENUE
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                              $1,015.10         $1,015.10
YATES-FOSTER, MIA
249 TOWERS BLVD
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $154.94            $154.94
YOCUM, BARBARA
6577 NORTH WOODS RD.
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                              $2,205.95         $2,205.95
YORK, DEBORAH
6062 RT. 98
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                              $1,657.80         $1,657.80
YORK, RACHEL
527 NORTH STREET
APT. 15
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $203.75            $203.75
YOUNG, LAKESHIA
106 FAY ST
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                           $342.04                                $342.04
                                                                                                                                                                             Total: $1,764,660.24                          $1,764,660.24




                                                                                     31 of 31
                                                                      Case 8-19-76260-ast       Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                               In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                         Case No. 19-76267
                                                                                Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent
                                                                                                                                                                                               Date Debt was




                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                             Incurred, Basis for
                              Creditor Name                             Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
1199 SEIU                                     Dues Department                                                                      New York              NY           10108                         8/31/2019                     X                                                       $11,099.96
1199 SEIU                                     Political Action Fund                                                                New York              NY           10108                         8/31/2019                     X                                                         $275.76
1199 SEIU                                     Regional Pension Plan                                                                Buffalo               NY           14214                         7/31/2019                     X                                                        $4,453.19
1199 SEIU                                     Regional Pension Plan                                                                Buffalo               NY           14214                         8/31/2019                     X                                                        $5,498.25
1199 SEIU Greater NY Education Fund           330 West 42nd St., 28th Floor                                                        New York              NY           10036                         7/31/2019                     X                                                        $2,946.65
1199 SEIU Greater NY Education Fund           330 West 42nd St., 28th Floor                                                        New York              NY           10036                         8/31/2019                     X                                                        $3,486.44
A 24 Hour Door National, Inc                  344 Sycamore St.                                                                     Buffalo               NY           14204                         5/13/2019                     X                                                         $800.40
A Place For Mom                               P.O. Box 674164                                                                      Detroit               MI           48267-4164                    7/31/2017                     X                                                        $1,000.00
Absolut at Aurora Park                        Resident Trust Account                                       292 MAIN STREET         EAST AURORA           NY           14052                         5/21/2018                     X                                                       $23,806.12
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                TX           75373                         12/2/2018                     X                                                        $1,120.50
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                TX           75373                         12/9/2018                     X                                                        $5,597.75
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                TX           75373                        12/16/2018                     X                                                        $6,635.38
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                TX           75373                        12/23/2018                     X                                                        $6,951.75
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                TX           75373                          1/6/2019                     X                                                        $6,779.75
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                TX           75373                         1/13/2019                     X                                                         $370.00
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                TX           75373                         2/28/2019                     X                                                        $9,084.00
Accu-Fit Compression Garments                 4114 Union Road, Suite B                                                             Cheektowaga           NY           14225                          2/6/2019                     X                                                         $280.00
Activity Connection.com                       818 SW Third Ave #222                                                                Portland              OR           97204                          8/3/2019                     X                                                         $159.95
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         7/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         8/27/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         9/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                        10/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                        11/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                        12/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         1/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         2/28/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         3/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         4/30/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         5/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         6/30/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         7/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         8/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         9/24/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood              NJ           08701                         10/8/2019                     X                                                         $200.00
Aetna                                         P.O. Box 981106                                                                      El Paso               TX           79998-1106                    8/27/2019                     X                                                        $2,280.24
Airgas USA, LLC                               P.O. Box 734445                                                                      Chicago               IL           60673                         8/31/2019                     X                                                        $3,363.64
Albert J. Mogavero                            The Dun Building                                                                     Buffalo               NY           14202                         10/5/2019                     X                                                         $288.75
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    5/14/2019                     X                                                         $477.39
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    5/17/2019                     X                                                        $4,735.40
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    6/18/2019                     X                                                         $928.35
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    6/25/2019                     X                                                         $331.43
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    7/12/2019                     X                                                         $850.35
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    7/17/2019                     X                                                         $345.57
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    7/23/2019                     X                                                        $1,104.80
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    7/31/2019                     X                                                        $2,436.17
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    8/26/2019                     X                                                        $5,972.25
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    8/30/2019                     X                                                        $3,327.70
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    9/27/2019                     X                                                         $424.59
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo               NY           14224-1016                    9/30/2019                     X                                                        $2,497.67
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                        11/16/2018                     X                                                       $20,997.40
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                        11/26/2018                     X                                                         $328.10
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                        12/11/2018                     X                                                        $1,117.09
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                        12/12/2018                     X                                                         $150.40
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                        12/13/2018                     X                                                         $383.16
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                          1/7/2019                     X                                                           $83.32
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                         1/15/2019                     X                                                         $387.61
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                         1/16/2019                     X                                                         $230.55
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                          2/4/2019                     X                                                         $323.89
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                          2/7/2019                     X                                                         $782.72
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                          2/8/2019                     X                                                         $609.50
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                         2/13/2019                     X                                                         $307.53
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn              NY           11232                         2/15/2019                     X                                                         $882.43




                                                                                                               1 of 15
                                                                      Case 8-19-76260-ast      Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                              In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                        Case No. 19-76267
                                                                               Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent
                                                                                                                                                                                              Date Debt was




                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                            Incurred, Basis for
                               Creditor Name                           Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         2/18/2019                     X                                                         $270.58
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          3/1/2019                     X                                                        $2,813.78
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          3/4/2019                     X                                                        $1,379.78
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         3/12/2019                     X                                                        $2,084.00
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         3/13/2019                     X                                                         $241.63
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         3/18/2019                     X                                                         $240.83
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         3/21/2019                     X                                                         $212.24
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         3/22/2019                     X                                                         $354.64
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         3/25/2019                     X                                                           $68.46
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         3/28/2019                     X                                                           $41.24
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          4/1/2019                     X                                                         $314.67
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          4/4/2019                     X                                                           $73.83
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          4/5/2019                     X                                                         $179.44
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         4/15/2019                     X                                                           $62.24
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         4/17/2019                     X                                                           $40.21
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         4/30/2019                     X                                                         $239.79
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          5/3/2019                     X                                                         $503.29
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          5/6/2019                     X                                                        $1,220.43
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         5/24/2019                     X                                                         $134.41
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         5/29/2019                     X                                                         $500.40
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          6/5/2019                     X                                                         $190.15
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          6/6/2019                     X                                                         $153.00
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          6/7/2019                     X                                                           $82.86
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         6/17/2019                     X                                                         $403.61
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         6/21/2019                     X                                                         $421.42
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         6/24/2019                     X                                                         $196.21
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         6/27/2019                     X                                                           $35.83
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          7/5/2019                     X                                                         $115.96
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         7/11/2019                     X                                                         $369.33
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         7/19/2019                     X                                                         $184.19
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         7/26/2019                     X                                                           $65.80
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         7/29/2019                     X                                                         $866.70
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          8/6/2019                     X                                                           $53.80
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                          8/8/2019                     X                                                         $148.36
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         8/20/2019                     X                                                         $447.72
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         8/21/2019                     X                                                         $202.82
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         8/23/2019                     X                                                         $337.13
Allstate Medical                               34 35th St. Bldg. #6                                                               Brooklyn              NY           11232                         8/28/2019                     X                                                         $938.99
American Express                               200 Vesey Street                                                                   New York              NY           10281                      Various Dates                    X                                                      $287,645.11
Amtrust North America, Inc.                    P.O. Box 6939                                                                      Cleveland             OH           44101-0849                    6/30/2019                     X                                                       $15,498.14
Andy Bialek                                    98 Southern Pkwy.                                                                  Cheektowaga           NY           14225                         9/25/2019                     X                                                         $100.00
Approved Admissions, LLC                       P.O. Box 1393                                                                      New York              NY           10018                         10/1/2019                     X                                                         $100.00
Arjo, Inc.                                     P.O. Box 640799                                                                    Pittsburgh            PA           15264-0799                    6/26/2019                     X                                                         $278.81
Aurora Premier Storage Inc.                    434 Olean Rd.                                                                      East Aurora           NY           14052                          8/1/2019                     X                                                         $200.00
Aurora Premier Storage Inc.                    434 Olean Rd.                                                                      East Aurora           NY           14052                          9/1/2019                     X                                                           $66.67
Aurora Premier Storage Inc.                    434 Olean Rd.                                                                      East Aurora           NY           14052                         10/1/2019                     X                                                         $200.00
Aurora Premier Storage Inc.                    434 Olean Rd.                                                                      East Aurora           NY           14052                         11/1/2019                     X                                                         $200.00
Aurora Premier Storage Inc.                    434 Olean Rd.                                                                      East Aurora           NY           14052                         12/1/2019                     X                                                         $200.00
Aurora Theater                                 673 Main St.                                                                       East Aurora           NY           14052                         1/18/2019                     X                                                         $420.00
Aurora Theater                                 673 Main St.                                                                       East Aurora           NY           14052                         4/11/2019                     X                                                         $420.00
Aurora Theater                                 673 Main St.                                                                       East Aurora           NY           14052                         9/19/2019                     X                                                         $420.00
Bammel Architects, PLLC                        6524 East Quaker St.                                                               Orchard Park          NY           14127                         10/2/2017                     X                                                        $3,606.90
Bammel Architects, PLLC                        6524 East Quaker St.                                                               Orchard Park          NY           14127                         11/3/2017                     X                                                        $3,420.00
Bammel Architects, PLLC                        6524 East Quaker St.                                                               Orchard Park          NY           14127                         12/4/2017                     X                                                        $2,640.00
Bammel Architects, PLLC                        6524 East Quaker St.                                                               Orchard Park          NY           14127                          2/9/2018                     X                                                         $350.00
Bammel Architects, PLLC                        6524 East Quaker St.                                                               Orchard Park          NY           14127                         4/20/2018                     X                                                         $415.00
Bammel Architects, PLLC                        6524 East Quaker St.                                                               Orchard Park          NY           14127                         5/11/2018                     X                                                         $660.00
Bammel Architects, PLLC                        6524 East Quaker St.                                                               Orchard Park          NY           14127                          6/4/2018                     X                                                         $500.00
Billit AIT, LLC                                300 GLEED AVE.                                                                     EAST AURORA           NY           14052                         7/31/2019                     X                                                         $342.40
Billit AIT, LLC                                300 GLEED AVE.                                                                     EAST AURORA           NY           14052                         8/31/2019                     X                                                         $345.10
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                  Tarentum              PA           15084                         6/30/2017                     X                                                         $326.25
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                  Tarentum              PA           15084                         7/31/2017                     X                                                         $337.13




                                                                                                              2 of 15
                                                                       Case 8-19-76260-ast       Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                          Case No. 19-76267
                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                               Creditor Name                             Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                    Tarentum              PA           15084                         8/31/2017                     X                                                         $337.13
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                    Tarentum              PA           15084                          9/1/2017                     X                                                         $326.25
Briggs Healthcare                              Attn: Credit Services                                                                West Des Moines       IA           50266                         9/10/2019                     X                                                         $463.43
Briggs Healthcare                              Attn: Credit Services                                                                West Des Moines       IA           50266                         9/13/2019                     X                                                         $124.05
Buffalo City Court Marshals                    50 Delaware Ave.                                                                     Buffalo               NY           14202                         10/5/2019                     X                                                           $66.46
Buffalo Endovascular & Vascular                908 Niagara Falls Blvd. #208                                                         N. Tonawanda          NY           14120                        12/13/2018                     X                                                         $111.24
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                         Amherst               NY           14226-0646                    6/11/2018                     X                                                         $433.59
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                         Amherst               NY           14226-0646                    6/15/2018                     X                                                           $95.70
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                         Amherst               NY           14226-0646                    6/22/2018                     X                                                        $1,935.45
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                         Amherst               NY           14226-0646                    6/28/2018                     X                                                         $679.96
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                         Amherst               NY           14226-0646                    6/29/2018                     X                                                         $229.93
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                         Amherst               NY           14226-0646                    7/24/2018                     X                                                         $241.75
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                         Amherst               NY           14226-0646                    8/22/2018                     X                                                        $2,036.87
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                         Amherst               NY           14226-0646                    9/17/2018                     X                                                         $597.04
Buffalo Medical Group, PC                      Dept. 581                                                                            Buffalo               NY           14267-0001                   12/24/2016                     X                                                         $154.31
Buffalo Medical Group, PC                      Dept. 581                                                                            Buffalo               NY           14267-0001                    7/25/2018                     X                                                           $46.04
Buffalo Party Rental                           1999 William St.                                                                     Buffalo               NY           14206                         5/15/2018                     X                                                         $287.86
Buffalo Scale & Supply Co, Inc.                280 Seneca Street                                                                    Buffalo               NY           14204                          8/9/2019                     X                                                         $311.48
Carstens                                       P.O. Box 99110                                                                       Chicago               IL           60693                         8/31/2016                     X                                                        $1,279.61
Carstens                                       P.O. Box 99110                                                                       Chicago               IL           60693                         9/30/2016                     X                                                         $468.49
Carstens                                       P.O. Box 99110                                                                       Chicago               IL           60693                          3/6/2017                     X                                                         $101.32
Cattaraugus County Dept Of SS                  One Leo Moss Dr. Suite 6010                                                          Olean                 NY           14760                        11/17/2017                     X                                                       $23,648.07
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                          7/1/2019                     X                                                         $539.60
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                          7/2/2019                     X                                                           $69.44
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                         7/10/2019                     X                                                         $739.01
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                         7/18/2019                     X                                                         $842.40
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                         7/31/2019                     X                                                         $883.03
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                          8/6/2019                     X                                                        $1,059.98
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                         8/14/2019                     X                                                         $842.11
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                         8/15/2019                     X                                                         $103.18
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                         8/27/2019                     X                                                         $195.05
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                         8/29/2019                     X                                                         $177.47
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                         9/17/2019                     X                                                         $153.47
Chudy Paper Company Inc.                       2615 Walden Ave.                                                                     Cheektowaga           NY           14225                         9/18/2019                     X                                                        $1,174.95
Claimex LLC                                    60 Rutledge St                                                                       Brooklyn              NY           11249                          2/5/2019                     X                                                        $2,325.74
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    7/24/2018                     X                                                        $6,061.14
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    7/31/2018                     X                                                        $6,140.80
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                     8/7/2018                     X                                                        $5,724.02
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    8/14/2018                     X                                                        $6,360.01
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    8/28/2018                     X                                                        $2,842.13
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                     9/4/2018                     X                                                        $4,243.70
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    9/18/2018                     X                                                        $4,825.40
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    9/25/2018                     X                                                        $3,299.26
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    10/9/2018                     X                                                        $4,628.18
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                   10/16/2018                     X                                                        $3,884.71
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                   10/23/2018                     X                                                        $2,479.89
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                   10/30/2018                     X                                                       $11,119.97
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    11/6/2018                     X                                                        $4,988.27
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                   11/13/2018                     X                                                       $10,638.53
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                   11/20/2018                     X                                                        $9,442.37
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                   11/27/2018                     X                                                        $9,451.40
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    12/4/2018                     X                                                        $8,769.60
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                   12/11/2018                     X                                                        $9,397.03
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                   12/18/2018                     X                                                       $11,068.25
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                   12/25/2018                     X                                                        $9,818.90
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                     1/1/2019                     X                                                        $8,254.52
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                     1/8/2019                     X                                                        $8,541.03
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    1/15/2019                     X                                                        $7,962.80
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    1/22/2019                     X                                                       $11,588.34
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    1/29/2019                     X                                                        $9,400.90
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                     2/5/2019                     X                                                       $10,622.81
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                           Boston                MA           02284-2932                    2/12/2019                     X                                                       $10,037.56




                                                                                                                3 of 15
                                                                       Case 8-19-76260-ast          Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                   In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                             Case No. 19-76267
                                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                   Date Debt was




                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                 Incurred, Basis for
                               Creditor Name                                Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    2/19/2019                     X                                                       $14,031.35
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    2/26/2019                     X                                                       $10,504.54
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                     3/5/2019                     X                                                        $8,246.35
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    3/12/2019                     X                                                       $16,151.15
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    3/19/2019                     X                                                        $6,490.01
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    3/26/2019                     X                                                       $11,103.11
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                     4/2/2019                     X                                                       $12,046.44
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                     4/9/2019                     X                                                        $8,761.88
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    4/16/2019                     X                                                       $13,342.23
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    4/23/2019                     X                                                       $12,811.59
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    4/30/2019                     X                                                       $12,510.83
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                     5/7/2019                     X                                                       $10,425.14
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    5/14/2019                     X                                                        $9,388.47
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    5/21/2019                     X                                                        $8,706.10
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    5/28/2019                     X                                                        $7,780.60
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                     6/4/2019                     X                                                        $8,897.98
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    6/11/2019                     X                                                        $3,597.80
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    6/18/2019                     X                                                        $4,921.60
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    6/25/2019                     X                                                        $4,636.02
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                     7/2/2019                     X                                                        $2,504.25
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                     7/9/2019                     X                                                        $1,598.15
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    7/30/2019                     X                                                         $983.81
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                     8/6/2019                     X                                                        $1,510.51
Clinical Staffing Resources                    c/o Wells Fargo Bank, N.A.                                                              Boston                MA           02284-2932                    8/13/2019                     X                                                         $318.00
Complete Homecare Inc.                         60 Broad St.                                                                            Tonawanda             NY           14150                        10/25/2016                     X                                                        $1,620.00
Complete Homecare Inc.                         60 Broad St.                                                                            Tonawanda             NY           14150                         2/10/2017                     X                                                         $840.00
Compliance Consulting Group, LLC               2623 Hooper Ave                                                                         Brick                 NJ           08723                         10/1/2019                     X                                                        $2,000.00
Conking & Calabrese Co,Inc                     111 Parce Ave., Suite 2                                                                 Fairport              NY           14450                         3/19/2019                     X                                                        $1,306.63
CV3 Architectural PC                           P.O. Box 1020                                                                           Orchard Park          NY           14127                          7/5/2019                     X                                                         $900.00
David M Fisher, MD PC                          S 3673 Southwestern Blvd                                                                Orchard Park          NY           14127-1732                     6/5/2019                     X                                                           $30.35
Dawn Hammer                                    545 Tonawanda Creek Rd.                                                                 Amherst               NY           14228                          9/7/2019                     X                                                           $45.00
Dawn Hammer                                    545 Tonawanda Creek Rd.                                                                 Amherst               NY           14228                         10/9/2019                     X                                                         $225.00
DDK                                            4892 William Street                                                                     Lancaster             NY           14086-3206                    5/29/2019                     X                                                         $479.59
DDK                                            4892 William Street                                                                     Lancaster             NY           14086-3206                    6/10/2019                     X                                                         $279.49
DDK                                            4892 William Street                                                                     Lancaster             NY           14086-3206                     8/6/2019                     X                                                        $1,209.30
DDK                                            4892 William Street                                                                     Lancaster             NY           14086-3206                    8/28/2019                     X                                                        $1,781.60
Deaf Access Services, Inc. -- DO NOT USE       2495 Main St.,Suite 446                                                                 Buffalo               NY           14214                         10/6/2017                     X                                                         $483.00
Diversified Services, LLC                      2900 Delaware Ave.                                                                      Kenmore               NY           14217                        12/31/2018                     X                                                         $200.00
Diversified Services, LLC                      2900 Delaware Ave.                                                                      Kenmore               NY           14217                         1/17/2019                     X                                                         $100.00
Diversified Services, LLC                      2900 Delaware Ave.                                                                      Kenmore               NY           14217                         2/18/2019                     X                                                         $137.50
Diversified Services, LLC                      2900 Delaware Ave.                                                                      Kenmore               NY           14217                         4/23/2019                     X                                                         $100.00
Diversified Services, LLC                      2900 Delaware Ave.                                                                      Kenmore               NY           14217                         5/24/2019                     X                                                         $200.00
Diversified Services, LLC                      2900 Delaware Ave.                                                                      Kenmore               NY           14217                          6/5/2019                     X                                                         $100.00
Diversified Services, LLC                      2900 Delaware Ave.                                                                      Kenmore               NY           14217                          8/7/2019                     X                                                         $100.00
Diversified Services, LLC                      2900 Delaware Ave.                                                                      Kenmore               NY           14217                         8/31/2019                     X                                                         $225.00
Dobmeier Janitor Supply, Inc.*                 354 Englewood Ave.                                                                      Buffalo               NY           14223-2806                   10/20/2017                     X                                                        $1,956.41
Dobmeier Janitor Supply, Inc.*                 354 Englewood Ave.                                                                      Buffalo               NY           14223-2806                    2/22/2018                     X                                                         $523.47
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         7/31/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         8/31/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         9/30/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                        10/31/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                        11/30/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                        12/31/2018                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         1/31/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         2/28/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         3/31/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         4/30/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         5/31/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         6/30/2019                     X                                                         $150.00
DR Innovations, LLC                            10 Marietta Drive                                                                       Pomona                NY           10970                         7/31/2019                     X                                                         $150.00
E.M. Cahill Co., Inc.                          519 South Wilbur Avenue                                                                 Syracuse              NY           13204-2610                    7/15/2019                     X                                                         $474.96
East Aurora Advertiser                         710 Main Street                                                                         East Aurora           NY           14052                          2/4/2019                     X                                                           $65.00




                                                                                                                   4 of 15
                                                                           Case 8-19-76260-ast      Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                   In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                             Case No. 19-76267
                                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                   Date Debt was




                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                 Incurred, Basis for
                                 Creditor Name                              Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
East Aurora Advertiser                           710 Main Street                                                                       East Aurora           NY           14052                          3/4/2019                     X                                                           $65.00
East Aurora Advertiser                           710 Main Street                                                                       East Aurora           NY           14052                         3/31/2019                     X                                                         $134.48
East Aurora Advertiser                           710 Main Street                                                                       East Aurora           NY           14052                         4/30/2019                     X                                                         $362.00
East Aurora Advertiser                           710 Main Street                                                                       East Aurora           NY           14052                          6/1/2019                     X                                                           $65.00
East Aurora Advertiser                           710 Main Street                                                                       East Aurora           NY           14052                         6/30/2019                     X                                                           $65.00
East Aurora Advertiser                           710 Main Street                                                                       East Aurora           NY           14052                         7/29/2019                     X                                                         $263.50
East Aurora Advertiser                           710 Main Street                                                                       East Aurora           NY           14052                         8/31/2019                     X                                                           $65.00
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                         8/31/2019                     X                                                        $2,188.03
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                          9/3/2019                     X                                                         $105.42
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                          9/6/2019                     X                                                         $484.05
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                         9/10/2019                     X                                                         $184.86
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                         9/11/2019                     X                                                           $41.44
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                         9/23/2019                     X                                                         $899.33
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                         9/24/2019                     X                                                         $340.87
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                         9/25/2019                     X                                                         $318.56
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                         9/26/2019                     X                                                         $188.36
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                    Amherst               NY           14228                         9/27/2019                     X                                                         $101.68
Elaine's Flower Shoppe                           201 Main St                                                                           East Aurora           NY           14052                         12/1/2018                     X                                                         $130.50
Elder Care Solutions of WNY, LLC                 69 Fruehauf Ave.                                                                      Snyder                NY           14226                         5/10/2017                     X                                                       $12,941.55
Elder Care Solutions of WNY, LLC                 69 Fruehauf Ave.                                                                      Snyder                NY           14226                          6/6/2017                     X                                                        $9,839.40
Elder Care Solutions of WNY, LLC                 69 Fruehauf Ave.                                                                      Snyder                NY           14226                          8/6/2017                     X                                                        $1,768.99
Elder Care Solutions of WNY, LLC                 69 Fruehauf Ave.                                                                      Snyder                NY           14226                        11/30/2017                     X                                                         $105.85
Elder Care Solutions of WNY, LLC                 69 Fruehauf Ave.                                                                      Snyder                NY           14226                        12/31/2017                     X                                                         $348.50
Elder Care Solutions of WNY, LLC                 69 Fruehauf Ave.                                                                      Snyder                NY           14226                          3/3/2018                     X                                                           $50.00
Elder Care Solutions of WNY, LLC                 69 Fruehauf Ave.                                                                      Snyder                NY           14226                          4/3/2018                     X                                                         $385.00
Elder Care Solutions of WNY, LLC                 69 Fruehauf Ave.                                                                      Snyder                NY           14226                          5/2/2018                     X                                                           $95.00
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                         10/1/2018                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                         11/1/2018                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                         12/1/2018                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                          1/1/2019                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                          2/1/2019                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                          3/1/2019                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                          4/1/2019                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                          5/1/2019                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                          6/1/2019                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                          7/1/2019                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                          8/1/2019                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                          9/1/2019                     X                                                         $424.07
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                         Ellicottville         NY           14731                         10/1/2019                     X                                                         $424.07
Erie County Medical Center                       462 Grider Street                                                                     Buffalo               NY           14215                        12/13/2017                     X                                                           $52.13
Erie County Medical Center                       P.O. Box 4749                                                                         Queensbury            NY           12804-3598                    2/16/2018                     X                                                         $400.00
Erie County Sheriffs Office                      Dept 831                                                                              Buffalo               NY           14267                         10/5/2019                     X                                                         $643.08
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         2/25/2019                     X                                                         $208.67
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         2/28/2019                     X                                                           $99.35
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         3/11/2019                     X                                                           $54.38
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         3/20/2019                     X                                                         $452.08
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         5/13/2019                     X                                                         $734.84
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         5/24/2019                     X                                                         $135.46
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         5/29/2019                     X                                                           $97.88
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         6/20/2019                     X                                                         $260.04
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         6/25/2019                     X                                                         $189.93
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         6/29/2019                     X                                                         $328.80
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         7/11/2019                     X                                                           $99.84
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         7/22/2019                     X                                                         $494.82
Evenhouse Printing                               4783 Southwestern Blvd.                                                               Hamburg               NY           14075                         8/10/2019                     X                                                         $340.24
Excelsior Orthopaedics, LLP                      P.O. Box 8000 Dept 303                                                                Buffalo               NY           14267-0303                     7/6/2017                     X                                                         $750.24
Excelsior Orthopaedics, LLP                      P.O. Box 8000 Dept 303                                                                Buffalo               NY           14267-0303                     1/3/2018                     X                                                           $28.94
Excelsior Orthopaedics, LLP                      P.O. Box 8000 Dept 303                                                                Buffalo               NY           14267-0303                    2/16/2018                     X                                                           $46.37
Expert Tree Service                              702 Kelly Dr.                                                                         East Aurora           NY           14052                         3/15/2019                     X                                                        $1,576.87
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                        Overland Park         KS           66225                          6/8/2018                     X                                                        $7,118.40
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                        Overland Park         KS           66225                         6/15/2018                     X                                                        $4,026.00
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                        Overland Park         KS           66225                         6/29/2018                     X                                                        $8,044.88




                                                                                                                   5 of 15
                                                                     Case 8-19-76260-ast          Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                 In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                           Case No. 19-76267
                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                              Creditor Name                               Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         7/13/2018                     X                                                       $11,304.12
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         7/20/2018                     X                                                        $5,515.33
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         8/10/2018                     X                                                        $4,977.06
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         8/17/2018                     X                                                        $4,275.34
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         8/24/2018                     X                                                        $5,278.16
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         8/31/2018                     X                                                        $6,703.11
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                          9/7/2018                     X                                                        $5,034.42
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         9/14/2018                     X                                                        $9,329.23
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         9/21/2018                     X                                                        $5,961.59
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         9/28/2018                     X                                                        $6,214.07
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         10/5/2018                     X                                                        $4,738.61
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                        10/12/2018                     X                                                        $8,717.31
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                        10/19/2018                     X                                                        $4,649.71
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                        10/26/2018                     X                                                        $7,189.50
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         11/2/2018                     X                                                        $1,816.44
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                         Overland Park         KS           66225                         11/9/2018                     X                                                         $438.03
First UNUM Life Insurance Co.                 P.O. Box 406927                                                                        Atlanta               GA           30384-6927                    9/17/2019                     X                                                           $81.69
Global Health Products, Inc.                  1099 Jay Street, Ste 100E                                                              Rochester             NY           14611-1155                     8/8/2019                     X                                                         $903.68
Global Health Products, Inc.                  1099 Jay Street, Ste 100E                                                              Rochester             NY           14611-1155                    9/13/2019                     X                                                         $712.80
Grainger, Inc.                                Dept. 872051990                                                                        Palatine              IL           60038-0001                    7/17/2019                     X                                                         $583.84
Greg Docenko                                  3508 N. Buffalo Road                                                                   Orchard Park          NY           14127                         9/10/2019                     X                                                           $80.00
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         5/13/2019                     X                                                         $553.54
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         5/30/2019                     X                                                         $506.12
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         5/31/2019                     X                                                         $536.68
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         6/10/2019                     X                                                         $433.91
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         6/18/2019                     X                                                           $89.00
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         6/19/2019                     X                                                         $468.17
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         6/24/2019                     X                                                         $433.91
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         7/11/2019                     X                                                         $312.82
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         7/24/2019                     X                                                         $306.68
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         7/25/2019                     X                                                        $1,487.25
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                          8/7/2019                     X                                                         $433.91
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                          8/8/2019                     X                                                         $997.12
Harbor Linen                                  P.O. Box 3510                                                                          Cherry Hill           NJ           08034                         8/14/2019                     X                                                         $644.03
Harter, Secrest & Emery LLP                   1600 Bausch & Lomb Place                                                               Rochester             NY           14604-2711                    4/22/2019                     X                                                        $2,500.00
Hartford Steam Boiler                         21045 Network Place                                                                    Chicago               IL           60673                         9/26/2018                     X                                                         $840.00
Hawk Creek Wildlife Center, Inc.              P.O. Box 662                                                                           East Aurora           NY           14052                          9/4/2019                     X                                                         $150.00
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                        San Diego             CA           92150-9058                     8/6/2019                     X                                                         $293.49
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                        San Diego             CA           92150-9058                    8/13/2019                     X                                                         $144.57
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                        San Diego             CA           92150-9058                    8/14/2019                     X                                                          -$31.56
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                        San Diego             CA           92150-9058                    8/15/2019                     X                                                           $64.65
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                        San Diego             CA           92150-9058                    8/28/2019                     X                                                           $55.68
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                        San Diego             CA           92150-9058                    8/29/2019                     X                                                         $144.22
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                        12/29/2017                     X                                                        $2,327.54
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                          2/7/2018                     X                                                         $607.17
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         2/16/2018                     X                                                        $1,548.48
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         2/20/2018                     X                                                         $674.25
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         2/22/2018                     X                                                         $995.20
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         2/28/2018                     X                                                         $304.50
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         3/13/2018                     X                                                        $1,081.31
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         3/29/2018                     X                                                         $626.41
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         4/30/2018                     X                                                        $1,065.75
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                          5/3/2018                     X                                                         $234.79
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         5/30/2018                     X                                                         $652.50
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                          6/7/2018                     X                                                         $836.94
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         7/16/2018                     X                                                           $21.75
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         8/31/2018                     X                                                           $18.44
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         4/17/2019                     X                                                         $108.75
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         8/16/2019                     X                                                           $18.44
Health System Services, LTD                   6867 Williams Rd                                                                       Niagara Falls         NY           14304                         8/21/2019                     X                                                         $108.75
Hipsaver, Inc.                                7 Hubbard Street                                                                       Canton                MA           02021                         5/30/2019                     X                                                           $87.95
Hipsaver, Inc.                                7 Hubbard Street                                                                       Canton                MA           02021                         7/25/2019                     X                                                           $81.97




                                                                                                                 6 of 15
                                                                       Case 8-19-76260-ast            Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                     In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                               Case No. 19-76267
                                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                         Contingent
                                                                                                                                                                                                     Date Debt was




                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                                   Incurred, Basis for
                               Creditor Name                             Address1                                       Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Hipsaver, Inc.                                 7 Hubbard Street                                                                          Canton                MA           02021                         8/15/2019                     X                                                           $61.97
HMS                                            P.O. Box 415874                                                                           Boston                MA           02241-5874                   12/30/2017                     X                                                        $1,604.88
HMS                                            P.O. Box 415874                                                                           Boston                MA           02241-5874                    2/15/2018                     X                                                       $13,954.36
Home Depot                                     Dept 32-2132187281                                                                        Louisville            KY           40290-1030                    8/29/2019                     X                                                        $1,430.50
Indoor Air Professionals                       800 Commerce Pkwy                                                                         Lancaster             NY           14086-1738                    7/31/2017                     X                                                         $543.75
Indoor Air Professionals                       800 Commerce Pkwy                                                                         Lancaster             NY           14086-1738                     8/4/2017                     X                                                         $543.75
Indoor Air Professionals                       800 Commerce Pkwy                                                                         Lancaster             NY           14086-1738                   10/10/2017                     X                                                         $370.01
Industrial Power & Lighting Corp               60 Depot St.                                                                              Buffalo               NY           14206                          7/3/2019                     X                                                         $862.84
Industrial Power & Lighting Corp               60 Depot St.                                                                              Buffalo               NY           14206                         9/18/2019                     X                                                         $371.19
Industrial Power & Lighting Corp               60 Depot St.                                                                              Buffalo               NY           14206                         9/19/2019                     X                                                         $322.76
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati            OH           45264-5592                    7/31/2019                     X                                                        $5,473.34
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati            OH           45264-5592                    8/31/2019                     X                                                        $5,319.51
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati            OH           45264-5592                     9/2/2019                     X                                                         $311.10
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati            OH           45264-5592                     9/4/2019                     X                                                         $256.45
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati            OH           45264-5592                     9/6/2019                     X                                                         $338.78
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati            OH           45264-5592                     9/9/2019                     X                                                         $273.22
Integra Scripts LLC                            160 Airport Road                                                                          Lakewood              NJ           08701                         10/1/2019                     X                                                        $2,709.77
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                TX           75391-5183                     5/8/2018                     X                                                        $6,419.79
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                TX           75391-5183                    5/15/2018                     X                                                       $11,853.06
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                TX           75391-5183                    5/22/2018                     X                                                       $12,258.29
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                TX           75391-5183                    5/30/2018                     X                                                       $14,625.19
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                TX           75391-5183                     6/5/2018                     X                                                       $18,573.75
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                TX           75391-5183                    6/12/2018                     X                                                       $13,847.31
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                TX           75391-5183                    6/19/2018                     X                                                       $13,688.94
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                TX           75391-5183                    6/25/2018                     X                                                        $9,752.18
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                TX           75391-5183                     7/2/2018                     X                                                        $1,245.00
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                           South Easton          MA           02375                         6/30/2019                     X                                                        $1,783.02
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                           South Easton          MA           02375                         7/31/2019                     X                                                        $1,489.59
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                           South Easton          MA           02375                         8/31/2019                     X                                                         $823.39
Interstate Gourmet Coffee Roasters, Inc.       43 Norfolk Ave.                                                                           South Easton          MA           02375                          9/4/2019                     X                                                         $890.01
Interstate Gourmet Coffee Roasters, Inc.       43 Norfolk Ave.                                                                           South Easton          MA           02375                         9/18/2019                     X                                                         $666.20
Interstate Gourmet Coffee Roasters, Inc.       43 Norfolk Ave.                                                                           South Easton          MA           02375                         10/2/2019                     X                                                         $650.48
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                              Buffalo               NY           14212-0409                     9/6/2019                     X                                                         $939.99
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                              Buffalo               NY           14212-0409                    9/18/2019                     X                                                           $74.71
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                              Buffalo               NY           14212-0409                    9/20/2019                     X                                                         $947.03
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                              Buffalo               NY           14212-0409                    9/30/2019                     X                                                         $812.18
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York              NY           10087-7128                    5/31/2018                     X                                                        $1,810.79
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York              NY           10087-7128                    6/30/2018                     X                                                        $2,437.64
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York              NY           10087-7128                    7/31/2018                     X                                                        $2,072.11
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York              NY           10087-7128                    8/31/2018                     X                                                        $2,471.71
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York              NY           10087-7128                    9/30/2018                     X                                                        $2,332.61
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York              NY           10087-7128                   12/31/2018                     X                                                            $0.31
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                            Reading               PA           19612-3848                    6/17/2019                     X                                                         $300.15
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                            Reading               PA           19612-3848                     7/2/2019                     X                                                        $7,960.50
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                            Reading               PA           19612-3848                    7/15/2019                     X                                                         $300.15
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                            Reading               PA           19612-3848                     8/5/2019                     X                                                         $300.15
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                            Reading               PA           19612-3848                    9/10/2019                     X                                                         $656.85
J.A. Brundage                                  The Drain Doctor                                                                          Niagara Falls         NY           14305                          5/1/2019                     X                                                        $1,305.00
Jenia Wagner, MD                               65 Mount Holyoke Ct.                                                                      Getzville             NY           14068-1283                     7/1/2019                     X                                                        $1,698.83
Jenia Wagner, MD                               65 Mount Holyoke Ct.                                                                      Getzville             NY           14068-1283                     8/1/2019                     X                                                        $1,698.83
Jenia Wagner, MD                               65 Mount Holyoke Ct.                                                                      Getzville             NY           14068-1283                     9/1/2019                     X                                                        $1,698.83
Jenia Wagner, MD                               65 Mount Holyoke Ct.                                                                      Getzville             NY           14068-1283                    10/1/2019                     X                                                        $1,698.83
Jenia Wagner, MD                               65 Mount Holyoke Ct.                                                                      Getzville             NY           14068-1283                    11/1/2019                     X                                                        $1,698.83
Jenia Wagner, MD                               65 Mount Holyoke Ct.                                                                      Getzville             NY           14068-1283                    12/1/2019                     X                                                        $1,698.83
Jim Rebholtz                                   195 Ehinger Dr.                                                                           West Seneca           NY           14227                        10/16/2019                     X                                                         $100.00
Kaleida Health                                 726 Exchange Street                                                                       Buffalo               NY           14210                         7/25/2018                     X                                                            $3.69
Kaleida Health                                 726 Exchange Street                                                                       Buffalo               NY           14210                         9/30/2018                     X                                                        $9,006.21
Kaleida Health                                 726 Exchange Street                                                                       Buffalo               NY           14210                        10/31/2018                     X                                                        $7,790.25
Kaleida Health                                 726 Exchange Street                                                                       Buffalo               NY           14210                        11/30/2018                     X                                                        $7,066.61
Kaleida Health                                 726 Exchange Street                                                                       Buffalo               NY           14210                        12/31/2018                     X                                                        $5,040.99
Kaleida Health                                 726 Exchange Street                                                                       Buffalo               NY           14210                         1/31/2019                     X                                                        $6,640.09
Kaleida Health                                 726 Exchange Street                                                                       Buffalo               NY           14210                         2/11/2019                     X                                                         $508.16




                                                                                                                     7 of 15
                                                                       Case 8-19-76260-ast       Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                          Case No. 19-76267
                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                               Creditor Name                             Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Kaleida Health                                 726 Exchange Street                                                                  Buffalo               NY           14210                          3/2/2019                     X                                                         $379.49
Kaleida Health                                 726 Exchange Street                                                                  Buffalo               NY           14210                         3/30/2019                     X                                                        $4,878.77
Kaleida Health                                 726 Exchange Street                                                                  Buffalo               NY           14210                         5/31/2019                     X                                                        $4,976.70
Kaleida Health                                 726 Exchange Street                                                                  Buffalo               NY           14210                         6/30/2019                     X                                                        $6,930.16
Kaleida Health                                 726 Exchange Street                                                                  Buffalo               NY           14210                         7/31/2019                     X                                                        $3,940.76
Kalieda Health Deaconess Ctr.                  attn: Mary Walls                                                                     Buffalo               NY           14208                         8/31/2019                     X                                                        $7,824.82
Kalos Health                                   4675 Sunset Dr.                                                                      Lockport              NY           14094                         1/19/2018                     X                                                        $6,822.30
Kalos Health                                   4675 Sunset Dr.                                                                      Lockport              NY           14094                         4/17/2018                     X                                                        $8,225.72
Kalos Health                                   4675 Sunset Dr.                                                                      Lockport              NY           14094                          1/8/2019                     X                                                        $1,195.64
Kalos Health                                   4675 Sunset Dr.                                                                      Lockport              NY           14094                         1/18/2019                     X                                                        $2,239.38
KCI                                            P.O. Box 301557                                                                      Dallas                TX           75303-1557                   11/28/2018                     X                                                         $541.58
KCI                                            P.O. Box 301557                                                                      Dallas                TX           75303-1557                    12/4/2018                     X                                                         $618.79
KCI                                            P.O. Box 301557                                                                      Dallas                TX           75303-1557                   12/26/2018                     X                                                           $91.35
Kimball Midwest                                Dept. L-2780                                                                         Columbus              OH           43260-2780                    5/25/2016                     X                                                         $200.46
Krystal Klear Water Centers of Buffalo         8828 Main St.                                                                        Williamsville         NY           14221                          5/1/2019                     X                                                        $1,663.88
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                       Cheektowaga           NY           14227                         3/31/2019                     X                                                        $5,172.66
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                       Cheektowaga           NY           14227                         4/30/2019                     X                                                        $5,318.85
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                       Cheektowaga           NY           14227                         5/31/2019                     X                                                        $4,374.58
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                       Cheektowaga           NY           14227                         6/30/2019                     X                                                        $4,521.68
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                       Cheektowaga           NY           14227                         7/31/2019                     X                                                        $5,041.17
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                       Cheektowaga           NY           14227                         8/31/2019                     X                                                        $4,239.13
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                       Cheektowaga           NY           14227                          9/3/2019                     X                                                         $375.77
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                       Cheektowaga           NY           14227                          9/4/2019                     X                                                           $68.10
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                       Cheektowaga           NY           14227                          9/6/2019                     X                                                         $528.44
Lockmaster                                     2936 Southwestern Blvd                                                               Orchard Park          NY           14127                         2/22/2019                     X                                                         $282.75
Lockmaster                                     2936 Southwestern Blvd                                                               Orchard Park          NY           14127                          3/4/2019                     X                                                         $314.56
Lynn Silliman                                  315 Windser Lane                                                                     East Aurora           NY           14052                          9/6/2019                     X                                                         $250.00
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                         Clarendon             NY           14429                          9/6/2018                     X                                                        $1,412.90
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                         Clarendon             NY           14429                         4/30/2019                     X                                                         $103.31
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                         Clarendon             NY           14429                         5/21/2019                     X                                                         $163.13
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                         Clarendon             NY           14429                         7/12/2019                     X                                                         $757.53
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                         Clarendon             NY           14429                         7/30/2019                     X                                                         $352.99
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                         Clarendon             NY           14429                         8/22/2019                     X                                                        $9,077.91
Martin F. Scheinman, Esq.                      322 Main Street                                                                      Port Washington       NY           11050                         12/1/2018                     X                                                        $5,500.00
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora           NY           14052                         3/30/2018                     X                                                        $3,887.81
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora           NY           14052                          5/1/2018                     X                                                        $3,045.00
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora           NY           14052                          9/1/2018                     X                                                         $978.75
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora           NY           14052                         10/1/2018                     X                                                         $978.75
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora           NY           14052                          2/1/2019                     X                                                        $5,682.19
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora           NY           14052                          3/1/2019                     X                                                        $7,286.26
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora           NY           14052                         3/29/2019                     X                                                        $7,938.75
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora           NY           14052                          4/2/2019                     X                                                         $598.13
Maxim Healthcare Services, Inc.                12558 Collections Center Dr.                                                         Chicago               IL           60693                         8/17/2019                     X                                                        $5,806.97
Maxim Healthcare Services, Inc.                12558 Collections Center Dr.                                                         Chicago               IL           60693                         8/24/2019                     X                                                        $3,063.49
Maxim Healthcare Services, Inc.                12558 Collections Center Dr.                                                         Chicago               IL           60693                          9/7/2019                     X                                                        $1,692.17
Maxim Healthcare Services, Inc.                12558 Collections Center Dr.                                                         Chicago               IL           60693                         9/10/2019                     X                                                         $700.16
Maxim Healthcare Services, Inc.                12558 Collections Center Dr.                                                         Chicago               IL           60693                         9/14/2019                     X                                                        $2,152.24
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    5/20/2018                     X                                                         $841.11
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    5/27/2018                     X                                                        $1,475.52
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                     6/3/2018                     X                                                        $3,832.81
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    6/10/2018                     X                                                        $5,115.04
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    6/17/2018                     X                                                        $2,365.39
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    6/24/2018                     X                                                        $3,535.63
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                     7/1/2018                     X                                                        $4,512.43
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                     7/8/2018                     X                                                        $2,579.92
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    7/15/2018                     X                                                        $1,409.80
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    7/22/2018                     X                                                        $2,245.61
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    7/29/2018                     X                                                        $1,864.54
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                     8/5/2018                     X                                                        $2,726.06
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    8/12/2018                     X                                                        $1,943.51
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    8/19/2018                     X                                                        $1,288.96
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                TX           75284-0292                    8/26/2018                     X                                                         $332.31




                                                                                                                8 of 15
                                                                       Case 8-19-76260-ast       Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                          Case No. 19-76267
                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                                Creditor Name                            Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Medical Staffing Network                        P.O. Box 840292                                                                     Dallas                TX           75284-0292                     9/2/2018                     X                                                         $624.34
Medical Staffing Network                        P.O. Box 840292                                                                     Dallas                TX           75284-0292                     9/9/2018                     X                                                         $614.27
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                    9/28/2018                     X                                                        $3,263.57
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                     2/5/2019                     X                                                         $164.75
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                    2/15/2019                     X                                                         $105.04
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                    3/21/2019                     X                                                         $118.52
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                    4/16/2019                     X                                                         $164.78
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                    4/23/2019                     X                                                         $108.11
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                     5/1/2019                     X                                                         $203.32
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                     5/7/2019                     X                                                         $299.89
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                    5/25/2019                     X                                                         $319.33
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                     6/4/2019                     X                                                           $87.66
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                     6/6/2019                     X                                                         $538.40
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                     7/9/2019                     X                                                         $241.79
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                    8/27/2019                     X                                                         $874.91
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                    8/28/2019                     X                                                       $11,700.00
Medline Industries, Inc.*                       P.O. Box 382075                                                                     Pittsburgh            PA           15251-8075                    8/31/2019                     X                                                         $368.97
Mercy Hospital                                  565 Abbott Rd.                                                                      Buffalo               NY           14220                         3/28/2018                     X                                                           $85.58
Mercy Hospital                                  565 Abbott Rd.                                                                      Buffalo               NY           14220                         6/22/2018                     X                                                         $247.71
Michael Dennehy                                 42 Mill St.                                                                         Springville           NY           14141                          9/6/2019                     X                                                           $80.00
Michael J. Merletti DPM                         282 Ransom Rd.                                                                      Grand Island          NY           14072                        12/31/2017                     X                                                        $1,624.70
Michael J. Merletti DPM                         282 Ransom Rd.                                                                      Grand Island          NY           14072                         8/31/2018                     X                                                        $1,235.40
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         6/30/2019                     X                                                        $1,678.05
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         7/31/2019                     X                                                        $1,683.19
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         8/31/2019                     X                                                        $1,837.75
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                          9/3/2019                     X                                                           $96.75
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                          9/5/2019                     X                                                           $97.03
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                          9/6/2019                     X                                                           $52.86
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                          9/7/2019                     X                                                         $107.55
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                          9/9/2019                     X                                                           $75.06
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         9/10/2019                     X                                                           $76.99
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         9/23/2019                     X                                                         $110.98
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         9/24/2019                     X                                                         $145.37
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         9/26/2019                     X                                                           $65.00
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         9/27/2019                     X                                                         $110.90
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         9/28/2019                     X                                                           $71.98
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         9/30/2019                     X                                                           $57.78
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         10/1/2019                     X                                                         $123.60
Midstate Bakery Distributors, Inc.              P.O. Box 23374                                                                      Rochester             NY           14692                         10/3/2019                     X                                                           $98.11
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                         5/20/2019                     X                                                        $2,187.05
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                         5/28/2019                     X                                                         $454.85
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                          6/6/2019                     X                                                         $545.13
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                         6/12/2019                     X                                                         $675.96
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                         6/17/2019                     X                                                         $634.91
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                         6/25/2019                     X                                                         $781.28
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                         6/28/2019                     X                                                         $287.97
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                          7/5/2019                     X                                                        $1,725.57
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                         7/10/2019                     X                                                        $2,031.82
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                         7/18/2019                     X                                                         $573.19
MLP Plumbing & Mechanical, Inc.                 3198 Union Rd., Suite #300                                                          Cheektowaga           NY           14227                         9/26/2019                     X                                                         $287.97
Mobile Mini                                     P.O. Box 650882                                                                     Dallas                TX           75265-0882                    7/23/2019                     X                                                         $168.60
Mobile Mini                                     P.O. Box 650882                                                                     Dallas                TX           75265-0882                    8/20/2019                     X                                                         $168.60
Mobile Mini                                     P.O. Box 650882                                                                     Dallas                TX           75265-0882                    9/17/2019                     X                                                         $168.60
Modern Corporation                              P.O. Box 209                                                                        Model City            NY           14107                          7/1/2019                     X                                                        $2,632.94
Modern Corporation                              P.O. Box 209                                                                        Model City            NY           14107                          8/1/2019                     X                                                        $2,791.97
Naness, Chaiet & Naness, LLC                    375 North Broadway, Suite 202                                                       Jericho               NY           11753                          5/1/2018                     X                                                         $348.00
Naness, Chaiet & Naness, LLC                    375 North Broadway, Suite 202                                                       Jericho               NY           11753                          1/2/2019                     X                                                         $300.00
Naness, Chaiet & Naness, LLC                    375 North Broadway, Suite 202                                                       Jericho               NY           11753                          2/1/2019                     X                                                         $880.00
Naness, Chaiet & Naness, LLC                    375 North Broadway, Suite 202                                                       Jericho               NY           11753                          5/1/2019                     X                                                         $200.00
Naness, Chaiet & Naness, LLC                    375 North Broadway, Suite 202                                                       Jericho               NY           11753                          6/3/2019                     X                                                         $337.50
National Care Systems, LLC                      14C 53rd Street                                                                     Brooklyn              NY           11232                          7/1/2018                     X                                                        $1,305.00
National Datacare Corporation                   Processing Center                                                                   Chantilly             VA           20153-2430                     6/7/2019                     X                                                           $52.41




                                                                                                                9 of 15
                                                                     Case 8-19-76260-ast         Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                          Case No. 19-76267
                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                              Creditor Name                            Address1                                    Address2                  City              State        Zip     Country         Claim                                                                                Total Claim
National Fuel                                 P.O. Box 371835                                                                       Pittsburgh            PA           15250-7835                    8/19/2019                     X                                                             $3,101.56
National Fuel                                 P.O. Box 371835                                                                       Pittsburgh            PA           15250-7835                    9/17/2019                     X                                                             $3,405.17
NCS Healthcare/Omnicare Pharmacy              Dept. 781668                                                                          Detroit               MI           48278-1668                    3/31/2016                     X                                                              $284.72
NCS Healthcare/Omnicare Pharmacy              Dept. 781668                                                                          Detroit               MI           48278-1668                    4/30/2016                     X                                                              $999.50
Niceforo And Braun DDS, PC                    285 Main Street                                                                       East Aurora           NY           14052                          7/1/2019                     X                                                             $3,700.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                       East Aurora           NY           14052                          8/1/2019                     X                                                             $3,700.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                       East Aurora           NY           14052                          9/1/2019                     X                                                             $1,233.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                       East Aurora           NY           14052                         10/1/2019                     X                                                             $3,700.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                       East Aurora           NY           14052                         11/1/2019                     X                                                             $3,700.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                       East Aurora           NY           14052                         12/1/2019                     X                                                             $3,700.00
Nina Benz                                     332 West Main St.                                                                     Sprinville            NY           14141                        10/22/2019                     X                                                                $65.00
Northtowns Cardiology PLLC                    5530 Sheridan Dr., Suite 2                                                            Williamsville         NY           14221-3730                    9/10/2018                     X                                                              $219.02
NYS Child Support Processing Center           P.O. Box 15363                                                                        Albany                NY           12212-5363                    10/5/2019                     X                                                              $727.64
NYSEG                                         P.O. Box 847812                                                                       Boston                MA           02284-7812                    8/12/2019                     X                                                             $6,517.89
NYSEG                                         P.O. Box 847812                                                                       Boston                MA           02284-7812                    8/14/2019                     X                                                             $5,349.17
NYSEG                                         P.O. Box 847812                                                                       Boston                MA           02284-7812                    8/16/2019                     X                                                             $3,926.38
NYSHFA - District 10                          P.O. Box 1875                                                                         Williamsville         NY           14231-1875                     2/1/2018                     X                                                             $2,240.00
NYSHFA - District 10                          P.O. Box 1875                                                                         Williamsville         NY           14231-1875                     1/2/2019                     X                                                             $2,240.00
O'Connor Mechanical Corp.                     203 Fisher Rd.                                                                        Lackawanna            NY           14218                        12/28/2018                     X                                                             $3,804.03
O'Connor Mechanical Corp.                     203 Fisher Rd.                                                                        Lackawanna            NY           14218                          1/4/2019                     X                                                             $1,055.52
O'Connor Mechanical Corp.                     203 Fisher Rd.                                                                        Lackawanna            NY           14218                          1/5/2019                     X                                                             $2,700.98
O'Connor Mechanical Corp.                     203 Fisher Rd.                                                                        Lackawanna            NY           14218                         1/11/2019                     X                                                             $1,452.62
Oriental Trading Company,Inc.                 P.O. Box 14502                                                                        Des Moines            IA           50306-3502                   11/22/2017                     X                                                              $831.38
Otis Elevator Company                         P.O. Box 13716                                                                        Newark                NJ           07188-0716                    2/28/2019                     X                                                              $891.73
Otis Elevator Company                         P.O. Box 13716                                                                        Newark                NJ           07188-0716                    6/10/2019                     X                                                              $573.11
Otis Elevator Company                         P.O. Box 13716                                                                        Newark                NJ           07188-0716                    9/20/2019                     X                                                             $4,704.79
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                         8/19/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                         8/26/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                          9/2/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                          9/9/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                         9/16/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                         9/23/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                         9/30/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                         10/7/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                        10/14/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                        10/21/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                        10/28/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                         11/4/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                        11/11/2019                     X                                                            $16,878.27
Paterson Healthcare Interior Design           1167 East 26th St.                                                                    Brooklyn              NY           11210                        11/18/2019                     X                                                            $16,878.25
PATIENT 294                                   Brown Chiari LLP (Theresa Walsh)                              2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5750                                  Brown Chiari LLP (Theresa Walsh)                              2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5751                                  Brown Chiari LLP (Michele Braun)                              2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5754                                  Brown Chiari LLP (Nicole Marques)                             2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5755                                  LoTempio P.C. Law Group (Brian Knauth)                        2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5756                                  Brown Chiari LLP (Theresa Walsh)                              2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5757                                  Brown Chiari LLP (Colleen Fahey)                              2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5759                                  Shaw & Shaw P.C. (Leonard Zaccagnino)                         2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5761                                  Brown Chiari LLP (Angelo S. Gambino)                          2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5766                                  Brown Chiari LLP (Michael Drumm)                              2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5767                                  Brown Chiari LLP (David Olson)                                2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5768                                  Brown Chiari LLP (Michael Scinta)                             2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5773                                  Ramos & Ramos (Dean Smith)                                    2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5778                                  Brown Chiari LLP (Eleanor Bliss Ferry)                        2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5779                                  Brown Chiari LLP (Theresa Walsh)                              2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5782                                  Brown Chiari LLP (Tim Hudson)                                 2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5784                                  Brown Chiari LLP (Michael Scinta)                             2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5788                                  Brown Chiari LLP (Michele Braun)                              2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5789                                  Brown Chiari LLP (Nicole Marques)                             2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5797                                  Brown Chiari LLP (Theresa Walsh)                              2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
PATIENT 5798                                  Brown Chiari LLP (Nicole T.C. Marques)                        2470 Walden Ave.        Buffalo               NY           14225                                          X            X             X                                    Unknown
Patricia Ferraro                              1137 Borden Rd.                                                                       Depew                 NY           14043                         10/9/2019                     X                                                              $100.00




                                                                                                               10 of 15
                                                                   Case 8-19-76260-ast      Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                           In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                     Case No. 19-76267
                                                                            Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                      Claim subject to offset?
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent
                                                                                                                                                                                           Date Debt was




                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                         Incurred, Basis for
                               Creditor Name                        Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Penn Detroit Diesel-Allison                    P.O. Box 829798                                                                 Philadelphia          PA           19182-9798                    7/23/2018                     X                                                         $386.08
Penn Detroit Diesel-Allison                    P.O. Box 829798                                                                 Philadelphia          PA           19182-9798                    8/24/2018                     X                                                         $646.00
Penn Detroit Diesel-Allison                    P.O. Box 829798                                                                 Philadelphia          PA           19182-9798                    9/10/2018                     X                                                         $336.05
Penn Detroit Diesel-Allison                    P.O. Box 829798                                                                 Philadelphia          PA           19182-9798                    9/28/2018                     X                                                         $448.99
Penn Detroit Diesel-Allison                    P.O. Box 829798                                                                 Philadelphia          PA           19182-9798                    2/11/2019                     X                                                         $228.39
Penn Detroit Diesel-Allison                    P.O. Box 829798                                                                 Philadelphia          PA           19182-9798                    3/21/2019                     X                                                         $228.39
Plumb Master, Inc.                             P.O. Box 117187                                                                 Atlanta               GA           30368-7187                   12/26/2017                     X                                                         $220.81
Plumb Master, Inc.                             P.O. Box 117187                                                                 Atlanta               GA           30368-7187                   12/27/2017                     X                                                         $285.33
PointClickCare Technologies, Inc.              P.O. Box 674802                                                                 Detroit               MI           48267-4802                     3/1/2018                     X                                                        $6,193.67
PointClickCare Technologies, Inc.              P.O. Box 674802                                                                 Detroit               MI           48267-4802                     4/1/2018                     X                                                        $6,193.67
PointClickCare Technologies, Inc.              P.O. Box 674802                                                                 Detroit               MI           48267-4802                    10/1/2019                     X                                                        $5,978.64
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                          2/6/2019                     X                                                         $128.97
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         2/13/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         2/27/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         3/13/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         3/27/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         4/10/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         4/24/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                          5/1/2019                     X                                                         $188.55
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                          5/8/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         5/22/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                          6/3/2019                     X                                                           $46.71
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                          6/5/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         6/19/2019                     X                                                         $113.07
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                          7/3/2019                     X                                                           $90.86
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         7/17/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         7/31/2019                     X                                                           $47.14
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         8/14/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         8/28/2019                     X                                                           $44.15
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                          9/3/2019                     X                                                           $46.71
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         9/11/2019                     X                                                           $45.24
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                  Cheektowaga           NY           14225                         9/25/2019                     X                                                           $45.24
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         1/31/2017                     X                                                        $3,940.13
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         2/28/2017                     X                                                        $5,366.66
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         3/31/2017                     X                                                        $5,741.61
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         4/30/2017                     X                                                        $3,291.80
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         5/31/2017                     X                                                        $3,553.85
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         6/30/2017                     X                                                        $1,869.95
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         7/31/2017                     X                                                        $1,942.83
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         8/31/2017                     X                                                        $3,221.54
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         9/30/2017                     X                                                        $4,359.86
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                        10/31/2017                     X                                                        $2,915.65
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                        11/30/2017                     X                                                        $4,845.41
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                        12/31/2017                     X                                                        $4,551.67
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         1/31/2018                     X                                                        $3,921.54
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         2/28/2018                     X                                                        $7,298.57
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         3/31/2018                     X                                                        $5,906.57
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         4/30/2018                     X                                                        $5,592.77
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         5/31/2018                     X                                                        $7,040.18
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         7/12/2018                     X                                                        $3,199.71
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         7/17/2018                     X                                                           $40.22
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                          8/2/2018                     X                                                         $161.68
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                          8/9/2018                     X                                                        $5,326.15
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         8/31/2018                     X                                                        $3,706.13
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         9/30/2018                     X                                                        $2,107.12
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                        10/31/2018                     X                                                        $4,550.93
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                        11/30/2018                     X                                                        $3,541.72
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                        12/31/2018                     X                                                        $4,475.84
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         1/31/2019                     X                                                        $2,246.78
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         2/28/2019                     X                                                        $3,858.68
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         3/31/2019                     X                                                        $3,932.28
Preventive Diagnostics, Inc.                   12 Spencer Street                                                               Brooklyn              NY           11205                         4/30/2019                     X                                                        $3,180.86




                                                                                                          11 of 15
                                                                     Case 8-19-76260-ast       Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                              In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                        Case No. 19-76267
                                                                               Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent
                                                                                                                                                                                              Date Debt was




                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                            Incurred, Basis for
                              Creditor Name                            Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn              NY           11205                         5/31/2019                     X                                                        $2,008.74
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn              NY           11205                         6/30/2019                     X                                                        $4,628.09
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn              NY           11205                         7/31/2019                     X                                                        $2,574.82
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn              NY           11205                         8/31/2019                     X                                                        $8,597.59
PRO2 LLC Professional Oxygen                  3586 California Road                                                                Orchard Park          NY           14127                          6/4/2018                     X                                                         $229.00
Purchase Power                                P.O. Box 371874                                                                     Pittsburgh            PA           15250-7874                    9/10/2019                     X                                                         $660.32
Reboy Supply Inc.                             1280 Maple Rd.                                                                      Elma                  NY           14059                         5/31/2019                     X                                                         $238.42
Reboy Supply Inc.                             1280 Maple Rd.                                                                      Elma                  NY           14059                         6/30/2019                     X                                                         $345.17
Reboy Supply Inc.                             1280 Maple Rd.                                                                      Elma                  NY           14059                         7/31/2019                     X                                                         $390.65
Reboy Supply Inc.                             1280 Maple Rd.                                                                      Elma                  NY           14059                         8/12/2019                     X                                                           $46.63
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman               NY           10982                          3/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman               NY           10982                          4/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman               NY           10982                          5/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman               NY           10982                          6/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman               NY           10982                          7/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman               NY           10982                          8/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman               NY           10982                          9/1/2019                     X                                                           $19.67
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman               NY           10982                         10/1/2019                     X                                                           $59.00
Robert Gannon                                 54 Cunard Rd.                                                                       Buffalo               NY           14216                          3/8/2018                     X                                                        $1,100.00
Roswell Park Cancer Institute                 Dept. 821 P.O. Box 8000                                                             Buffalo               NY           14267                         4/17/2017                     X                                                        $1,277.42
Roswell Park Cancer Institute                 Dept. 821 P.O. Box 8000                                                             Buffalo               NY           14267                         6/29/2017                     X                                                           $40.59
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                        12/18/2017                     X                                                        $1,987.85
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         1/22/2018                     X                                                         $243.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         2/21/2018                     X                                                        $2,291.14
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         3/21/2018                     X                                                        $5,095.25
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         4/16/2018                     X                                                         $372.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         5/11/2018                     X                                                        $1,357.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         6/25/2018                     X                                                         $110.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         7/18/2018                     X                                                         $443.65
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         7/23/2018                     X                                                         $667.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         7/31/2018                     X                                                      -$39,887.11
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         8/20/2018                     X                                                           $32.30
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         9/14/2018                     X                                                         $145.02
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                        10/16/2018                     X                                                         $120.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                        10/18/2018                     X                                                         $120.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                        11/16/2018                     X                                                         $159.33
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                        11/20/2018                     X                                                         $185.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                        12/14/2018                     X                                                         $260.25
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         1/18/2019                     X                                                        $2,472.15
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         1/23/2019                     X                                                         $240.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         2/15/2019                     X                                                       -$3,327.43
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         2/20/2019                     X                                                         $138.40
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         4/16/2019                     X                                                         $328.10
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         5/21/2019                     X                                                         $100.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         6/14/2019                     X                                                        $1,076.57
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         7/19/2019                     X                                                        $2,477.63
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York              NY           10022                         8/19/2019                     X                                                        $2,392.40
Sherwin Williams                              164 Main St.                                                                        East Aurora           NY           14052                         9/13/2019                     X                                                           $12.55
Sherwin Williams                              164 Main St.                                                                        East Aurora           NY           14052                         9/14/2019                     X                                                           $57.66
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         9/30/2017                     X                                                        $3,576.26
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                        10/31/2017                     X                                                        $3,648.04
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                        11/30/2017                     X                                                        $4,740.98
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                        12/31/2017                     X                                                        $3,866.63
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         1/31/2018                     X                                                        $3,939.49
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         2/28/2018                     X                                                        $4,015.61
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         3/31/2018                     X                                                        $4,963.91
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         4/30/2018                     X                                                        $4,353.83
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         5/31/2018                     X                                                        $4,353.83
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         6/30/2018                     X                                                        $4,791.00
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         7/31/2018                     X                                                        $3,625.20
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         8/31/2018                     X                                                        $4,719.23
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn              NY           11219                         9/30/2018                     X                                                        $4,428.32




                                                                                                             12 of 15
                                                                        Case 8-19-76260-ast       Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                 In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                           Case No. 19-76267
                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                                Creditor Name                             Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
SolaMed 02, LLC                                 5308-13th Ave.                                                                       Brooklyn              NY           11219                        10/31/2018                     X                                                        $4,355.46
SolaMed 02, LLC                                 5308-13th Ave.                                                                       Brooklyn              NY           11219                        11/30/2018                     X                                                        $4,522.39
SolaMed 02, LLC                                 5308-13th Ave.                                                                       Brooklyn              NY           11219                        12/31/2018                     X                                                        $3,793.76
SolaMed 02, LLC                                 5308-13th Ave.                                                                       Brooklyn              NY           11219                         1/31/2019                     X                                                        $4,596.34
SolaMed 02, LLC                                 5308-13th Ave.                                                                       Brooklyn              NY           11219                         2/28/2019                     X                                                        $5,324.96
Spectocor LLC                                   P.O. Box 674203                                                                      Dallas                TX           75267                          1/4/2016                     X                                                          $693.22
Spectrum                                        P.O. Box 70872                                                                       Charlotte             NC           28272                         8/30/2019                     X                                                          $465.50
Springville Pharmacy Infusion                   15723 Collections Center Dr.                                                         Chicago               IL           60693-0157                   12/31/2016                     X                                                        $4,860.00
Springville Pharmacy Infusion                   15723 Collections Center Dr.                                                         Chicago               IL           60693-0157                   10/26/2017                     X                                                        $2,520.00
Springville Pharmacy Infusion                   15723 Collections Center Dr.                                                         Chicago               IL           60693-0157                   11/21/2017                     X                                                          $630.00
Springville Pharmacy Infusion                   15723 Collections Center Dr.                                                         Chicago               IL           60693-0157                   11/28/2017                     X                                                          $630.00
Springville Pharmacy Infusion                   15723 Collections Center Dr.                                                         Chicago               IL           60693-0157                    12/5/2017                     X                                                          $630.00
Springville Pharmacy Infusion                   15723 Collections Center Dr.                                                         Chicago               IL           60693-0157                   11/30/2018                     X                                                          $450.00
Springville Pharmacy Infusion                   15723 Collections Center Dr.                                                         Chicago               IL           60693-0157                    12/5/2018                     X                                                          $630.00
Springville Pharmacy Infusion                   15723 Collections Center Dr.                                                         Chicago               IL           60693-0157                    12/7/2018                     X                                                          $450.00
Superior Plumbing                               168 Cemetary Road                                                                    Lancaster             NY           14086                          2/1/2019                     X                                                        $2,800.00
Superior Plumbing                               168 Cemetary Road                                                                    Lancaster             NY           14086                          5/1/2019                     X                                                        $1,647.56
Superior Plumbing                               168 Cemetary Road                                                                    Lancaster             NY           14086                          5/3/2019                     X                                                          $783.00
Surgical Consulting, PLLC                       515 Abbott Rd.,Suite 101                                                             Buffalo               NY           14220-1700                   11/18/2016                     X                                                          $179.87
Surgical Consulting, PLLC                       515 Abbott Rd.,Suite 101                                                             Buffalo               NY           14220-1700                    6/21/2018                     X                                                          $131.41
Sysco Frozen Foods                              24500 Northwest Fwy.                                                                 Cypress               TX           77429                         9/12/2019                     X                                                       $11,940.16
Sysco Frozen Foods                              24500 Northwest Fwy.                                                                 Cypress               TX           77429                         9/13/2019                     X                                                           $26.69
Sysco Frozen Foods                              24500 Northwest Fwy.                                                                 Cypress               TX           77429                         9/17/2019                     X                                                          -$10.00
Sysco Frozen Foods                              24500 Northwest Fwy.                                                                 Cypress               TX           77429                         9/19/2019                     X                                                       $13,294.25
Sysco Frozen Foods                              24500 Northwest Fwy.                                                                 Cypress               TX           77429                         9/21/2019                     X                                                         -$304.85
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                    7/25/2019                     X                                                        $8,197.28
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                     8/1/2019                     X                                                       $10,106.56
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                     8/2/2019                     X                                                          $253.10
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                     8/3/2019                     X                                                          -$25.34
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                     8/7/2019                     X                                                          $228.35
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                     8/8/2019                     X                                                       $11,231.81
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                     8/9/2019                     X                                                           $60.36
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                    8/15/2019                     X                                                       $11,494.66
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                    8/17/2019                     X                                                           $82.45
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                    8/21/2019                     X                                                          $121.80
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                    8/22/2019                     X                                                       $10,422.21
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                    8/29/2019                     X                                                       $10,910.27
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                     9/4/2019                     X                                                          -$49.56
Sysco Frozen Foods                              800 Allen Street                                                                     Jamestown             NY           14702-0160                     9/5/2019                     X                                                       $10,227.87
Thermo Mechanical                               P.O. Box 886                                                                         Tonawanda             NY           14151-0886                     3/7/2017                     X                                                        $2,120.63
Thomson Reuters-West                            Payment Center                                                                       Carol Stream          IL           60197-6292                     9/4/2017                     X                                                           $98.62
Thomson Reuters-West                            Payment Center                                                                       Carol Stream          IL           60197-6292                     4/4/2018                     X                                                          $454.68
Thomson Reuters-West                            Payment Center                                                                       Carol Stream          IL           60197-6292                     4/4/2019                     X                                                          $467.53
Time Warner                                     P.O. Box 70872                                                                       Charlotte             NC           28272-0872                     9/2/2019                     X                                                          $118.41
Tops Markets                                    6592 Paysphere Circle                                                                Chicago               IL           60674                         8/31/2019                     X                                                        $1,506.73
Tops Markets                                    6592 Paysphere Circle                                                                Chicago               IL           60674                         9/30/2019                     X                                                          $567.65
Trinity Medical WNY, PC                         P.O. Box 603                                                                         Buffalo               NY           14240                         4/25/2018                     X                                                           $19.03
Trinity Medical WNY, PC                         P.O. Box 603                                                                         Buffalo               NY           14240                         7/19/2018                     X                                                           $16.39
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                          7/9/2018                     X                                                        $4,564.25
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         7/13/2018                     X                                                       $12,011.38
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         7/19/2018                     X                                                       $14,704.49
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         7/27/2018                     X                                                       $14,415.24
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                          8/3/2018                     X                                                       $16,185.13
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                          8/9/2018                     X                                                       $20,471.25
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         8/15/2018                     X                                                       $12,798.75
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         8/17/2018                     X                                                          $889.50
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         8/21/2018                     X                                                       $16,426.49
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         8/31/2018                     X                                                       $15,551.13
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                          9/7/2018                     X                                                       $15,927.11
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         9/12/2018                     X                                                       $16,226.74
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         9/20/2018                     X                                                       $18,042.13
Trustaff Travel Nurses, LLC                     P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         10/2/2018                     X                                                       $13,101.25




                                                                                                                13 of 15
                                                                         Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                   In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                             Case No. 19-76267
                                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                   Date Debt was




                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                 Incurred, Basis for
                                  Creditor Name                            Address1                                   Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         10/4/2018                     X                                                       $16,914.12
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        10/11/2018                     X                                                       $19,457.99
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        10/18/2018                     X                                                       $17,995.13
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        10/23/2018                     X                                                       $18,295.76
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        10/31/2018                     X                                                       $14,946.01
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         11/1/2018                     X                                                        $1,057.50
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         11/6/2018                     X                                                         $658.00
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                         11/8/2018                     X                                                        $9,905.25
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        11/14/2018                     X                                                       $11,838.13
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        11/23/2018                     X                                                       $12,449.13
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        11/26/2018                     X                                                         $282.00
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        11/29/2018                     X                                                         $423.00
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        11/30/2018                     X                                                        $6,597.62
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        12/10/2018                     X                                                        $4,006.75
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        12/13/2018                     X                                                       $10,522.12
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        12/14/2018                     X                                                        $2,585.00
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        12/20/2018                     X                                                        $1,668.50
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                        12/24/2018                     X                                                        $4,253.50
Trustaff Travel Nurses, LLC                       P.O. Box 63-8231                                                                     Cincinnati            OH           45263                          1/2/2019                     X                                                        $2,808.25
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                          8/1/2018                     X                                                        $1,392.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                          8/8/2018                     X                                                        $1,972.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                         8/15/2018                     X                                                        $1,943.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                         8/22/2018                     X                                                        $1,856.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                         8/29/2018                     X                                                        $2,291.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                          9/5/2018                     X                                                        $2,088.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                         9/12/2018                     X                                                        $2,030.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                         9/19/2018                     X                                                        $2,001.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                         9/26/2018                     X                                                        $1,566.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                         10/3/2018                     X                                                        $1,798.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                        10/31/2018                     X                                                        $1,914.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                         11/7/2018                     X                                                        $2,407.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                        11/14/2018                     X                                                        $2,450.50
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                        11/21/2018                     X                                                        $1,102.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                         12/5/2018                     X                                                        $1,421.00
Trusted Nurse Staffing, LLC                       Buffalo Station                                                                      Buffalo               NY           14240                        12/12/2018                     X                                                        $1,595.00
TwinMed LLC                                       P.O. Box 847340                                                                      Los Angeles           CA           90084                         9/11/2019                     X                                                         $494.13
TwinMed LLC                                       P.O. Box 847340                                                                      Los Angeles           CA           90084                         9/18/2019                     X                                                         $567.52
TwinMed LLC                                       P.O. Box 847340                                                                      Los Angeles           CA           90084                         10/2/2019                     X                                                         $389.08
TwinMed LLC                                       P.O. Box 847340                                                                      Los Angeles           CA           90084                         10/3/2019                     X                                                         $141.12
Twomagnets, Inc                                   77 Van Ness Ave.,Ste 101 #1728                                                       San Francisco         CA           94102                          5/2/2019                     X                                                        $4,000.00
Twomagnets, Inc                                   77 Van Ness Ave.,Ste 101 #1728                                                       San Francisco         CA           94102                         5/21/2019                     X                                                        $5,306.00
Twomagnets, Inc                                   77 Van Ness Ave.,Ste 101 #1728                                                       San Francisco         CA           94102                         6/17/2019                     X                                                        $4,800.00
Twomagnets, Inc                                   77 Van Ness Ave.,Ste 101 #1728                                                       San Francisco         CA           94102                          7/1/2019                     X                                                        $6,916.00
Twomagnets, Inc                                   77 Van Ness Ave.,Ste 101 #1728                                                       San Francisco         CA           94102                         7/17/2019                     X                                                        $6,220.00
Twomagnets, Inc                                   77 Van Ness Ave.,Ste 101 #1728                                                       San Francisco         CA           94102                          8/5/2019                     X                                                        $8,300.00
Twomagnets, Inc                                   77 Van Ness Ave.,Ste 101 #1728                                                       San Francisco         CA           94102                         8/19/2019                     X                                                       $10,495.00
Twomagnets, Inc                                   77 Van Ness Ave.,Ste 101 #1728                                                       San Francisco         CA           94102                          9/4/2019                     X                                                        $8,185.00
TX Child Support SDU                              P.O. Box 659791                                                                      San Antonio           TX           78265-9791                    10/5/2019                     X                                                         $126.46
U.S. Department Of Education                      P.O. Box 790356                                                                      St. Louis             MO           63179-0356                    10/5/2019                     X                                                         $421.70
UB Neurosurgery, Inc                              737 Main St                                                                          Buffalo               NY           14203                          8/1/2017                     X                                                         $144.26
UB Neurosurgery, Inc                              P.O. Box 8000, Dept 883                                                              Buffalo               NY           14267-0002                    8/10/2017                     X                                                         $100.46
United Healthcare                                 Dept. CH 10151                                                                       Palatine              IL           60055                         3/27/2018                     X                                                        $1,370.00
United Healthcare                                 P.O. Box 713082                                                                      Cincinnati            OH           45271-3082                   12/31/2018                     X                                                        $8,349.00
United Healthcare                                 P.O. Box 713082                                                                      Cincinnati            OH           45271-3082                    1/16/2019                     X                                                         $687.00
United States Treasury                            Internal Revenue Service                                                             Kansas City           MO           64121                         10/5/2019                     X                                                         $256.52
University Orthopaedic Services                   P.O. Box 2867                                                                        Buffalo               NY           14240                         2/25/2016                     X                                                           $37.76
University Orthopaedic Services                   P.O. Box 2867                                                                        Buffalo               NY           14240                         5/19/2017                     X                                                         $190.56
University Orthopaedic Services                   P.O. Box 2867                                                                        Buffalo               NY           14240                         7/19/2018                     X                                                           $35.80
University Orthopaedic Services                   P.O. Box 2867                                                                        Buffalo               NY           14240                        10/19/2018                     X                                                           $28.95
University Orthopaedic Services                   P.O. Box 2867                                                                        Buffalo               NY           14240                         5/15/2019                     X                                                         $161.27
University Orthopaedic Services                   P.O. Box 2867                                                                        Buffalo               NY           14240                         6/12/2019                     X                                                           $40.48
Village Of East Aurora                            571 Main Street                                                                      East Aurora           NY           14052                         9/19/2019                     X                                                       $12,145.97




                                                                                                                  14 of 15
                                                                   Case 8-19-76260-ast      Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                           In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                     Case No. 19-76267
                                                                            Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                      Claim subject to offset?
                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                               Contingent
                                                                                                                                                                                           Date Debt was




                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                         Incurred, Basis for
                              Creditor Name                         Address1                                  Address2                  City              State        Zip     Country         Claim                                                                             Total Claim
Water's Edge Aquarium Service, Inc.           1204 Maple Rd.                                                                   Williamsville         NY           14221                         6/21/2019                     X                                                           $92.44
Water's Edge Aquarium Service, Inc.           1204 Maple Rd.                                                                   Williamsville         NY           14221                         6/25/2019                     X                                                           $43.50
Water's Edge Aquarium Service, Inc.           1204 Maple Rd.                                                                   Williamsville         NY           14221                         7/25/2019                     X                                                           $92.44
Water's Edge Aquarium Service, Inc.           1204 Maple Rd.                                                                   Williamsville         NY           14221                         8/21/2019                     X                                                           $92.44
Water's Edge Aquarium Service, Inc.           1204 Maple Rd.                                                                   Williamsville         NY           14221                         9/12/2019                     X                                                           $92.44
Wellcare                                      P.O. Box 8500-7296                                                               Philadelphia          NY           19178-7296                    8/27/2019                     X                                                          $846.41
William's Florist                             1425 Union Rd.                                                                   West Seneca           NY           14224                         7/18/2018                     X                                                           $79.93
William's Florist                             1425 Union Rd.                                                                   West Seneca           NY           14224                         7/30/2018                     X                                                          $514.93
William's Florist                             1425 Union Rd.                                                                   West Seneca           NY           14224                         8/22/2018                     X                                                           $79.93
William's Florist                             1425 Union Rd.                                                                   West Seneca           NY           14224                          9/4/2018                     X                                                           $91.84
William's Florist                             1425 Union Rd.                                                                   West Seneca           NY           14224                         9/11/2018                     X                                                           $79.93
William's Florist                             1425 Union Rd.                                                                   West Seneca           NY           14224                         9/24/2018                     X                                                           $94.01
Windsong Radiology Group                      55 Spindrift Dr.                                                                 Williamsville         NY           14221                         8/21/2017                     X                                                        $2,951.62
Wyoming County Sheriff's Office               151 N Main St                                                                    Warsaw                NY           14569                         10/5/2019                     X                                                          $136.06
Zoll Services, LLC                            121 Gamma Dr                                                                     Pittsburgh            PA           15328                          5/1/2019                     X                                                        $1,125.00
                                                                                                                                                                                                                                               Total:                              $2,664,299.97




                                                                                                          15 of 15
                     Case 8-19-76260-ast                         Doc 155   Filed 10/16/19         Entered 10/16/19 09:25:42


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76267
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any
                   government contract


 2.2.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                                          Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                                    In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                                              Case No. 19-76267
                                                                                                            Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                                           Description of Contract or Lease and   Date of Contract or
              Counterparty Name                            Address1                                     Address2                                   Address3                     City        State     Zip      Country         Nature of Debtor's Interest        Lease
2178 N FIFTH STREET LLC                    ATTN: GENERAL COUNSEL                       6380 WILSHIRE BOULEVARD                        SUITE 800                          LOS ANGELES        CA    90048                  REGULATORY AGREEMENT -                                 6/1/11
                                                                                                                                                                                                                         MULTIFAMILY HOUSING PROJECTS
2178 N FIFTH STREET LLC                    ATTN: GENERAL COUNSEL                       6380 WILSHIRE BOULEVARD                        SUITE 800                          LOS ANGELES        CA    90048                  LEAN RIDER TO REGULATORY
                                                                                                                                                                                                                         AGREEMENT FOR MULTIFAMILY
                                                                                                                                                                                                                         HOUSING PROJECTS
292 MAIN STREET LLC                        C/O THE ARBA GROUP, INC.                    ATTN: IRA SMEDRA                               6380 WILSHIRE BOULEVARD,           LOS ANGELES        CA    90048                  LEASE: BUILDING AND LAND                                6/7/07
                                                                                                                                      SUITE 800
ALL STATE FIRE EQUIPMENT OF WNY LLC        ATTN: GENERAL COUNSEL                       400 MINERAL SPRINGS ROAD                                                          WEST SENECA        NY    14224                  SETTLEMENT AGREEMENT                                 3/13/2019
AMERICAN HEALTH TECH INC                   ATTN: GENERAL COUNSEL                       805 SOUTH WHEATLEY STREET                      SUITE 600                          RIDGELAND          MS    39157                  SERVICE CONTRACT                                        6/1/07
BEILS INFORMATION TECHNOLOGY SYSTEMS                                                                                                                                                                                     SERVICE CONTRACT                                       4/28/19
CORPORATION                                ATTN: GENERAL COUNSEL                       1201 INDIAN CHURCH ROAD                                                           BUFFALO            NY    14224-1383
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                          FINANCE AGREEMENT (SECURED
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                  EAST AURORA        NY    14052                  LENDERS, BONDS, MORTGAGES, ETC.)                      4/1/2019
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                          SERVICE CONTRACT                                        6/1/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                  EAST AURORA        NY    14052
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                          LICENSING AGREEMENT                                    6/23/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                  EAST AURORA        NY    14052
HEALTH SYSTEM SERVICES, LTD                ATTN: ROBERT A. MINICUCCI, SR., PRESIDENT   6867 WILLIAMS ROAD                                                                NIAGARA FALLS      NY    14304                  SERVICE CONTRACT                                        4/4/16
HEWLETT PACKARD FINANCIAL SERVICES         ATTN: GENERAL COUNSEL                       200 CONNELL DRIVE                              SUITE 5000                         BERKELEY HEIGHTS   NJ    07922                  LEASE: EQUIPMENT                                     9/15/2016
HEWLETT PACKARD FINANCIAL SERVICES         ATTN: GENERAL COUNSEL                       200 CONNELL DRIVE                              SUITE 5000                         BERKELEY HEIGHTS   NJ    07922                  LEASE: EQUIPMENT                                     5/23/2016
HEWLETT PACKARD FINANCIAL SERVICES         ATTN: GENERAL COUNSEL                       200 CONNELL DRIVE                              SUITE 5000                         BERKELEY HEIGHTS   NJ    07922                  LEASE: EQUIPMENT                                     4/29/2016
HUDSON ENERGY SERVICES LLC                 ATTN: GENERAL COUNSEL                       4 EXECUTIVE BOULEVARD                          SUITE 301                          SUFFERN            NY    10901                  SUPPLY AGREEMENT                                       7/23/15
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER            NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER            NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER            NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER            NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER            NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER            NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER            NY    14680                  SERVICE CONTRACT                                        6/1/17
INTEGRA SCRIPTS LLC                        ATTN: GENERAL COUNSEL                       160 AIRPORT ROAD                                                                  LAKEWOOD           NJ    08701                  SOFTWARE LICENSING AGREEMENT                          8/7/2017
                                                                                                                                                                                                                         FINANCE AGREEMENT (SECURED
ISRAEL SHERMAN                             C/O ABSOLUT FACILITIES MANAGEMENT, LLC      255 WARNER AVENUE                                                                 ROSLYN HEIGHTS     NY    11577                  LENDERS, BONDS, MORTGAGES, ETC.)                      4/1/2019
KALEIDA HEALTH                             ATTN: LAWRENCE ZIELINSKI                    100 HIGH STREET                                                                   BUFFALO            NY    14203                  SERVICE CONTRACT                                      1/9/2009
KALEIDA HEALTH                             ATTN: CORPORATE COMPLIANCE OFFICER          100 HIGH STREET                                                                   BUFFALO            NY    14203                  SERVICE CONTRACT                                     5/15/2003
KRYSTAL KLEAR WATER CENTERS OF BUFFALO     ATTN: GENERAL COUNSEL                       8828 MAIN STREET                                                                  WILLIAMSVILLE      NY    14221                  LEASE: EQUIPMENT                         Not dated
KRYSTAL KLEAR WATER OF BUFFALO             ATTN: GENERAL COUNSEL                       8828 MAIN STREET                                                                  WILLIAMSVILLE      NY    14221                  AGREEMENT FOR RENTAL OF
                                                                                                                                                                                                                         EQUIPMENT
MEDLINE INDUSTRIES INC                     ATTN: GENERAL COUNSEL                       3 FINGER LAKES DRIVE                                                              NORTHFIELD         IL    60093                  SERVICE CONTRACT                                     8/10/2018
MODERN CORPORATION                         ATTN: GENERAL COUNSEL                       4746 MODEL CITY ROAD                                                              MODEL CITY         NY    14107                  SERVICE CONTRACT                                     1/22/2015
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK          NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK          NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK          NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK          NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK          NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK          NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                PALM CITY          FL    34990                  LICENSING AGREEMENT                                   2/1/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                PALM CITY          FL    34990                  LICENSING AGREEMENT                                  2/11/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                PALM CITY          FL    34990                  LICENSING AGREEMENT                                  2/13/16
OTIS ELEVATOR COMPANY                      ATTN: GENERAL COUNSEL                       354 SONWIL DRIVE                                                                  BUFFALO            NY    14225                  SERVICE CONTRACT                                   10/1/2012
OTIS ELEVATOR COMPANY                      ATTN: GENERAL COUNSEL                       354 SONWIL DRIVE                                                                  BUFFALO            NY    14225                  SERVICE CONTRACT                                   10/1/2012
OTIS ELEVATOR COMPANY                      ATTN: GENERAL COUNSEL                       354 SONWIL DRIVE                                                                  BUFFALO            NY    14225                  SERVICE CONTRACT                                  10/17/2013
PATIENT 100                                ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      10/27/2017
PATIENT 1028                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      9/17/2019
PATIENT 1042                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      2/16/2018
PATIENT 1049                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      8/30/2019
PATIENT 1070                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      11/1/2018
PATIENT 1099                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      5/7/2019
PATIENT 1108                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      10/7/2019
PATIENT 1129                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      7/20/2018
PATIENT 1150                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      8/23/2019
PATIENT 1159                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      12/20/2018
PATIENT 1164                               ADDRESS ON FILE                                                                                                                                                               ADMISSION AGREEMENT                      9/7/2018




                                                                                                                                    1 of 6
                                                                Case 8-19-76260-ast      Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                        In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                  Case No. 19-76267
                                                                                Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                  Description of Contract or Lease and   Date of Contract or
               Counterparty Name                     Address1               Address2                                   Address3                   City   State   Zip   Country        Nature of Debtor's Interest        Lease
PATIENT 122                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/20/2017
PATIENT 1268                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     2/4/2019
PATIENT 1298                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/18/2019
PATIENT 1346                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/20/2017
PATIENT 1359                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/30/2019
PATIENT 1379                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/22/2018
PATIENT 139                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/2/2019
PATIENT 140                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/16/2019
PATIENT 151                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/9/2019
PATIENT 152                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/9/2019
PATIENT 154                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/24/2019
PATIENT 1580                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/19/2019
PATIENT 1607                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/17/2019
PATIENT 1676                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 1748                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 1771                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/24/2018
PATIENT 192                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/17/2018
PATIENT 1974                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/5/2019
PATIENT 2003                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/19/2019
PATIENT 2004                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/23/2019
PATIENT 2045                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/27/2019
PATIENT 2060                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/12/2019
PATIENT 2077                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/20/2019
PATIENT 2094                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 2132                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/7/2018
PATIENT 2269                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 231                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/7/2019
PATIENT 2315                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/20/2019
PATIENT 2316                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/30/2019
PATIENT 2330                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/23/2018
PATIENT 2354                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/13/2019
PATIENT 2365                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/20/2019
PATIENT 2400                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/19/2019
PATIENT 274                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/25/2019
PATIENT 283                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/30/2019
PATIENT 293                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/13/2019
PATIENT 296                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/26/2019
PATIENT 338                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/11/2018
PATIENT 425                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/5/2017
PATIENT 428                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/9/2019
PATIENT 473                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     11/16/2018
PATIENT 484                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/10/2018
PATIENT 4898                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/20/2019
PATIENT 509                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/3/2019
PATIENT 517                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/21/2019
PATIENT 5203                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/23/2013
PATIENT 5204                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/22/2015
PATIENT 5205                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     11/13/2018
PATIENT 5206                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/26/2015
PATIENT 5207                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/26/2015
PATIENT 5208                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/9/2019
PATIENT 5209                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/2/2019
PATIENT 5210                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019
PATIENT 5211                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/3/2015
PATIENT 5212                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/15/2017
PATIENT 5213                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/15/2017
PATIENT 5214                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/23/2019
PATIENT 5215                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     2/24/2017
PATIENT 5216                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/4/2014
PATIENT 5217                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/16/2019
PATIENT 5218                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/25/2019
PATIENT 5219                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/20/2007
PATIENT 5220                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/15/2018
PATIENT 5221                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/9/2016
PATIENT 5222                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/19/2017
PATIENT 5223                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019
PATIENT 5224                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/6/2016
PATIENT 5225                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019




                                                                                                        2 of 6
                                                                Case 8-19-76260-ast      Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                        In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                  Case No. 19-76267
                                                                                Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                  Description of Contract or Lease and   Date of Contract or
               Counterparty Name                     Address1               Address2                                   Address3                   City   State   Zip   Country        Nature of Debtor's Interest        Lease
PATIENT 5226                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/27/2015
PATIENT 5227                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/16/2019
PATIENT 5228                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/8/2019
PATIENT 5229                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019
PATIENT 5230                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     2/19/2019
PATIENT 5231                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/1/2010
PATIENT 5232                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/11/2017
PATIENT 5233                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/1/2018
PATIENT 5234                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/12/2019
PATIENT 5235                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/4/2015
PATIENT 5236                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2019
PATIENT 5237                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/11/2019
PATIENT 5238                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/2/2019
PATIENT 5239                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/4/2017
PATIENT 5240                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 5241                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/12/2019
PATIENT 5242                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/13/2015
PATIENT 5243                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/16/2019
PATIENT 5244                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     11/15/2017
PATIENT 5245                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 5246                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 5247                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/30/2018
PATIENT 5248                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/13/2016
PATIENT 5249                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/22/2017
PATIENT 5250                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019
PATIENT 5251                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 5252                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/26/2019
PATIENT 5253                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/24/2019
PATIENT 5254                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/24/2014
PATIENT 5255                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/3/2019
PATIENT 5256                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/30/2014
PATIENT 5257                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     11/20/2017
PATIENT 5258                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/21/2018
PATIENT 5259                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/25/2018
PATIENT 5260                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/29/2018
PATIENT 5261                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2019
PATIENT 5262                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/23/2019
PATIENT 5263                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2019
PATIENT 5264                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/20/2018
PATIENT 5265                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/21/2018
PATIENT 5266                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 5267                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/22/2011
PATIENT 5268                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/3/2019
PATIENT 5269                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/23/2019
PATIENT 5270                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/27/2018
PATIENT 5271                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/31/2018
PATIENT 5272                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/27/2017
PATIENT 5273                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/11/2019
PATIENT 5274                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/6/2019
PATIENT 5275                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/4/2019
PATIENT 5276                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/4/2019
PATIENT 5277                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/12/2013
PATIENT 5278                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/8/2015
PATIENT 5279                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/21/2019
PATIENT 528                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/10/2019
PATIENT 5280                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019
PATIENT 5281                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/31/2017
PATIENT 5282                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/28/2013
PATIENT 5283                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/13/2004
PATIENT 5284                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/11/2014
PATIENT 5285                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 5286                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     2/12/2018
PATIENT 5287                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/15/2018
PATIENT 5288                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/10/2019
PATIENT 5289                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019
PATIENT 529                        ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/24/2018
PATIENT 5290                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/9/2019
PATIENT 5291                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     3/15/2019




                                                                                                        3 of 6
                                                                Case 8-19-76260-ast      Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                        In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                  Case No. 19-76267
                                                                                Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                  Description of Contract or Lease and   Date of Contract or
               Counterparty Name                     Address1               Address2                                   Address3                   City   State   Zip   Country        Nature of Debtor's Interest        Lease
PATIENT 5292                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2015
PATIENT 5293                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/6/2017
PATIENT 5294                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     11/26/2016
PATIENT 5295                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/16/2019
PATIENT 5296                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/24/2018
PATIENT 5297                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/16/2019
PATIENT 5298                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/21/2019
PATIENT 5299                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/7/2017
PATIENT 5300                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/27/2019
PATIENT 5301                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/19/2019
PATIENT 5302                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/20/2018
PATIENT 5303                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/15/2019
PATIENT 5304                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2019
PATIENT 5305                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/16/2018
PATIENT 5306                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/24/2017
PATIENT 5307                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/26/2019
PATIENT 5308                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/11/2018
PATIENT 5309                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/22/2015
PATIENT 5310                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/25/2019
PATIENT 5311                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/21/2017
PATIENT 5312                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     2/27/2019
PATIENT 5313                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/19/2016
PATIENT 5314                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/1/2019
PATIENT 5315                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/1/2019
PATIENT 5316                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/2/2019
PATIENT 5317                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/2/2019
PATIENT 5318                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/29/2019
PATIENT 5319                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/6/2019
PATIENT 5320                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     2/21/2008
PATIENT 5321                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2019
PATIENT 5322                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/27/2019
PATIENT 5323                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/19/2019
PATIENT 5324                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019
PATIENT 5325                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/26/2009
PATIENT 5326                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/7/2018
PATIENT 5327                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     11/14/2011
PATIENT 5328                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     11/14/2011
PATIENT 5329                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     3/4/2019
PATIENT 5330                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/8/2018
PATIENT 5331                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/6/2014
PATIENT 5332                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/6/2005
PATIENT 5333                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019
PATIENT 5334                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/11/2014
PATIENT 5335                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     3/15/2018
PATIENT 5336                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/27/2017
PATIENT 5337                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/27/2017
PATIENT 5338                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/1/2019
PATIENT 5339                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/8/2015
PATIENT 5340                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/9/2014
PATIENT 5341                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/13/2017
PATIENT 5342                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/29/2019
PATIENT 5343                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 5344                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/2/2016
PATIENT 5345                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/27/2019
PATIENT 5346                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/20/2019
PATIENT 5347                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/19/2016
PATIENT 5348                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/2/2019
PATIENT 5349                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/12/2018
PATIENT 5350                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2019
PATIENT 5351                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/4/2019
PATIENT 5352                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2019
PATIENT 5353                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/22/2019
PATIENT 5354                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/19/2019
PATIENT 5355                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/4/2018
PATIENT 5356                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/26/2019
PATIENT 5357                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/21/2019
PATIENT 5358                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/27/2019
PATIENT 5359                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     3/19/2019




                                                                                                        4 of 6
                                                                Case 8-19-76260-ast      Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                        In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                  Case No. 19-76267
                                                                                Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                  Description of Contract or Lease and   Date of Contract or
               Counterparty Name                     Address1               Address2                                   Address3                   City   State   Zip   Country        Nature of Debtor's Interest        Lease
PATIENT 5360                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/25/2018
PATIENT 5361                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/12/2017
PATIENT 5362                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/23/2019
PATIENT 5363                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/20/2019
PATIENT 5364                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/21/2017
PATIENT 5365                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/11/2019
PATIENT 5366                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/29/2018
PATIENT 5367                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/25/2013
PATIENT 5368                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/20/2019
PATIENT 5369                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/3/2012
PATIENT 5370                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/20/2018
PATIENT 5371                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/21/2019
PATIENT 5372                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/8/2019
PATIENT 5373                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/23/2018
PATIENT 5374                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/20/2019
PATIENT 5375                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/4/2018
PATIENT 5376                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/3/2019
PATIENT 5377                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     3/8/2018
PATIENT 5378                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/20/2019
PATIENT 5379                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/20/2019
PATIENT 5380                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/20/2019
PATIENT 5381                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/13/2019
PATIENT 5382                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/13/2019
PATIENT 5383                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/20/2018
PATIENT 5384                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/11/2017
PATIENT 5385                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/4/2018
PATIENT 5386                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/29/2013
PATIENT 5387                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     3/2/2015
PATIENT 5388                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/3/2019
PATIENT 5389                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/13/2018
PATIENT 5390                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/26/2019
PATIENT 5391                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     4/20/2019
PATIENT 5392                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/31/2018
PATIENT 5393                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/15/2011
PATIENT 5394                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/13/2018
PATIENT 5395                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     2/25/2019
PATIENT 5396                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/27/2010
PATIENT 5397                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/16/2019
PATIENT 5398                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/3/2016
PATIENT 5399                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/18/2016
PATIENT 5400                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     2/15/2016
PATIENT 5401                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/16/2019
PATIENT 5402                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/16/2019
PATIENT 5403                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/7/2019
PATIENT 5404                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/19/2019
PATIENT 5405                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/4/2019
PATIENT 5406                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/17/2019
PATIENT 5407                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/31/2018
PATIENT 5408                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/5/2016
PATIENT 5409                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/18/2019
PATIENT 5410                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/19/2014
PATIENT 5411                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/27/2019
PATIENT 5412                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2019
PATIENT 5413                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/17/2019
PATIENT 5414                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     10/18/2013
PATIENT 5415                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/24/2016
PATIENT 5416                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/25/2019
PATIENT 5417                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     8/4/2003
PATIENT 5418                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     7/31/2019
PATIENT 5419                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     12/19/2018
PATIENT 5420                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     11/16/2017
PATIENT 5421                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     1/27/2016
PATIENT 5422                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/19/2019
PATIENT 5423                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/25/2019
PATIENT 5424                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     9/25/2019
PATIENT 5425                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     5/15/2017
PATIENT 5426                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     11/24/2015
PATIENT 5427                       ADDRESS ON FILE                                                                                                                               ADMISSION AGREEMENT                     6/28/2016




                                                                                                        5 of 6
                                                                             Case 8-19-76260-ast        Doc 155      Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                       In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                                 Case No. 19-76267
                                                                                               Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                              Description of Contract or Lease and   Date of Contract or
             Counterparty Name                           Address1                           Address2                                  Address3                    City      State       Zip       Country         Nature of Debtor's Interest        Lease
PATIENT 5428                            ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      4/25/2018
PATIENT 556                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      7/5/2019
PATIENT 569                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      6/6/2019
PATIENT 571                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      10/1/2019
PATIENT 620                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      8/10/2017
PATIENT 635                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      10/9/2018
PATIENT 648                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      9/11/2018
PATIENT 653                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      9/11/2018
PATIENT 66                              ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      9/19/2019
PATIENT 667                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      6/24/2019
PATIENT 71                              ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      1/15/2019
PATIENT 725                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      9/19/2018
PATIENT 730                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      5/21/2018
PATIENT 734                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      7/12/2019
PATIENT 747                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      8/15/2017
PATIENT 819                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      4/16/2017
PATIENT 839                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      1/12/2018
PATIENT 847                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      1/23/2019
PATIENT 854                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      6/21/2017
PATIENT 862                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      6/14/2019
PATIENT 871                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      7/15/2019
PATIENT 899                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      9/27/2019
PATIENT 912                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      7/20/2018
PATIENT 928                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      5/15/2018
PATIENT 950                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      9/16/2019
PATIENT 952                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      12/11/2018
PATIENT 970                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      2/6/2019
PATIENT 991                             ADDRESS ON FILE                                                                                                                                                     ADMISSION AGREEMENT                      10/8/2019
PREVENTIVE DIAGNOSTICS INC              ATTN: GENERAL COUNSEL             544 PARK AVENUE                                                                   BROOKLYN        NY      11205                   SERVICE CONTRACT                                      7/25/12
QUEST DIAGNOSTICS OF PENNSYLVANIA INC   ATTN: OPERATIONS LEADER           875 GREENTREE ROAD                             FOUR PARKWAY CENTER                PITTSBURGH      PA      15220                   SERVICE CONTRACT                                    1/1/2003
THE PARK ASSOCIATES INC                 ATTN: GENERAL COUNSEL             1181 QUAKER ROAD                                                                  EAST AURORA     NY      14052                   LICENSING AGREEMENT                                   6/23/07
TIME WARNER CABLE ENTERPRISES LLC       ATTN: GENERAL COUNSEL             2620 WEST HENRIETTA ROAD                                                          ROCHESTER       NY      14623                   AMENDMENT FOR PROVISION OF
                                                                                                                                                                                                            DIGITAL TERMINAL ADAPTERS
TIME WARNER CABLE ENTERPRISES LLC       ATTN: GENERAL COUNSEL             2620 WEST HENRIETTA ROAD                                                          ROCHESTER       NY      14623                   SERVICE AND MARKETING AGREEMENT                      7/15/16
                                                                                                                                                                                                            FOR 292 MAIN STREET
                                                                                                                                                                                                            FINANCE AGREEMENT (SECURED
TRUSTAFF TRAVEL NURSES LLC              C/O THOMAS AND THOMAS ATTORNEYS   ATTN: GENERAL COUNSEL                          2323 PARK AVENUE            CINCINNATI             OH      45206                   LENDERS, BONDS, MORTGAGES, ETC.)                    4/1/2019
US DEPARTMENT OF HOUSING AND URBAN      ATTN: GENERAL COUNSEL             465 MAIN STREET                                LAFAYETTE COURT, 22ND FLOOR BUFFALO                NY      14203-1780              REGULATORY AGREEMENT -                                6/1/11
DEVELOPMENT                                                                                                                                                                                                 MULTIFAMILY HOUSING PROJECTS
US DEPARTMENT OF HOUSING AND URBAN      ATTN: DIANE SCHWACH               465 MAIN STREET                                                                   BUFFALO         NY      14202                   LEAN RIDER TO REGULATORY
DEVELOPMENT                                                                                                                                                                                                 AGREEMENT FOR MULTIFAMILY
                                                                                                                                                                                                            HOUSING PROJECTS
US DEPARTMENT OF HOUSING AND URBAN      ATTN: GENERAL COUNSEL             465 MAIN STREET                                LAFAYETTE COURT, 22ND FLOOR BUFFALO                NY      14203-1780              LEASE: BUILDING AND LAND                              6/1/11
DEVELOPMENT
US DEPARTMENT OF HOUSING AND URBAN      ATTN: DIANE SCHWACH               456 MAIN STREET                                                                   BUFFALO         NY      14202                   LEASE: BUILDING AND LAND                              6/7/11
DEVELOPMENT
VERIZON                                 ATTN: GENERAL COUNSEL             C/O VERIZON BUSINESS NETWORK SERVICES          ONE VERIZON WAY                    BASKING RIDGE   NJ      07920                   SALES AUTHORIZATION FORM
WESCOM SOLUTIONS INC                    ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9      CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                    ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9      CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                    ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9      CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                    ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9      CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                    ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9      CANADA     SERVICE CONTRACT                                     7/29/15
WESCOM SOLUTIONS INC                    ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9      CANADA     SERVICE CONTRACT                                    11/12/15
WESCOM SOLUTIONS INC                    ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9      CANADA     SERVICE CONTRACT                                    12/30/15
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                                  SERVICE CONTRACT                                     9/13/15
POINTCLICKCARE                          ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9      CANADA
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                                  SERVICE CONTRACT                                     9/13/15
POINTCLICKCARE                          ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9      CANADA
WESCOM SOLUTIONS INC. DBA AS                                                                                                                                                                                SERVICE CONTRACT                                     1/28/15
POINTCLICKCARE                          ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON      L5N 8E9    CANADA
ZOLL SERVICES LLC                       ATTN: GENERAL COUNSEL             121 GAMMA DRIVE                                                                   PITTSBURGH      PA      15238-2919              SERVICE CONTRACT                                     5/23/18




                                                                                                                       6 of 6
                     Case 8-19-76260-ast                         Doc 155   Filed 10/16/19      Entered 10/16/19 09:25:42


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76267
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Schedule H                                                                                                         D
             Attachment                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                                     Case 8-19-76260-ast        Doc 155     Filed 10/16/19      Entered 10/16/19 09:25:42


                                                                                              In re Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC
                                                                                                                        Case No. 19-76267
                                                                                                                      Schedule H: CoDebtors




                             Name of Codebtor                              Address1              Address2           Address3     Address4         City         State        Zip     Country               Name of Creditor                Applicable Schedules (D, E/F, G)
Absolut at Orchard Brooke, LLC                                       2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut at Orchard Brooke, LLC                                       6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D




                                                                                                                               1 of 1
                    Case 8-19-76260-ast                Doc 155          Filed 10/16/19           Entered 10/16/19 09:25:42




Fill in this information to identify the case:

Debtor name         Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC

United States Bankruptcy Court for the:     EASTERN DISTRICT OF NEW YORK

Case number (if known)     19-76267
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       October 16, 2019                X /s/ Michael Wyse
                                                           Signature of individual signing on behalf of debtor

                                                            Michael Wyse
                                                            Printed name

                                                            Chief Restructuring Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
